UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-04149 _ Franklin Tax-Free Trust (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ (650) 312-2000 Date of fiscal year end:_ 2/28 Date of reporting period: _ 02/28/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin Kentucky Financial Highlights and Municipal Bond Market Tax-Free Income Fund 36 Statements of Investments 92 Overview 4 Franklin Louisiana Financial Statements 152 Investment Strategy and Tax-Free Income Fund 43 Notes to Financial Statements 165 Manager’s Discussion 6 Franklin Maryland Report of Independent Franklin Alabama Tax-Free Income Fund 52 Registered Public Tax-Free Income Fund 7 Franklin Missouri Accounting Firm 183 Franklin Florida Tax-Free Income Fund 62 Tax Information 184 Tax-Free Income Fund 17 Franklin North Carolina Board Members and Officers 185 Franklin Georgia Tax-Free Income Fund 72 Shareholder Information 190 Tax-Free Income Fund 27 Franklin Virginia Tax-Free Income Fund 82 Annual Report Municipal Bond Market Overview For the 12-month period ended February 28, 2014, the municipal bond market declined in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, had a -0.21% total return for the 12-month period. 1, 2 In comparison, the Barclays U.S. Treasury Index had a 12-month return of -0.88%. 1, 2 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off  municipal bonds underperformed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. Municipal bond and Treasury markets showed little reaction to the news initially, but prices in both markets increased substantially during the first two months of 2014. Other factors contributed to municipal bond price declines during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moodys. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by 4 | Annual Report municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -16.99% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 1, 2 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 5 Investment Strategy and Managers Discussion Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within each Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Managers Discussion Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. Consistent with our strategy, we sought to purchase bonds from 15 to 30 years in maturity with good call features. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. We invite you to read your Fund report for more detailed performance and portfolio information. Thank you for your participation in Franklin Tax-Free Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Franklin Alabama Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Alabama Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Alabama personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Alabama Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $11.91 on February 28, 2013, to $11.18 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 42.74 cents per share for the same period. 2 The Performance Summary beginning on page 11 shows that The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 94. Annual Report | 7 Dividend Distributions* Franklin Alabama Tax-Free Income Fund 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C March April May June July August September October November December January February Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. at the end of this reporting period the Funds Class A shares distribution rate was 3.84% based on an annualization of the 3.74 cent per share February dividend and the maximum offering price of $11.68 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Alabama personal income tax bracket of 46.42% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.17% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C shares performance, please see the Performance Summary. State Update Alabamas economic recovery lagged the nations during the period under review. The housing market struggled as home prices remained relatively flat and issuance of new construction permits hovered near historical lows. Nonetheless, business sentiment remained positive and sales tax collections increased. For the 12-month period, the state added jobs at a relatively tepid rate, resulting partly from prolonged weakness in the information, mining and logging, and government sectors. In contrast, the leisure and hospitality, manufacturing and financial activities sectors exhibited solid job growth. Alabamas unemployment rate declined to a five-year low in December and ended the period at 6.4%, which was lower than the 6.7% national average. 3 8 | Annual Report Alabama has two major operating funds  the Education Trust Fund (ETF), the main funding source for education programs, and the general fund, the primary funding source for Medicaid and other non-education government programs. The state ended fiscal year 2013 on September 30 with record revenue collections, because some of the biggest revenue sources, including individual income tax, experienced strong growth. The enacted fiscal year 2014 budget was based on modest revenue growth for the ETF and general fund, with both funds using nonrecurring revenues. While the enacted ETF budget included spending increases for pre-kindergarten programs and raises for teachers and school support staff, the enacted general fund budget provided relatively flat funding for most programs. The states net-tax supported debt was 2.5% of personal income and $867 per capita, compared with the national medians of 2.8% and $1,074. 4 Standard & Poors (S&P) rated Alabamas general obligation debt AA with a stable outlook, reflecting the independent credit rating agencys assessment of the states large and diversifying economy, required spending reductions to address any revenue shortfalls, dedicated revenue for capital projects and debt service, and low debt levels. 5 In S&Ps view, these strengths were counterbalanced by the states declining reserves, planned use of one-time revenues, a restrictive tax structure and below-average pension funding. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Portfolio Breakdown Franklin Alabama Tax-Free Income Fund 2/28/14 % of Total Long-Term Investments* Utilities % Hospital & Health Care % General Obligation % Higher Education % Subject to Government Appropriations % Tax-Supported % Other Revenue % Transportation % Refunded % Corporate-Backed % Housing % *Does not include short-term investments and other net assets. Annual Report | 9 Thank you for your continued participation in Franklin Alabama Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 10 | Annual Report Performance Summary as of 2/28/14 Franklin Alabama Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRALX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class C (Symbol: FALEX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Annual Report | 11 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.49 % + % + % Average A nnu al Total Ret u r n 2 -6.64 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.44 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.99 % + % + % Average A nnu al Total Ret u r n 2 -3.93 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.83 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. 12 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 13 Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Class C) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Alabama personal income tax rate of 46.42%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 14 | Annual Report Your Funds Expenses Franklin Alabama Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 15 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.73% and C: 1.28%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 16 | Annual Report Franklin Florida Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Florida Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes and any Florida personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Florida Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $11.96 on February 28, 2013, to $11.05 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 44.13 cents per share for the same period. 2 The Performance Summary beginning on page 21 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 99. Annual Report | 17 Dividend Distributions* Fra n kli n Florida Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 4.28% based on an annualization of the 4.12 cent per share February dividend and the maximum offering price of $11.54 on February 28, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 7.56% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C shares performance, please see the Performance Summary. State Update Floridas economic growth accelerated during the period under review as the states unemployment rate declined and revenue collection increased. The states housing market stabilized amid a slowdown in foreclosure rates and improved demand resulting largely from increased affordability and foreign investment. Fueled by private sector job growth, Floridas employment growth rate continued to outpace the national average. For the 12-month period, nearly all employment sectors added jobs, leading the states unemployment rate to reach a multi-year low of 6.2% in January and February, compared to the 6.7% national average. 3 18 | Annual Report The states revenue collections rose as economic recovery gained traction, leading Florida to raise its fiscal year 2014 revenue forecast in December. As of January 2014, Florida exceeded the higher revenue forecast for 2014 fiscal year-to-date as sales tax collections for consumer nondurables, tourism and automobiles exceeded estimates. The governors proposed fiscal year 2015 budget amounted to about the same as the enacted fiscal year 2014 budget, marking the second consecutive year that Florida avoided facing a budget gap. Key highlights of the proposed budget included fee and tax cuts, increased spending for K-12 schools to be funded from projected growth in local property tax collections, government spending cuts, debt reduction and a larger contribution to the budget stabilization fund. Floridas net tax-supported debt was 2.8% of personal income and $1,087 per capita, in line with the national medians of 2.8% and $1,074. 4 Moodys Investors Service rated Floridas general obligation debt Aa1 with a stable outlook, reflecting the independent credit rating agencys view of the states conservative budget practices, willingness to raise revenues and reduce spending to balance the budget, strong reserve levels, large and diverse economic base, and relatively strong pension funding ratios. 5 Some challenges that Moodys cited included the states dependence on economically sensitive sales taxes, reliance on nonrecurring revenues and continued high foreclosure rates that could soften economic growth. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Portfolio Breakdown Fra n kli n Florida Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities % Transportation % Hospital & Health Care % Tax-Supported % General Obligation % Subject to Government Appropriations % Refunded % Other Revenue % Higher Education % Housing % *Does not include short-term investments and other net assets. Annual Report | 19 Thank you for your continued participation in Franklin Florida Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate Moodys rating of the Fund. 20 | Annual Report Performance Summary as of 2/28/14 Franklin Florida Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRFLX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class C (Symbol: FRFIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Annual Report | 21 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.65 % + % + % Average A nnu al Total Ret u r n 2 -7.74 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.93 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -4.19 % + % + % Average A nnu al Total Ret u r n 2 -5.12 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.17 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 22 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 23 Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Class C) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 24 | Annual Report Your Funds Expenses Franklin Florida Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 25 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; and C: 1.19%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 26 | Annual Report Franklin Georgia Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Georgia Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Georgia personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Georgia Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.80 on February 28, 2013, to $12.02 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 45.61 cents per share for the same period. 2 The Performance Summary beginning on page 31 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 106. Annual Report | 27 Dividend Distributions* Fra n kli n Georgia Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3.74% based on an annualization of the 3.91 cent per share February dividend and the maximum offering price of $12.55 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Georgia personal income tax bracket of 47.02% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.06% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C shares performance, please see the Performance Summary. State Update Georgias well-diversified economy grew during the period under review. The states housing market continued to recover, with home prices in the metropolitan Atlanta area showing strong annualized gains in December 2013. Although remaining near historical lows, issuance of new home construction permits improved, supporting solid job growth in the construction industry. For the 12-month period, the state added jobs in most sectors, with employment in leisure and hospitality; education and health care; business services; and transportation, warehousing and utilities exceeding prerecession levels. In February, Georgias unemployment rate declined to a five-year low of 7.1%, compared to the 6.7% national average. 3 28 | Annual Report The state concluded fiscal year 2013 with a surplus as it generated better-than-projected revenue growth. The enacted fiscal year 2014 budget, based on a relatively modest revenue growth estimate, incorporated the spending reductions implemented in fiscal year 2013 mid-year adjustments. It also incorporated funding improvements in Medicaid, higher education, K-12 schools and state retirement contributions. With its avoidance of using nonrecurring revenues, the enacted fiscal year 2014 budget is structurally balanced. Overall tax collections for the 2014 fiscal year-to-date in February were notably higher than for the same period in the previous year, resulting largely from strong individual income and corporate tax collections. Georgias net tax-supported debt was 3.0% of personal income and $1,061 per capita, compared with the national medians of 2.8% and $1,074. 4 Standard & Poors (S&P) rated Georgias general obligation debt AAA with a stable outlook, reflecting the independent credit rating agencys view of the states recovering economy, strong financial monitoring and history of maintaining fiscal balance through spending cuts, a depleted but gradually growing revenue shortfall reserve, and moderate debt with rapid amortization. 5 S&Ps concerns included the states higher-than-average unemployment rate and exposure to economic risks. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Portfolio Breakdown Franklin Georgia Tax-Free Income Fund 2/28/14 % of Total Long-Term Investments* Utilities % Subject to Government Appropriations % Hospital & Health Care % General Obligation % Higher Education % Transportation % Tax-Supported % Refunded % Housing % Other Revenue % Corporate-Backed % *Does not include short-term investments and other net assets. Annual Report | 29 Thank you for your continued participation in Franklin Georgia Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 30 | Annual Report Performance Summary as of 2/28/14 Franklin Georgia Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTGAX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FGAIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.47 % + % + % Average A nnu al Total Ret u r n 2 -6.63 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.68 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.06 % + % + % Average A nnu al Total Ret u r n 2 -3.99 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.98 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 31 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 32 | Annual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Class C) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Georgia personal income tax rate of 47.02%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 33 Your Funds Expenses Franklin Georgia Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 34 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.68% and C: 1.23%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 35 Franklin Kentucky Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Kentucky Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Kentucky personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Credit Qu a lity Bre a kdown * Franklin Kentucky Tax-Free Income Fund Based on Total Long-Term Investments as of 2/28/14** Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Kentucky Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.86 on February 28, 2013, to $11.12 on February 28, 2014. The Funds Class A shares paid dividends totaling 41.57 cents per share for the same period. 2 The Performance Summary beginning on page 39 shows that at the end of this reporting period the Funds Class A shares distribution rate The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 112. 36 | Annual Report was 3.77%. An investor in the 2014 maximum combined effective federal and Kentucky personal income tax bracket of 47.02% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.12% from a taxable investment to match the Funds Class A tax-free distribution rate. Commonwealth Update During the period under review, Kentuckys economic recovery lagged the nations, partly because of weak job and personal income growth. The real estate market continued to recover as Louisville experienced the highest home sales volume since 2006 and low inventory drove home prices higher. Despite the expansion of automobile manufacturers in Kentucky, the manufacturing sector lost jobs because of weakness in the nondurables segment. For the 12-month period, only four sectors added jobs  government, other services, leisure and hospitality, and education and health services. Kentuckys unemployment rate declined from 8.2% in February 2013 to 7.8% at period-end, which remained higher than the 6.7% national average. 3 The commonwealth ended fiscal year 2013 with a budget surplus resulting from higher-than-projected revenue, driven largely by strong individual income tax collections. After 14 consecutive quarters of year-over-year growth, however, revenue collections declined in fiscal year 2014s second quarter, largely because of weak property, corporation, coal severance and cigarette tax collections. Despite some revenue volatility, Kentuckys budget director indicated that overall receipts through February remained on track to meet the projected revenue. The slow recovery in property taxes, softer profitability of certain companies reinvesting in production and the weaker sales tax base led the commonwealth to project modest revenue growth for fiscal years 2015 and 2016. To bridge an estimated budget gap for the 20152016 biennium, the governor recommended spending cuts and use of one-time measures rather than tax increases. Kentuckys net tax-supported debt was 5.9% of personal income and $1,998 per capita, compared with the national medians of 2.8% and $1,074. 4 Moodys Investors Service assigned Kentucky an issuer rating of Aa2, reflecting the independent credit rating agencys assessment that the commonwealth was showing signs of revenue improvement and has a history of closely monitoring revenue and responding to shortfalls. 5 However, Moodys maintained a negative outlook, citing the commonwealths depleted reserves, reliance on one-time measures during economic downturns, low per-capita income, high debt ratios, weak pension funding and tendency to borrow to cover the costs of teacher retiree health benefits. Dividend Distributions* Fra n kli n Ke n t u cky Tax-Free I n come F un d Class A 3/1/132/28/14 Dividend per Share Month (cents) March April May June July August September October November December January February Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 37 Portfolio Breakdown* Fra n kli n Ke n t u cky Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities % Hospital & Health Care % Subject to Government Appropriations % General Obligation % Higher Education % Transportation % Housing % Refunded % Other Revenue % Tax-Supported % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to Puerto Ricos financial position and future financing endeavors caused its bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Kentucky Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate Moodys rating of the Fund. 38 | Annual Report Performance Summary as of 2/28/14 Franklin Kentucky Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRKYX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Performance C u m u lative total ret u r n excl u des the sales charge. Average a nnu al total ret u r n s i n cl u de the maxim u m sales charge. Class A: 4.25% maxim u m i n itial sales charge. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.70 % + % + % Average A nnu al Total Ret u r n 2 -6.86 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.15 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 39 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes the maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the 3.65 cent per share February dividend and the maximum offering price of $11.61 per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Kentucky personal income tax rate of 47.02%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 40 | Annual Report Your Funds Expenses Franklin Kentucky Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 41 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio of 0.78%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 42 | Annual Report Franklin Louisiana Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Louisiana Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Louisiana personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n Lo u isia n a Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issues creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Louisiana Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.04 on February 28, 2013, to $11.26 on February 28, 2014. The Funds Class A shares paid dividends totaling 42.57 cents per share for the same period. 2 The Performance Summary beginning on page 47 shows that at the end of this reporting period the Funds Class A shares distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 117. Annual Report | 43 Dividend Distributions* Fra n kli n Lo u isia n a Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3.91% based on an annualization of the 3.83 cent per share February dividend and the maximum offering price of $11.76 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Louisiana personal income tax bracket of 47.02% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.38% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C shares performance, please see the Performance Summary. State Update Louisiana experienced a solid economic recovery during the period under review as it continued to record steady year-over-year job growth. The states incentives to promote business expansion and attract new businesses helped diversify the states resource-based economy. Although Louisianas per-capita personal income continued to lag the nations, it has improved in recent years as the state targeted higher paying industries. For the 12-month period, most employment sectors added jobs, led by leisure and hospitality, financial activities, and education and health services. In February, the states unemployment rate declined to a five-year low of 4.5%, remaining lower than the 6.7% national average. 3 44 | Annual Report The state ended fiscal year 2013 with a lower budget stabilization fund (BSF) than in fiscal year 2012, as it drew from its BSF because of reduced hurricane-related federal match and federal stimulus revenues. The proposed fiscal year 2015 budget is smaller than the enacted fiscal year 2014 budget, resulting largely from reduced federal funding as disaster and coastal recovery programs wound down. To help offset the overall revenue decline, the governors executive budget proposal included a recommendation to eliminate about 1,100 mostly vacant authorized positions. Despite the proposed budget reduction, the general fund portion is slightly bigger, based on higher projected sales and income tax revenues for 2015. The proposed budget also included recommendations for increased general fund spending in higher education, salary increases for certain state employees and a larger BSF contribution. Louisianas net tax-supported debt was 3.7% of personal income and $1,411 per capita, compared with the national medians of 2.8% and $1,074. 4 Standard & Poors (S&P) rated Louisianas general obligation debt AA with a stable outlook, reflecting the independent credit rating agencys view of the states improving population and economic growth, strong governmental framework, healthy liquidity position, financial flexibility and moderate debt service. 5 According to S&P, these strengths were somewhat tempered by the states continued reliance on fluctuating energy sector revenue, recent general fund operating deficits, reduced operating reserves, and low funding ratios for pension and other postemployment benefits. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Portfolio Breakdown* Franklin Louisiana Tax-Free Income Fund 2/28/14 % of Total Long-Term Investments* Tax-Supported % Utilities % Hospital & Health Care % Higher Education % Refunded % Subject to Government Appropriations % Transportation % Other Revenue % General Obligation % Housing % Corporate-Backed % *Does not include short-term investments and other net assets. Annual Report | 45 Thank you for your continued participation in Franklin Louisiana Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 46 | Annual Report Performance Summary as of 2/28/14 Franklin Louisiana Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKLAX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FLAIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.90 % + % + % Average A nnu al Total Ret u r n 2 -6.99 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.96 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.55 % + % + % Average A nnu al Total Ret u r n 2 -4.49 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.31 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 47 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 48 | Annual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Class C) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Louisiana personal income tax rate of 47.02%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 49 Your Funds Expenses Franklin Louisiana Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 50 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.70% and C: 1.25%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 51 Franklin Maryland Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Maryland Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Maryland personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Maryland Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $11.98 on February 28, 2013, to $11.20 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 39.52 cents per share for the same period. 2 The Performance Summary beginning on page 56 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 124. 52 | Annual Report Dividend Distributions* Fra n kli n Maryla n d Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3.64% based on an annualization of the 3.55 cent per share February dividend and the maximum offering price of $11.70 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Maryland state and local personal income tax bracket of 48.81% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.11% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update Marylands economy showed signs of improvement during the period, with higher general revenues, rising housing prices and an improving unemployment rate that remained below the national average. In addition, the stock market rally over the past few years led to an increase in capital gains tax revenues for Maryland. The state also benefited from lower health insurance costs and casino gaming revenues that exceeded estimates. Even so, state revenues were less than expected in fiscal year 2013, and the state comptroller cited a historically high unemployment rate, a 2012 state income tax increase and expiration of a federal payroll tax holiday as contributing to the revenue shortfall. One of the states largest employers is the federal government, and the federal sequestration and budget uncertainty during the period weighed on Annual Report | 53 Portfolio Breakdown* Fra n kli n Maryla n d Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Hospital & Health Care 20.0 % Utilities 17.9 % Higher Education 15.6 % Housing 11.6 % General Obligation 10.5 % Transportation 7.7 % Tax-Supported 5.3 % Refunded 5.1 % Other Revenue 4.9 % Subject to Government Appropriations 1.4 % *Does not include short-term investments and other net assets. Maryland’s economy. However, independent credit rating agencies Moody’s Investors Service and Standard & Poor’s (S&P) each cited the lessened uncertainty surrounding federal spending as a positive development for Maryland. Federal government employment in Maryland is spread across vital sectors including health care, the sciences and intelligence, which might help strengthen the job market. For example, the U.S. Cyber Command at Fort Meade, Maryland, was expected to expand from about 900 to 4,900 federal employees to increase cybersecurity over the next few years. Similarly, challenges surrounding the state’s underfunded pension system might be mitigated as the state introduced a proposal to increase employee pension contributions. Previously enacted pension measures included decreased cost-of-living adjustments and longer vesting periods for new employees. This effort to fully fund pension obligations could result in future cost savings. The pension reform was part of an executive budget proposal that also included increasing personal taxes for high-income earners and transferring select pension costs for teachers to local governments. In addition, Maryland incrementally increased sales tax rates on gasoline and special fuel through fiscal year 2018, which could further bolster state tax revenues. The state’s net-tax supported debt was 3.6% of personal income and $1,799 per capita, compared with the national medians of 2.8% and $1,074. 3 In February 2014, Moody’s assigned a rating of Aaa to new Maryland general obligation bonds. 4 In reaffirming the agency’s top credit rating, Moody’s cited several strengths, including a broad and diverse economy, above-average wealth and income levels, the state’s strong financial and debt management policies, and moderate debt levels. S&P also affirmed its top long-term rating on Maryland’s general obligation debt with a stable outlook. 4 Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moody’s and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are 54 | Annual Report not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Maryland Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 4. This does not indicate a rating of the Fund. Annual Report | 55 Performance Summary as of 2/28/14 Franklin Maryland Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMDTX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FMDIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FMDZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 56 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.17 % + % + % Average A nnu al Total Ret u r n 2 -7.27 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.49 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.73 % + % + % Average A nnu al Total Ret u r n 2 -4.66 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.75 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.16 % + % + % Average A nnu al Total Ret u r n 2 -3.16 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.21 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 57 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 58 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Maryland state and local personal income tax rate of 48.81%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +26.22% and +5.12%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 59 Your Funds Expenses Franklin Maryland Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 60 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.67%; C: 1.22%; and Advisor: 0.57%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 61 Franklin Missouri Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Missouri Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Missouri personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Missouri Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.77 on February 28, 2013, to $11.88 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 44.61 cents per share for the same period. 2 The Performance Summary beginning on page 66 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 131. 62 | Annual Report Dividend Distributions* Fra n kli n Misso u ri Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.61 3.01 3.71 April 3.61 3.01 3.71 May 3.61 3.01 3.71 J un e 3.61 3.04 3.71 J u ly 3.51 2.94 3.61 A u g u st 3.51 2.94 3.61 September 3.71 3.19 3.81 October 3.88 3.36 3.98 November 3.88 3.36 3.98 December 3.88 3.36 3.98 Ja nu ary 3.88 3.36 3.98 Febr u ary 3.92 3.40 4.02 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. was 3.79% based on an annualization of the 3.92 cent per share February dividend and the maximum offering price of $12.41 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Missouri personal income tax bracket of 47.02% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.15% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update Missouri’s strong and diverse economy improved during the period under review as unemployment claims remained near prerecession levels and personal income grew. The value of residential construction rose to the highest level since early 2008 and home prices appreciated, contributing to the housing market recovery. For the 12-month period, most sectors added jobs, led by leisure and hospitality and professional and business services. Missouri’s unemployment rate declined to a five-year low of 6.0% in December and January but ended the period at 6.4%, compared to the 6.7% national average. 3 Annual Report | 63 Portfolio Breakdown Fra n kli n Misso u ri Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities 27.9 % Hospital & Health Care 17.1 % Subject to Government Appropriations 16.2 % Tax-Supported 11.0 % Higher Education 8.4 % Transportation 7.0 % Refunded 4.6 % General Obligation 3.8 % Other Revenue 2.7 % Corporate-Backed 0.9 % Housing 0.4 % *Does not include short-term investments and other net assets. The state concluded fiscal year 2013 with a budget surplus as revenue collections grew at the fastest pace in nearly 20 years and exceeded prerecession levels. Revenue collections for the 2014 fiscal year-to-date in February were higher than for the same period in the previous year, resulting largely from solid growth in individual income, sales and corporate tax collections. The proposed fiscal year 2015 budget assumed higher revenue growth than projected for fiscal year 2014, based on expectations of stronger job growth and consumer confidence. It also included recommendations for spending increases in education, health and mental care, public safety and job development, as well as Medicaid expansion and reform. Missouri’s net tax-supported debt was 1.8% of personal income and $699 per capita, compared with the national medians of 2.8% and $1,074. 4 Standard & Poor’s (S&P) rated Missouri’s general obligation bonds AAA with a stable outlook, reflecting the independent credit rating agency’s view of the state’s robust and diverse economic base, strong budget management framework, solid reserves that can be used only under limited circumstances and moderate debt burden. 5 S&P expressed concerns about the potentially significant reductions in federal funding for Missouri that could result from potential federal spending cuts. Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moody’s Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth’s financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. 64 | Annual Report Thank you for your continued participation in Franklin Missouri Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. Annual Report | 65 Performance Summary as of 2/28/14 Franklin Missouri Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRMOX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FMOIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FRMZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 66 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.44 % + % + % Average A nnu al Total Ret u r n 2 -7.57 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.79 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -4.02 % + % + % Average A nnu al Total Ret u r n 2 -4.95 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.11 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.43 % + % + % Average A nnu al Total Ret u r n 2 -3.43 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.56 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 67 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 68 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Missouri personal income tax rate of 47.02%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +25.11% and +4.92%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 69 Your Funds Expenses Franklin Missouri Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 70 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 71 Franklin North Carolina Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin North Carolina Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and North Carolina personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n North Caroli n a Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin North Carolina Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.96 on February 28, 2013, to $11.95 on February 28, 2014. The Funds Class A shares paid dividends totaling 44.36 cents per share for the same period. 2 The Performance Summary beginning on page 76 shows that at the end of this reporting period the Funds Class A shares distribution The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 139. 72 | Annual Report Dividend Distributions* Fra n kli n North Caroli n a Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.40 2.79 3.51 April 3.40 2.79 3.51 May 3.40 2.79 3.51 J un e 3.48 2.89 3.58 J u ly 3.48 2.89 3.58 A u g u st 3.65 3.06 3.75 September 3.80 3.27 3.91 October 3.90 3.37 4.01 November 3.93 3.40 4.04 December 3.93 3.41 4.02 Ja nu ary 3.97 3.45 4.06 Febr u ary 4.02 3.50 4.11 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. rate was 3.87% based on an annualization of the 4.02 cent per share February dividend and the maximum offering price of $12.48 on February 28, 2014. An investor in the 2014 maximum combined effective federal and North Carolina personal income tax bracket of 46.90% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.29% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update Several economic measures confirmed that North Carolina’s economy expanded during the period, and a broad measure of leading economic indicators for the state reached its highest level since 2007. Increases in the economic growth rate, personal income, retail sales and single-family home sales during the state’s fiscal year 2013 accompanied an improving employment picture. North Carolina’s unemployment rate reached 6.4% at period-end, down from 8.6% at the beginning of the period as job growth accelerated during the second half of 2013. 3 In addition, unemployment claims declined and employee hours and Annual Report | 73 Portfolio Breakdown Fra n kli n North Caroli n a Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities 20.9 % Hospital & Health Care 19.8 % Higher Education 14.3 % Subject to Government Appropriations 12.6 % Transportation 11.6 % Refunded 7.3 % Tax-Supported 5.6 % General Obligation 4.9 % Housing 2.4 % Other Revenue 0.4 % Corporate-Backed 0.2 % *Does not include short-term investments and other net assets. earnings rose in the manufacturing production sector during the year 2013. According to the North Carolina Department of Commerce, the state added more than 250,000 jobs since a February 2010 low, based on preliminary estimates, and early 2014 reports affirmed employment continued to expand as the state recorded its second-highest annual increase in new jobs since 2007. The state’s revenues were slightly higher than forecast during the first half of fiscal year 2014, led by a robust increase in corporate income tax revenues. Sales tax revenues also exceeded the target amount. Although personal income tax collections increased, revenues were slightly less than targeted. In mid-2013, North Carolina enacted tax reforms that will reduce personal and corporate income taxes in fiscal year 2014. The reforms broadened sales taxes and eliminated several sales tax exemptions to help offset the cuts. North Carolina’s net tax-supported debt remained below the national average, with debt at 2.4% of personal income and $853 per capita, compared with the national medians of 2.8% and $1,074. 4 Independent credit rating agency Moody’s Investors Service affirmed North Carolina’s Aaa issuer rating and stable outlook during the review period, citing the state’s conservative fiscal management, executive authority to reduce spending, diverse economy and population growth. 5 Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poor’s, Moody’s and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth’s financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. 74 | Annual Report Thank you for your continued participation in Franklin North Carolina Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate Moodys rating of the Fund. Annual Report | 75 Performance Summary as of 2/28/14 Franklin North Carolina Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FXNCX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FNCIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FNCZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 76 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -4.35 % + % + % Average A nnu al Total Ret u r n 2 -8.45 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -7.51 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -4.82 % + % + % Average A nnu al Total Ret u r n 2 -5.74 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.88 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -4.25 % + % + % Average A nnu al Total Ret u r n 2 -4.25 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.30 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 77 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 78 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and North Carolina personal income tax rate of 46.90%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +23.58% and +4.65%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 79 Your Funds Expenses Franklin North Carolina Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 80 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; C: 1.19%; and Advisor: 0.54%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 81 Franklin Virginia Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Virginia Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Virginia personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. The annual report for Franklin Virginia Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.25 on February 28, 2013, to $11.42 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 41.76 cents per share for the same period. 2 The Performance Summary beginning on page 86 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.70% based on an annualization of the 3.68 cent per share February dividend and the maximum offering price of $11.93 on February 28, 2014. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 148. 82 | Annual Report Dividend Distributions* Fra n kli n Virgi n ia Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.33 2.75 3.43 April 3.33 2.75 3.43 May 3.33 2.75 3.43 J un e 3.33 2.78 3.43 J u ly 3.33 2.78 3.43 A u g u st 3.43 2.88 3.53 September 3.48 2.98 3.57 October 3.58 3.08 3.67 November 3.63 3.13 3.72 December 3.63 3.13 3.72 Ja nu ary 3.68 3.18 3.77 Febr u ary 3.68 3.18 3.77 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. An investor in the 2014 maximum combined effective federal and Virginia personal income tax bracket of 46.87% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.96% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Commonwealth Update Virginia’s economy continued to recover during the period under review. Although the commonwealth’s economy is relatively diverse, it is more vulnerable to federal budget cuts than other states because of its greater than average exposure to the federal government and the military. To cope with the potential impact of federal budget cuts, the commonwealth increased its rainy day funding requirement and the governor created a trust fund to enable the continuation of programs affected by federal budget cuts. For the 12-month period, the sectors that added jobs included education and health services, other services and financial activities. Virginia’s unemployment rate, which has historically been below the national rate, was 4.9% in February, compared to the 6.7% national rate. 3 Annual Report | 83 Portfolio Breakdown Fra n kli n Virgi n ia Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Hospital & Health Care 16.7 % Utilities 14.8 % Higher Education 12.7 % Transportation 12.0 % Refunded 11.7 % General Obligation 10.3 % Housing 5.9 % Other Revenue 5.8 % Subject to Government Appropriations 5.1 % Tax-Supported 5.0 % *Does not include short-term investments and other net assets. The commonwealth ended fiscal year 2013 with a general fund revenue surplus resulting largely from better-than-expected individual nonwithholding tax collections and lower-than-projected individual refunds. However, payroll withholding and sales tax collections were lower than expected. For fiscal years 2014 through 2016, Virginia projected softer revenue growth based on expectations that slower job growth and federal budget cuts could hamper revenue collections. The enacted fiscal 2013–2014 biennial budget included contributions to the retirement system for the commonwealth’s employees and public teachers. Virginia’s net tax-supported debt was 2.9% of personal income and $1,315 per capita, compared with the 2.8% and $1,074 national medians. 4 Moody’s Investors Service maintained Virginia’s general obligation debt rating of Aaa with a stable outlook, reflecting the independent credit rating agency’s view of the commonwealth’s conservative fiscal management, diverse economy that outperformed the nation’s despite a recent slowdown, and a debt affordability model that has kept its debt burden under control. 5 Some challenges cited by Moody’s included the ongoing effects of a slow economic recovery on the commonwealth’s financial performance, reduced reserve levels, spending pressures from education and transportation needs, and direct exposure to the federal government. Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poor’s, Moody’s and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to Puerto Rico’s financial position and future financing endeavors caused its bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. 84 | Annual Report Thank you for your continued participation in Franklin Virginia Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate Moodys rating of the Fund. Annual Report | 85 Performance Summary as of 2/28/14 Franklin Virginia Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRVAX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FVAIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FRVZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 86 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.33 % + % + % Average A nnu al Total Ret u r n 2 -7.41 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.50 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.89 % + % + % Average A nnu al Total Ret u r n 2 -4.82 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.85 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.24 % + % + % Average A nnu al Total Ret u r n 2 -3.24 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.24 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 87 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 88 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Virginia personal income tax rate of 46.87%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +23.54% and +4.64%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 89 Your Funds Expenses Franklin Virginia Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 90 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21%; and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 91 Franklin Tax-Free Trust Financial Highlights Franklin Alabama Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.91 $ 11.71 $ 10.66 $ 11.17 $ 10.59 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.44 0.44 0.47 0.47 0.48 Net realized a n d un realized gai n s (losses) (0.74 ) 0.20 1.06 (0.50 ) 0.58 Total from i n vestme n t operatio n s (0.30 ) 0.64 1.53 (0.03 ) 1.06 Less distrib u tio n s from: Net i n vestme n t i n come (0.43 ) (0.43 ) (0.48 ) (0.48 ) (0.48 ) Net realized gai n s (—) d (0.01 ) — — — Total distrib u tio n s (0.43 ) (0.44 ) (0.48 ) (0.48 ) (0.48 ) Net asset val u e, e n d of year $ 11.18 $ 11.91 $ 11.71 $ 10.66 $ 11.17 Total ret u r n e (2.49 )% 5.57 % 14.61 % (0.38 )% 10.14 % Ratios to average net assets Expe n ses 0.71 % 0.70 % 0.71 % 0.71 % 0.71 % Net i n vestme n t i n come 3.86 % 3.68 % 4.22 % 4.25 % 4.37 % Supplemental data Net assets, e n d of year (000’s) $ 218,826 $ 270,783 $ 254,681 $ 226,863 $ 244,860 Portfolio t u r n over rate 14.44 % 17.76 % 5.35 % 11.32 % 7.80 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 92 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Alabama Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.04 $ 11.84 $ 10.77 $ 11.28 $ 10.69 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.38 0.38 0.41 0.41 0.42 Net realized a n d un realized gai n s (losses) (0.74 ) 0.20 1.08 (0.51 ) 0.59 Total from i n vestme n t operatio n s (0.36 ) 0.58 1.49 (0.10 ) 1.01 Less distrib u tio n s from: Net i n vestme n t i n come (0.37 ) (0.37 ) (0.42 ) (0.41 ) (0.42 ) Net realized gai n s (—) d (0.01 ) — — — Total distrib u tio n s (0.37 ) (0.38 ) (0.42 ) (0.41 ) (0.42 ) Net asset val u e, e n d of year $ 11.31 $ 12.04 $ 11.84 $ 10.77 $ 11.28 Total ret u r n e (2.99 )% 4.92 % 14.04 % (0.94 )% 9.54 % Ratios to average net assets Expe n ses 1.26 % 1.25 % 1.26 % 1.26 % 1.26 % Net i n vestme n t i n come 3.31 % 3.13 % 3.67 % 3.70 % 3.82 % Supplemental data Net assets, e n d of year (000’s) $ 49,940 $ 65,690 $ 54,363 $ 47,345 $ 49,828 Portfolio t u r n over rate 14.44 % 17.76 % 5.35 % 11.32 % 7.80 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 93 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Alabama Tax-Free Income Fund Principal Amount Value Municipal Bonds 99.1% Alabama 89.9% Alabama State Port A u thority Docks Facilities Reve nu e, Ref un di n g, 6.00%, 10/01/40 $ $ Alabaster Sewer Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.00%, 4/01/29 A nn isto n PBA B u ildi n g Reve nu e, J u dicial Ce n ter Project, AGMC I n s u red, 5.00%, 3/01/43 Athe n s GO, wts., XLCA I n s u red, 5.00%, 2/01/36 A u b u r n U n iversity Ge n eral Fee Reve nu e, Series A, AGMC I n s u red, 5.00%, 6/01/38 Baldwi n Co un ty Board of Ed u catio n Reve nu e, School wts., Ref un di n g, 5.00%, 6/01/24 6/01/26 6/01/27 Bessemer Gover n me n tal Utility Services Corp. Water S u pply Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 6/01/39 Birmi n gham GO, Capital Appreciatio n , Series A, zero cp n . to 3/01/17, 5.00% thereafter, 3/01/43 Birmi n gham Special Care Facilities Fi n a n ci n g A u thority, Health Care Facility Reve nu e, Childre n s Hospital, Ass u red G u ara n ty, 6.00%, 6/01/39 Birmi n gham Waterworks Board Water Reve nu e, Series A, Ass u red G u ara n ty, 5.25%, 1/01/39 Series B, 5.00%, 1/01/43 B u tler Co un ty IDA E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Series A, 7.00%, 9/01/32 B u tler Co un ty P u blic Ed u catio n Cooperative District Reve nu e, Limited Obligatio n School, Series A, XLCA I n s u red, 5.00%, 7/01/37 Ce n tral Elmore Water a n d Sewer A u thority Reve nu e, Water, NATL I n s u red, Pre-Ref un ded, 5.00%, 1/01/29 Chatom IDB G u lf Opport un ity Zo n e Reve nu e, PowerSo u th E n ergy Cooperative, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/30 8/01/37 C u llma n Utilities Board Water Reve nu e, AGMC I n s u red, 5.00%, 9/01/41 DCH Health Care A u thority Health Care Facilities Reve nu e, 5.125%, 6/01/36 East Alabama Health Care A u thority Health Care Facilities Reve nu e, Ma n datory P u t 9/01/18, Series A, 5.25%, 9/01/36 Series B, 5.50%, 9/01/33 Fairfield GO, wts., AMBAC I n s u red, 5.00%, 2/01/29 Homewood Ed u catio n al B u ildi n g A u thority Reve nu e, Ed u catio n al Facilities, Samford U n iversity, Series A, AGMC I n s u red, 5.00%, 12/01/41 Homewood GO, Capital Improveme n t wts., 5.00%, 9/01/42 Ho u sto n Co un ty Health Care A u thority Reve nu e, Ref un di n g, Series A, AMBAC I n s u red, 5.25%, 10/01/30 H un tsville PBA Lease Reve nu e, M un icipal J u stice a n d P u blic Safety Ce n ter, Capital Improveme n t a n d Ref un di n g, NATL I n s u red, 5.00%, 10/01/33 Jefferso n Co un ty Reve nu e, Limited Obligatio n School wts., Series A, 5.00%, 1/01/24 Leeds P u blic Ed u catio n al B u ildi n g A u thority Ed u catio n al Facilities Reve nu e, Ass u red G u ara n ty, 5.125%, 4/01/33 Limesto n e Co un ty Water a n d Sewer A u thority Water Reve nu e, AMBAC I n s u red, 5.00%, 12/01/29 AMBAC I n s u red, 5.00%, 12/01/31 Ass u red G u ara n ty, 5.00%, 12/01/39 94 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Alabama Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Alabama (continued) Madiso n Co un ty Board of Ed u catio n Capital O u tlay Reve nu e, Tax A n ticipatio n wts., Ass u red G u ara n ty, 5.125%, 9/01/34 $ $ Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 9/01/34 Madiso n GO, wts., Ref un di n g, XLCA I n s u red, 4.75%, 12/01/36 Marshall Co un ty Health Care A u thority Reve nu e, Ref un di n g, AMBAC I n s u red, 4.75%, 2/01/33 Mobile GO, wts., Series C, 5.50%, 2/15/30 Mobile P u blic Ed u catio n al B u ildi n g A u thority Reve nu e, Limited Obligatio n School, Series A, Ass u red G u ara n ty, 5.00%, 3/01/33 Mobile Water a n d Sewer Commissio n ers Water a n d Sewer Reve nu e, Mobile Water, BHAC I n s u red, 5.00%, 1/01/36 Morga n Co un ty Board of Ed u catio n Capital O u tlay School wts., Reve nu e, 5.00%, 3/01/35 Opelika Water Board Reve nu e, Ass u red G u ara n ty, 5.00%, 6/01/37 Ora n ge Beach Water Sewer a n d Fire Protectio n A u thority Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.00%, 5/15/35 Oxford GO, wts., Series C, 5.00%, 10/01/29 a Phe n ix City GO, School wts., Series A, 5.00%, 8/01/43 Phe n ix City Water a n d Sewer Reve nu e, wts., Series A, AGMC I n s u red, 5.00%, 8/15/40 Selma IDBR, G u lf Opport un ity Zo n e, I n ter n atio n al Paper Co. Project, Series A, 5.375%, 12/01/35 I n ter n atio n al Paper Co. Projects, Series A, 5.80%, 5/01/34 Troy P u blic Ed u catio n al B u ildi n g A u thority Dormitory Reve nu e, Troy U n iversity Ho u si n g LLC Project, Series A, Ass u red G u ara n ty, 5.00%, 9/01/32 Troy P u blic Ed u catio n al B u ildi n g A u thority Ed u catio n al Facilities Reve nu e, AGMC I n s u red, 5.25%, 12/01/40 Tr u ssville GO, wts., Series A, NATL RE, FGIC I n s u red, 5.00%, 10/01/36 Series B, 5.00%, 10/01/39 T u scaloosa P u blic Ed u catio n al B u ildi n g A u thority St u de n t Ho u si n g Reve nu e, Ridgecrest St u de n t Ho u si n g LLC, U n iversity of Alabama Ridgecrest Reside n tial Project, Ass u red G u ara n ty, 6.75%, 7/01/38 U n iversity of Alabama at Birmi n gham Hospital Reve nu e, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 9/01/41 U n iversity of Alabama Ge n eral Reve nu e, U n iversity of Alabama at Birmi n gham, Ref un di n g, Series D-2, 5.00%, 10/01/37 U n iversity of So u th Alabama U n iversity Facilities Reve nu e, Capital Improveme n t, BHAC I n s u red, 5.00%, 8/01/38 Valley Special Care Facilities Fi n a n ci n g A u thority Reve nu e, La n ier Memorial Hospital, Series A, 5.65%, 11/01/22 U.S. Territories 9.2% Puerto Rico 9.2% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/38 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, AGMC I n s u red, 5.125%, 7/01/30 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series N, Ass u red G u ara n ty, 5.25%, 7/01/36 Annual Report | 95 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Alabama Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Electric Power A u thority Power Reve nu e, Series WW, 5.50%, 7/01/38 $ 3,350,000 $ 2,277,397 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.75%, 8/01/37 2,000,000 1,625,840 5.375%, 8/01/39 4,500,000 3,462,570 6.00%, 8/01/42 8,500,000 7,009,270 24,671,523 Total Municipal Bonds (Cost $263,759,092) 99.1% 266,248,234 Other Assets, less Liabilities 0.9% 2,517,832 Net Assets 100.0% $ 268,766,066 See Abbreviations on page 182. a A portion or all of the security purchased on a delayed delivery basis. See Note 1(b). 96 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Florida Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.96 $ 11.88 $ 11.08 $ 11.45 $ 10.90 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.47 0.52 0.53 0.53 Net realized a n d un realized gai n s (losses) (0.90 ) 0.13 0.81 (0.37 ) 0.55 Total from i n vestme n t operatio n s (0.44 ) 0.60 1.33 0.16 1.08 Less distrib u tio n s from: Net i n vestme n t i n come (0.44 ) (0.46 ) (0.53 ) (0.53 ) (0.53 ) Net realized gai n s (0.03 ) (0.06 ) — — — Total distrib u tio n s (0.47 ) (0.52 ) (0.53 ) (0.53 ) (0.53 ) Net asset val u e, e n d of year $ 11.05 $ 11.96 $ 11.88 $ 11.08 $ 11.45 Total ret u r n d (3.65 )% 5.15 % 12.26 % 1.38 % 10.09 % Ratios to average net assets Expe n ses 0.62 % 0.62 % 0.62 % 0.62 % 0.62 % Net i n vestme n t i n come 4.13 % 3.95 % 4.57 % 4.62 % 4.74 % Supplemental data Net assets, e n d of year (000’s) $ 737,869 $ 1,023,241 $ 1,022,293 $ 1,015,181 $ 1,137,684 Portfolio t u r n over rate 7.39 % 24.13 % 6.48 % 11.13 % 9.22 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 97 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Florida Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )    Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n d )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 98 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Florida Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.3% Florida 86.9% Alach u a Co un ty Health Facilities A u thority Health Facilities Reve nu e, Sha n ds Healthcare Project, Ref un di n g, Series D-1, 6.50%, 12/01/19 $ $ Series D-1, 6.75%, 12/01/22 Series D-2, 6.75%, 12/01/30 Brevard Co un ty Health Facilities A u thority Health Facilities Reve nu e, Health First I n c. Project, Series B, 7.00%, 4/01/39 Broward Co un ty Ed u catio n al Facilities A u thority Reve nu e, Ed u catio n al Facilities, Nova So u theaster n U n iversity, Series B, Pre-Ref un ded, 5.60%, 4/01/29 Broward Co un ty Water a n d Sewer Utility Reve nu e, Series A, 5.25%, 10/01/34 Citize n s Property I n s u ra n ce Corp. Reve nu e, High-Risk Acco un t, se n ior sec u red, Series A-1, 6.00%, 6/01/17 Perso n al Li n es Acco un t/Commercial Li n es Acco un t, se n ior sec u red, Series A-1, 5.00%, 6/01/22 Citr u s Co un ty Hospital Board Reve nu e, Citr u s Memorial Hospital, Ref un di n g, 6.25%, 8/15/23 City of Wi n ter Park Water a n d Sewer Reve nu e, Improveme n t, Ref un di n g, 5.00%, 12/01/34 Clearwater City Water a n d Sewer Reve nu e, Series A, 5.25%, 12/01/39 Collier Co un ty Ed u catio n al Facilities A u thority Reve nu e, Hodges U n iversity I n c. Project, 5.625%, 11/01/28 Collier Co un ty IDA Health Care Facilities Reve nu e, NCH Healthcare System Project, 6.25%, 10/01/39 Crossi n g at Flemi n g Isla n d CDD Special Assessme n t, Ref un di n g, Series B, NATL I n s u red, 5.80%, 5/01/16 D u val Co un ty School Board COP, Master Lease Program, Series A, Ass u red G u ara n ty, 5.25%, 7/01/35 Escambia Co un ty Health Facilities A u thority Health Facility Reve nu e, Baptist Hospital I n c. Project, Ref un di n g, Series A, 5.75%, 8/15/29 Series A, 6.00%, 8/15/36 Escambia Co un ty HFA Dormitory Reve nu e, U n iversity of West Florida Fo un datio n I n c. Project, Ref un di n g, NATL I n s u red, 5.00%, 6/01/31 Florida HFAR, Homeow n er Mortgage, Series 1, NATL I n s u red, 5.625%, 7/01/17 Florida Higher Ed u catio n al Facilities Fi n a n ci n g A u thority Reve nu e, Beth un e Cookma n U n iversity, Ref un di n g, 5.375%, 7/01/32 Nova So u theaster n U n iversity, 6.375%, 4/01/31 Rolli n s College Project, 5.00%, 12/01/37 Florida State Board of Ed u catio n P u blic Ed u catio n GO, Capital O u tlay, Ref un di n g, Series D, 6.00%, 6/01/23 Series A, 5.50%, 6/01/38 Series H, 5.00%, 6/01/40 Florida State GO, Departme n t of Tra n sportatio n , Right of Way, Ref un di n g, Series B, 5.00%, 7/01/26 Florida State Gover n me n tal Utility A u thority Utility Reve nu e, Lehigh Utility System, Ref un di n g, 5.25%, 10/01/40 Florida State Higher Ed u catio n Facilities Fi n a n cial A u thority Reve nu e, U n iversity of Tampa Project, Ref un di n g, Series A, 5.25%, 4/01/42 Annual Report | 99 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Florida Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Florida State Mid-Bay Bridge A u thority Reve nu e, Excha n geable, Series D, ETM, 6.10%, 10/01/22 $ $ Series A, AMBAC I n s u red, Pre-Ref un ded, zero cp n ., 10/01/25 Series A, AMBAC I n s u red, Pre-Ref un ded, zero cp n ., 10/01/26 Series A, ETM, 6.875%, 10/01/22 Florida State M un icipal Loa n Co un cil Reve nu e, Series D, AGMC I n s u red, 5.50%, 10/01/41 Florida State M un icipal Power Age n cy Reve nu e, All-Req u ireme n ts Power S u pply Project, Series A, 5.00%, 10/01/31 All-Req u ireme n ts Power S u pply Project, Series A, 6.25%, 10/01/31 Sta n to n Project, Ref un di n g, 5.50%, 10/01/19 Florida State T u r n pike A u thority T u r n pike Reve nu e, Departme n t of Tra n sportatio n , Ref un di n g, Series A, 5.00%, 7/01/35 Fort La u derdale Water a n d Sewer Reve nu e, 5.00%, 9/01/35 NATL I n s u red, 5.00%, 9/01/31 Fort Pierce Capital Improveme n t Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 6.00%, 9/01/32 Fort Pierce Utilities A u thority Reve nu e, AMBAC I n s u red, 5.00%, 10/01/27 Capital Appreciatio n , Series B, AMBAC I n s u red, zero cp n ., 10/01/20 Capital Appreciatio n , Series B, AMBAC I n s u red, zero cp n ., 10/01/21 Capital Appreciatio n , Series B, AMBAC I n s u red, zero cp n ., 10/01/22 Capital Appreciatio n , Series B, AMBAC I n s u red, zero cp n ., 10/01/23 Capital Appreciatio n , Series B, AMBAC I n s u red, zero cp n ., 10/01/24 Greater Orla n do Aviatio n A u thority Orla n do Airport Facilities Reve nu e, Ref un di n g, Series C, 5.00%, 10/01/39 Series A, 5.00%, 10/01/39 Halifax Hospital Medical Ce n ter Hospital Reve nu e, Ref un di n g a n d Improveme n t, Series A, 5.00%, 6/01/38 Series B-1, AGMC I n s u red, 5.50%, 6/01/38 Her n a n do Co un ty School Board COP, NATL I n s u red, 5.00%, 7/01/35 Hialeah Ho u si n g A u thority Reve nu e, Affordable Ho u si n g Program, Ref un di n g, GNMA Sec u red, 5.30%, 12/20/18 Hillsboro u gh Co un ty Assessme n t Reve nu e, Capacity Assessme n t Special, AGMC I n s u red, 5.125%, 3/01/20 Hillsboro u gh Co un ty Aviatio n A u thority Reve nu e, Series B, Ass u red G u ara n ty, 5.00%, 10/01/33 10/01/38 Hillsboro u gh Co un ty IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 Jackso n ville Sales Tax Reve nu e, Better Jackso n ville, Ref un di n g, 5.00%, 10/01/30 Kissimmee Water a n d Sewer Reve nu e, AMBAC I n s u red, ETM, 6.00%, 10/01/15 Lake Co un ty School Board COP, Series A, AMBAC I n s u red, 5.00%, 6/01/30 Lakela n d Electric a n d Water Reve nu e, Capital Appreciatio n , ETM, zero cp n ., 10/01/14 Leesb u rg Hospital Reve nu e, Leesb u rg Regio n al Medical Ce n ter Project, 5.50%, 7/01/32 Marti n Co un ty Health Facilities A u thority Hospital Reve nu e, Marti n Memorial Medical Ce n ter, 5.50%, 11/15/42 Melbo u r n e Water a n d Sewer Improveme n t Reve nu e, Capital Appreciatio n , FGIC I n s u red, ETM, zero cp n ., 10/01/26 100 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Florida Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Melbo u r n e Water a n d Sewer Reve nu e, Capital Appreciatio n , Ref un di n g, Series B, NATL RE, FGIC I n s u red, zero cp n ., 10/01/22 $ 1,785,000 $ 1,273,276 10/01/26 4,500,000 2,610,000 Miami Beach Water a n d Sewer Reve nu e, AMBAC I n s u red, 5.00%, 9/01/30 7,000,000 7,008,050 Miami Parki n g System Reve nu e, Ref un di n g, Ass u red G u ara n ty, 5.00%, 10/01/39 4,000,000 4,109,360 Miami Special Obligatio n , Marli n s Stadi u m Project, Series A, AGMC I n s u red, 5.25%, 7/01/35 5,000,000 5,234,850 Miami Special Obligatio n Reve nu e, 5.625%, 1/01/39 15,000,000 15,869,700 Miami-Dade Co un ty Aviatio n Reve nu e, Miami I n ter n atio n al Airport, H u b of the Americas, Ref un di n g, Series A, 5.50%, 10/01/36 5,000,000 5,420,500 H u b of the Americas, Ref un di n g, Series A, XLCA I n s u red, 5.00%, 10/01/37 8,000,000 8,121,680 Ref un di n g, Series A, 5.375%, 10/01/35 7,500,000 7,952,700 Miami-Dade Co un ty Expressway A u thority Toll System Reve nu e, Series A, 5.00%, 7/01/40 18,770,000 19,363,695 Miami-Dade Co un ty GO, B u ildi n g Better Comm un ities Program, Series B-1, 5.75%, 7/01/33 5,000,000 5,525,500 Miami-Dade Co un ty Health Facilities A u thority Hospital Reve nu e, Miami Childre n ’s Hospital, Ref un di n g, Series A, 6.125%, 8/01/42 4,000,000 4,316,520 Miami-Dade Co un ty HFA, MFMR, Villa Espera n za Apartme n ts Project, 5.25%, 10/01/19 335,000 335,191 5.40%, 10/01/33 1,485,000 1,484,881 Miami-Dade Co un ty P u blic Facilities Reve nu e, Jackso n Health System, Series A, NATL I n s u red, 5.00%, 6/01/35 10,000,000 10,063,700 Miami-Dade Co un ty School Board COP, Ass u red G u ara n ty, 5.375%, 2/01/34 5,000,000 5,351,550 Miami-Dade Co un ty School District GO, School Bo n ds, 5.00%, 3/15/43 2,465,000 2,600,501 Miami-Dade Co un ty Seaport Reve nu e, Series A, 6.00%, 10/01/38 10,000,000 11,000,600 Miami-Dade Co un ty Special Obligatio n Reve nu e, J u ve n ile Co u rtho u se Project, Series A, AMBAC I n s u red, 5.00%, 4/01/35 5,000,000 5,005,600 Miami-Dade Co un ty Tra n sit System Sales S u rtax Reve nu e, 5.00%, 7/01/42 5,000,000 5,206,850 Miami-Dade Co un ty Water a n d Sewer System Reve nu e, AGMC I n s u red, 5.00%, 10/01/39 10,000,000 10,513,600 Ref un di n g, Series A, 5.00%, 10/01/42 10,000,000 10,417,000 North S u mter Co un ty Utility Depe n de n t District Utility Reve nu e, 5.75%, 10/01/43 5,000,000 5,256,200 Okaloosa Co un ty Water a n d Sewer Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 7/01/36 8,000,000 8,254,160 Ora n ge Co un ty Health Facilities A u thority Hospital Reve nu e, Orla n do Regio n al Healthcare System, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 12/01/32 5,000,000 5,255,500 Ref un di n g, Series C, 5.25%, 10/01/35 4,000,000 4,232,600 Series B, 5.125%, 11/15/39 5,000,000 5,034,150 Ora n ge Co un ty Health Facilities A u thority Reve nu e, Hospital, Orla n do Health I n c., Series A, 5.00%, 10/01/42 10,000,000 9,977,000 Ora n ge Co un ty School Board COP, Series A, Ass u red G u ara n ty, 5.50%, 8/01/34 10,000,000 10,848,700 Orla n do To u rist Developme n t Tax Reve nu e, 6th Ce n tral Co n tact Payme n ts, se n ior bo n d, Series A, Ass u red G u ara n ty, 5.25%, 11/01/38 16,740,000 16,854,836 Orla n do-Ora n ge Co un ty Expressway A u thority Reve nu e, Ref un di n g, 5.00%, 7/01/35 8,330,000 8,845,794 se n ior lie n , AMBAC I n s u red, ETM, 7.625%, 7/01/18 225,000 269,861 Series A, 5.00%, 7/01/40 5,000,000 5,205,700 Series C, 5.00%, 7/01/35 5,000,000 5,216,950 Series C, 5.00%, 7/01/40 2,755,000 2,845,199 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Florida Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Palm Beach Co un ty P u blic Improveme n t Reve nu e, 5.00%, 5/01/33 $ 1,000,000 $ 1,064,270 Palm Beach Co un ty Solid Waste A u thority Reve nu e, Improveme n t, Series B, 5.50%, 10/01/25 5,000,000 5,655,750 Palm Beach Co un ty Water a n d Sewer Reve nu e, 5.00%, 10/01/40 5,000,000 5,285,750 Pa n ama City Beach Utility Reve nu e, Ass u red G u ara n ty, 5.00%, 6/01/39 3,000,000 3,130,260 Port St. L u cie Utility System Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 9/01/32 5,000,000 2,010,050 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 9/01/33 5,000,000 1,880,950 Ref un di n g, Ass u red G u ara n ty, 5.25%, 9/01/35 2,000,000 2,157,140 Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/30 10,000,000 10,559,900 Sarasota Special Obligatio n Reve nu e, Capital Appreciatio n , Ref un di n g, AMBAC I n s u red, zero cp n ., 11/01/15 2,180,000 2,070,738 So u th Broward Hospital District Reve nu e, So u th Broward Hospital District Obligated Gro u p, Ref un di n g, 5.00%, 5/01/36 7,000,000 7,154,840 So u th Florida Water Ma n ageme n t District COP, AMBAC I n s u red, 5.00%, 10/01/31 12,050,000 12,377,037 So u th Lake Co un ty Hospital District Reve nu e, So u th Lake Hospital I n c., Ref un di n g, 5.25%, 10/01/34 5,000,000 5,278,650 St. Joh n s Co un ty Water a n d Sewer Reve nu e, Capital Appreciatio n , AMBAC I n s u red, Pre-Ref un ded, zero cp n ., 6/01/22 4,000,000 2,695,680 6/01/23 4,255,000 2,706,308 6/01/24 1,500,000 900,060 6/01/25 2,130,000 1,208,221 St. Petersb u rg P u blic Utilities Reve nu e, Series A, 5.00%, 10/01/36 3,180,000 3,345,455 S un rise Utilities System Reve nu e, AMBAC I n s u red, Pre-Ref un ded, 5.20%, 10/01/22 1,050,000 1,258,667 Ref un di n g, AMBAC I n s u red, 5.20%, 10/01/22 1,500,000 1,647,375 Tamarac Utility System Reve nu e, Ref un di n g, Ass u red G u ara n ty, 5.00%, 10/01/39 1,585,000 1,644,184 Tampa Bay Water Regio n al Water S u pply A u thority Utility System Reve nu e, 5.00%, 10/01/34 8,000,000 8,488,880 10/01/38 14,340,000 15,092,563 10/01/38 10,000,000 10,747,300 Tampa Sports A u thority Reve nu e, G u ara n teed Package, Tampa Bay Are n a Project, NATL I n s u red, 6.00%, 10/01/15 435,000 451,582 6.05%, 10/01/20 1,715,000 1,888,129 6.10%, 10/01/26 2,695,000 3,029,773 Tampa Water a n d Sewer Reve nu e, s u b. lie n , Series A, AMBAC I n s u red, ETM, 7.25%, 10/01/16 625,000 683,513 U n iversity of North Florida FICO Capital Improveme n t Reve nu e, St u de n t U n io n Project, NATL RE, FGIC I n s u red, 5.00%, 11/01/32 5,150,000 5,279,213 Viera East CDD Special Assessme n t, Series B, ETM, 6.75%, 5/01/14 830,000 838,449 a Village Ce n ter CDD Recreatio n al Reve nu e, Series A, NATL I n s u red, 5.20%, 11/01/25 5,000,000 5,022,000 Vol u sia Co un ty To u rist Developme n t Tax Reve nu e, FSA I n s u red, 5.00%, 12/01/34 11,000,000 11,207,790 West Lake CDD Special Assessme n t, NATL I n s u red, 5.75%, 5/01/17 620,000 620,415 West Palm Beach CRDA Reve nu e, Northwood Pleasa n t Comm un ity Redevelopme n t Area, Series A, 5.00%, 3/01/35 1,000,000 1,008,270 719,310,771 102 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Florida Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories 11.4% Puerto Rico 10.2% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/44 $ $ P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series B, 6.00%, 7/01/39 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 7/01/38 Series G, 5.00%, 7/01/33 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series A, 5.00%, 7/01/42 Series XX, 5.25%, 7/01/40 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Reve nu e, Coge n eratio n Facility, AES P u erto Rico Project, 6.625%, 6/01/26 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 6.00%, 8/01/42 first s u bordi n ate, Series A-1, 5.25%, 8/01/43 first s u bordi n ate, Series C, 5.50%, 8/01/40 Ref un di n g, Se n ior Series C, 5.00%, 8/01/46 U.S. Virgin Islands 1.2% Virgi n Isla n ds PFAR, Gross Receipts Taxes Loa n Note, Radia n I n s u red, 5.00%, 10/01/33 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $799,782,698) Short Term Investments (Cost $3,500,000) 0.4% Municipal Bonds 0.4% Florida 0.4% b Gai n esville City Utilities System Reve nu e, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.03%, 10/01/42 Total Investments (Cost $803,282,698) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ See Abbreviations on page 182. a The Internal Revenue Service is examining the bond and has proposed that the income generated by the bond is taxable. The issuer of the bond is seeking relief under IRS procedures. Until the matter is finalized, the Fund will continue to recognize interest income earned on the bond as tax-exempt. The Trusts management believes that the final outcome of this matter will not have a material adverse impact to the Fund and/or its shareholders. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin Georgia Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.80 $ 12.49 $ 11.47 $ 11.92 $ 11.24 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.46 0.50 0.50 0.50 Net realized a n d un realized gai n s (losses) (0.78 ) 0.30 1.02 (0.45 ) 0.68 Total from i n vestme n t operatio n s (0.32 ) 0.76 1.52 0.05 1.18 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.45 ) (0.50 ) (0.50 ) (0.50 ) Net asset val u e, e n d of year $ 12.02 $ 12.80 $ 12.49 $ 11.47 $ 11.92 Total ret u r n d (2.47 )% 6.13 % 13.57 % 0.33 % 10.66 % Ratios to average net assets Expe n ses 0.66 % 0.66 % 0.67 % 0.67 % 0.68 % Net i n vestme n t i n come 3.83 % 3.59 % 4.15 % 4.18 % 4.27 % Supplemental data Net assets, e n d of year (000’s) $ 391,837 $ 498,086 $ 425,181 $ 361,875 $ 365,223 Portfolio t u r n over rate 5.87 % 5.47 % 7.18 % 9.09 % 9.61 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 104 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Georgia Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.96 $ 12.64 $ 11.60 $ 12.05 $ 11.35 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.40 0.39 0.44 0.44 0.44 Net realized a n d un realized gai n s (losses) (0.80 ) 0.30 1.04 (0.46 ) 0.69 Total from i n vestme n t operatio n s (0.40 ) 0.69 1.48 (0.02 ) 1.13 Less distrib u tio n s from n et i n vestme n t i n come (0.39 ) (0.37 ) (0.44 ) (0.43 ) (0.43 ) Net asset val u e, e n d of year $ 12.17 $ 12.96 $ 12.64 $ 11.60 $ 12.05 Total ret u r n d (3.06 )% 5.55 % 12.99 % (0.24 )% 10.14 % Ratios to average net assets Expe n ses 1.21 % 1.21 % 1.22 % 1.22 % 1.23 % Net i n vestme n t i n come 3.28 % 3.04 % 3.60 % 3.63 % 3.72 % Supplemental data Net assets, e n d of year (000’s) $ 112,533 $ 160,443 $ 129,426 $ 106,356 $ 101,641 Portfolio t u r n over rate 5.87 % 5.47 % 7.18 % 9.09 % 9.61 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Georgia Tax-Free Income Fund Principal Amount Value Municipal Bonds 99.1% Georgia 92.8% Athe n s-Clarke Co un ty U n ified Gover n me n t Water a n d Sewerage Reve nu e, 5.625%, 1/01/33 $ $ 5.50%, 1/01/38 Atla n ta Airport Ge n eral Reve nu e, Ref un di n g, Series C, 6.00%, 1/01/30 Series A, 5.00%, 1/01/40 Atla n ta Airport Passe n ger Facility Charge Reve nu e, Ge n eral, s u b. lie n , Ref un di n g, Series C, AGMC I n s u red, 5.00%, 1/01/33 Series J, AGMC I n s u red, 5.00%, 1/01/34 Atla n ta Developme n t A u thority Ed u catio n al Facilities Reve nu e, Scie n ce Park LLC Project, 5.00%, 7/01/32 Atla n ta Developme n t A u thority Reve nu e, T u ff Yamacraw LLC Project, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 1/01/26 Atla n ta Developme n t A u thority St u de n t Ho u si n g Facilities Reve nu e, Piedmo n t/Ellis LLC U n iversity Commo n s Project, Ref un di n g, 5.00%, 9/01/32 Atla n ta GO, Ref un di n g, Ass u red G u ara n ty, 5.25%, 12/01/23 Atla n ta P u blic Safety a n d J u dicial Facilities A u thority Reve nu e, P u blic Safety Facility Project, AGMC I n s u red, 5.00%, 12/01/26 Atla n ta Tax Allocatio n , Atla n tic State Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 12/01/23 Atla n ta Water a n d Wastewater Reve nu e, Ref un di n g, Series A, 6.00%, 11/01/28 Series A, AGMC I n s u red, 5.50%, 11/01/27 Series A, NATL I n s u red, 5.00%, 11/01/33 Baldwi n Co un ty Hospital A u thority Reve nu e, Oco n ee Regio n al Medical Ce n ter, 5.25%, 12/01/22 5.375%, 12/01/28 Bartow-Catersville Joi n t Developme n t A u thority Reve nu e, GHC St u de n t Ce n ter LLC Project, AGMC I n s u red, 5.00%, 6/15/36 Bibb Co un ty Developme n t A u thority Reve nu e, Maco n State College Fo un datio n Real Estate II LLC Project, AGMC I n s u red, 5.00%, 7/01/40 Bleckley-Dodge Co un ty Joi n t Developme n t A u thority St u de n t Ho u si n g Facilities Reve nu e, MGC Real Estate Fo un datio n II LLC Project, 5.00%, 7/01/33 Br un swick a n d Gly nn Co un ty Joi n t Water a n d Sewer Commissio n Reve nu e, Ref un di n g, Series C, AGMC I n s u red, 5.00%, 6/01/33 B u lloch Co un ty Developme n t A u thority Lease Reve nu e, Georgia So u ther n U n iversity St u de n t Ho u si n g a n d Athletic Facilities Project, XLCA I n s u red, Pre-Ref un ded, 5.00%, 8/01/27 B u lloch Co un ty Developme n t A u thority St u de n t Ho u si n g Reve nu e, Georgia So u ther n U n iversity Ho u si n g Fo un datio n Five LLC Project, AGMC I n s u red, 5.00%, 7/01/36 B u rke Co un ty Developme n t A u thority PCR, Oglethorpe Power Corp. Vogtle Project, Series B, 5.50%, 1/01/33 Series E, 7.00%, 1/01/23 Carroll City-Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, Ta nn er Medical Ce n ter I n c. Project, 5.00%, 7/01/40 Ass u red G u ara n ty, 5.00%, 7/01/38 106 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Georgia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia (continued) Cherokee Co un ty Water a n d Sewerage A u thority Reve nu e, AGMC I n s u red, 5.00%, 8/01/35 $ $ NATL I n s u red, 6.90%, 8/01/18 Clarke Co un ty Hospital A u thority Reve nu e, Athe n s Regio n al Medical Ce n ter Project, Ref un di n g, 5.00%, 1/01/32 Clayto n Co un ty Developme n t A u thority Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/01/23 T u ff Archives LLC-Secretary of State of Georgia Project, Ref un di n g, 5.00%, 7/01/33 Clayto n Co un ty Developme n t A u thority St u de n t Ho u si n g Reve nu e, CSU Fo un datio n Real Estate II LLC Project, AGMC I n s u red, 5.00%, 7/01/36 Clayto n Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, So u ther n Regio n al Medical Ce n ter Project, Ref un di n g, Series A, 5.00%, 8/01/30 5.25%, 8/01/35 Clayto n Co un ty MFHR, Poi n te Clear Apartme n ts Project, AGMC I n s u red, 5.70%, 7/01/23 Clayto n Co un ty Urba n Redevelopme n t Age n cy Reve nu e, Clayto n Co un ty Project, Ref un di n g, 5.00%, 2/01/28 Cobb Co un ty Developme n t A u thority St u de n t Recreatio n a n d Activities Ce n ter Reve nu e, KSU SRAC Real Estate Fo un datio n LLC Project, 5.00%, 7/15/35 7/15/38 Cobb Co un ty Developme n t A u thority U n iversity Facilities Reve nu e, Ke nn esaw State U n iversity Fo un datio n s Project, Series D, NATL I n s u red, 5.00%, 7/15/29 Col u mbia Co un ty Water a n d Sewerage Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.00%, 6/01/24 Ref un di n g, AGMC I n s u red, 5.00%, 6/01/24 Col u mb u s Water a n d Sewerage Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/29 Coweta Co un ty Developme n t A u thority Reve nu e, Piedmo n t Healthcare I n c. Project, 5.00%, 6/15/40 Dahlo n ega Water a n d Wastewater Reve nu e, Series A, Ass u red G u ara n ty, 5.25%, 9/01/30 5.50%, 9/01/37 Decat u r Co un ty School B u ildi n g A u thority Reve nu e, High School Project, AGMC I n s u red, 5.00%, 10/01/32 Decat u r Urba n Redevelopme n t Age n cy Reve nu e, City of Decat u r Projects, Series A, 5.00%, 1/01/38 DeKalb Co un ty P u blic Safety a n d J u dicial Facilities A u thority Reve nu e, P u blic Safety a n d J u dicial Facility Project, 5.00%, 12/01/29 DeKalb Co un ty Water a n d Sewerage Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 10/01/35 Seco n d Resol u tio n , Series A, 5.25%, 10/01/41 DeKalb Newto n a n d Gwi nn ett Co un ties Joi n t Developme n t A u thority Reve nu e, GGC St u de n t Ce n ter LLC Project, 5.50%, 7/01/34 GGCF Athletic Fields LLC Project, Series A, AGMC I n s u red, 5.00%, 7/01/39 DeKalb Private Hospital A u thority Reve nu e, A n ticipatio n Certificates, Childre n s Healthcare of Atla n ta I n c. Project, Ref un di n g, 5.25%, 11/15/39 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Georgia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia (continued) Do u glasville-Do u glas Co un ty Water a n d Sewer A u thority Reve nu e, NATL I n s u red, 5.00%, 6/01/32 $ 2,225,000 $ 2,374,053 Pre-Ref un ded, 5.00%, 6/01/29 3,410,000 3,689,620 Fairb u r n GO, AGMC I n s u red, 5.75%, 12/01/31 2,000,000 2,212,620 Fayette Co un ty School District GO, AGMC I n s u red, Pre-Ref un ded, 4.75%, 3/01/21 1,355,000 1,474,484 4.95%, 3/01/25 1,000,000 1,092,140 Forsyth Co un ty Water a n d Sewerage A u thority Reve nu e, AGMC I n s u red, 5.00%, 4/01/32 5,000,000 5,384,250 F u lto n Co un ty Developme n t A u thority Reve nu e, AMC Camp u s Project I LLC Project, AGMC I n s u red, 5.00%, 6/15/37 3,075,000 3,319,708 Georgia Tech Facilities I n c. Project, Ref un di n g, Series A, 5.00%, 6/01/34 4,000,000 4,253,200 Georgia Tech Facilities I n c. Project, Series A, 5.00%, 6/01/41 3,500,000 3,634,540 Georgia Tech Fo un datio n Tech n ology Sq u are Project, Ref un di n g, Series A, 5.00%, 11/01/29 5,000,000 5,618,450 Georgia Tech Fo un datio n Tech n ology Sq u are Project, Ref un di n g, Series A, 5.00%, 11/01/30 2,000,000 2,230,680 Georgia Tech Fo un datio n Tech n ology Sq u are Project, Ref un di n g, Series A, 5.00%, 11/01/31 2,455,000 2,721,539 Molec u lar Scie n ce B u ildi n g Project, NATL I n s u red, 5.00%, 5/01/25 2,240,000 2,250,595 Moreho u se College Project, Ref un di n g, AMBAC I n s u red, 5.00%, 12/01/27 5,000,000 5,253,300 Piedmo n t Healthcare I n c. Project, Ref un di n g, Series A, 5.25%, 6/15/37 5,000,000 5,294,400 Gai n esville a n d Hall Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, Northeast Georgia Healthcare Project, Series A, 5.375%, 2/15/40 5,000,000 5,128,800 Georgia M un icipal Ass n . I n c. COP, City Co u rt Atla n ta Project, AMBAC I n s u red, 5.25%, 12/01/26 2,000,000 2,001,580 Georgia School Boards Ass n . I n c. COP, DeKalb Co un ty P u blic Schools Project, AMBAC I n s u red, 5.00%, 12/01/27 4,285,000 4,483,224 NATL I n s u red, 5.00%, 12/01/25 2,600,000 2,704,416 Georgia State GO, Series B, 5.00%, 7/01/28 3,225,000 3,575,590 Georgia State HFAR, SFM, Series A, 3.80%, 12/01/37 5,000,000 4,892,450 Series C, 5.00%, 12/01/27 1,000,000 1,020,950 Georgia State Higher Ed u catio n Facilities A u thority Reve nu e, USG Real Estate Fo un datio n I LLC Project, 6.00%, 6/15/34 5,000,000 5,488,150 Ass u red G u ara n ty, 5.625%, 6/15/38 3,000,000 3,160,770 Georgia State M un icipal Electric A u thority Power Reve nu e, Series GG, 5.00%, 1/01/39 7,000,000 7,462,070 Series W, 6.60%, 1/01/18 530,000 601,047 Georgia State M un icipal Electric A u thority Reve nu e, Ge n eral Resol u tio n Projects, s u b. n ote, Ref un di n g, Series D, 5.50%, 1/01/26 5,000,000 5,663,350 Project O n e, s u b. bo n d, Series E, NATL I n s u red, 5.00%, 1/01/25 2,315,000 2,422,879 Georgia State M un icipal Gas A u thority Reve nu e, Gas Portfolio III, Ref un di n g, Series S, 5.00%, 10/01/25 2,500,000 2,793,250 10/01/26 2,500,000 2,767,775 Gly nn -Br un swick Memorial Hospital A u thority Reve nu e, A n ticipatio n Certificates, So u theast Georgia Health System Project, Series A, 5.625%, 8/01/34 5,000,000 5,277,450 108 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Georgia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia (continued) Gwi nn ett Co un ty Developme n t A u thority COP, Gwi nn ett Co un ty P u blic Schools Project, Ref un di n g, NATL I n s u red, 5.25%, 1/01/22 $ 3,000,000 $ 3,554,640 1/01/24 2,000,000 2,378,420 Gwi nn ett Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, Gwi nn ett Hospital System I n c. Project, Series D, AGMC I n s u red, 5.50%, 7/01/37 4,000,000 4,288,800 Gwi nn ett Co un ty School District GO, 5.00%, 2/01/32 4,125,000 4,469,561 5.00%, 2/01/36 5,815,000 6,236,006 Pre -Ref un ded, 5.00%, 2/01/32 875,000 1,018,964 Habersham Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, XLCA I n s u red, 5.00%, 12/01/27 2,015,000 2,063,098 Habersham Co un ty School District GO, NATL I n s u red, Pre-Ref un ded, 5.00%, 4/01/28 2,750,000 3,016,805 Hoga n sville Combi n ed P u blic Utility System Reve nu e, Ref un di n g, AGMC I n s u red, 6.00%, 10/01/23 3,300,000 4,088,535 LaGra n ge-Tro u p Co un ty Hospital A u thority Reve nu e, Series A, 5.50%, 7/01/38 4,000,000 4,213,040 Li n col n Co un ty School District GO, 5.50%, 4/01/37 2,200,000 2,407,086 Maco n -Bibb Co un ty Hospital A u thority Reve nu e, The Medical Ce n ter of Ce n tral Georgia I n c. Project, RAN, 5.00%, 8/01/35 5,000,000 5,196,350 Mai n Street Nat u ral Gas I n c. Reve nu e, Gas Project, Series A, 5.50%, 9/15/27 5,000,000 5,561,550 Medical Ce n ter Hospital A u thority Reve nu e, A n ticipatio n Certificates, Col u mb u s Regio n al Healthcare System I n c. Project, Ass u red G u ara n ty, 6.375%, 8/01/29 4,000,000 4,368,240 Ref un di n g, AGMC I n s u red, 5.00%, 8/01/41 5,000,000 5,106,900 Metropolita n Atla n ta Rapid Tra n sit A u thority Sales Tax Reve nu e, Third I n de n t u re Series, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 7/01/37 10,000,000 10,702,800 Newto n Co un ty IDAR, Georgia Perimeter College Fo un datio n Real Estate Newto n LLC Academic B u ildi n g Newto n Camp u s Project, Ass u red G u ara n ty, 5.00%, 6/01/24 3,150,000 3,294,364 Pa u ldi n g Co un ty GO, Co u rtho u se Gover n me n t Complex Project, NATL RE, FGIC I n s u red, 5.00%, 2/01/32 4,000,000 4,258,800 Pa u ldi n g Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, Series A, 5.00%, 4/01/42 3,500,000 3,646,090 Pa u ldi n g Co un ty School District GO, 5.00%, 2/01/33 4,000,000 4,239,240 Peach Co un ty Developme n t A u thority St u de n t Ho u si n g Facilities Reve nu e, Fort Valley State U n iversity Fo un datio n Property LLC Project, AMBAC I n s u red, 5.00%, 6/01/34 3,000,000 3,029,490 Private Colleges a n d U n iversities A u thority Reve nu e, Emory U n iversity, Ref un di n g, Series A, 5.00%, 9/01/41 8,695,000 9,322,605 Series A, 5.00%, 10/01/43 5,000,000 5,435,700 Series B, 5.00%, 9/01/35 10,000,000 10,779,400 Richmo n d Co un ty Developme n t A u thority Ed u catio n al Facilities Reve nu e, A u g u sta State U n iversity Jag u ar St u de n t Ce n ter LLC Project, Series A, XLCA I n s u red, 5.00%, 7/01/29 1,000,000 1,026,090 Richmo n d Co un ty Developme n t A u thority Solid Waste Disposal Reve nu e, I n ter n atio n al Paper Co. Project, 5.80%, 12/01/20 1,500,000 1,501,680 Sava nn ah EDA Reve nu e, Armstro n g Ce n ter LLC Project, Series A, XLCA I n s u red, 5.00%, 12/01/30 1,500,000 1,539,600 Thomasville Hospital A u thority Reve nu e, A n ticipatio n Certificates, Joh n D. Archbold Memorial Hospital I n c. Project, 5.25%, 11/01/35 1,000,000 1,047,930 5.375%, 11/01/40 5,000,000 5,254,750 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Georgia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia (continued) Tift Co un ty Hospital Reve nu e, A n ticipatio n Certificates, Ref un di n g, 5.00%, 12/01/38 $ $ Upper Oco n ee Basi n Water A u thority Reve nu e, Ref un di n g, NATL I n s u red, 5.00%, 7/01/26 Valdosta a n d Low n des Co un ty Hospital A u thority Reve nu e, Certificates, So u th Georgia Medical Ce n ter Project, 5.00%, 10/01/33 Series B, 5.00%, 10/01/41 Walto n Co un ty School District GO, Ref un di n g, 5.25%, 8/01/25 Walto n Co un ty Water a n d Sewer A u thority Reve nu e, Hard Labor Creek Project, AGMC I n s u red, 5.00%, 2/01/33 Oco n ee, Hard Creek Reso u rces Project, AGMC I n s u red, 5.00%, 2/01/38 U.S. Territories 6.3% Puerto Rico 6.3% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series B, 6.00%, 7/01/39 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series L, NATL I n s u red, 5.25%, 7/01/35 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series A, 5.00%, 7/01/42 Series XX, 5.25%, 7/01/40 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.375%, 8/01/39 first s u bordi n ate, Series C, 5.50%, 8/01/40 Se n ior Series C, 5.25%, 8/01/40 Total Municipal Bonds (Cost $486,874,031) 99.1% Other Assets, less Liabilities 0.9% Net Assets 100.0% $ See Abbreviations on page 182. 110 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Kentucky Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of year $ Total ret u r n d )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Kentucky Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.2% Kentucky 91.1% Boo n e Co un ty PCR, Collateralized, Dayto n Power a n d Light Co. Project, Ref un di n g, Series A, FGIC I n s u red, 4.70%, 1/01/28 $ $ Bowli n g Gree n GO, Project, Series A, 5.00%, 6/01/38 Boyle Co un ty Reve nu e, Ref un di n g a n d College Improveme n t, Ass u red G u ara n ty, 5.00%, 6/01/32 Campbell a n d Ke n to n Co un ties Sa n itatio n District No. 1 Sa n itatio n District Reve nu e, NATL I n s u red, 5.00%, 8/01/37 Campbell Co un ty School District Fi n a n ce Corp. School B u ildi n g Reve nu e, AGMC I n s u red, 5.00%, 8/01/26 Christia n Co un ty Hospital Reve nu e, Je nn ie St u art Medical Ce n ter I n c., Ref un di n g, Ass u red G u ara n ty, 5.50%, 2/01/36 Glasgow Healthcare Reve nu e, T.J. Samso n Comm un ity Hospital Project, 6.45%, 2/01/41 Greater Ke n t u cky Ho u si n g Assista n ce Corp. Mortgage Reve nu e, Sectio n 8 Assisted Projects, Ref un di n g, Series A, NATL I n s u red, 6.10%, 1/01/24 Jefferso n Co un ty School District Fi n a n ce Corp. School B u ildi n g Reve nu e, Series A, NATL I n s u red, 4.75%, 6/01/27 Series D, 3.00%, 10/01/27 Ke n t u cky Area Developme n t Districts Fi n a n ci n g Tr u st Lease Acq u isitio n Program COP, Series L, XLCA I n s u red, 5.00%, 11/01/29 Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Reve nu e, Baptist Healthcare System Obligated Gro u p, 5.25%, 8/15/46 Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Lo u isville Are n a Project Reve nu e, Lo u isville Are n a A u thority I n c., S u b Series A-1, Ass u red G u ara n ty, 6.00%, 12/01/33 Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Reve nu e, Catholic Health, Ref un di n g, Series A, 5.00%, 5/01/29 Ke n t u cky R u ral Water Fi n a n ce Corp. P u blic Project Reve nu e, M u ltimodal, Flexible Term Program, Series A, 5.00%, 2/01/26 Series I, 5.00%, 2/01/34 Ke n t u cky State Ho u si n g Corp. Co n d u it MFHR, Collateral Mortgage Loa n , Co un try Place Apartme n ts Project, GNMA Sec u red, 5.00%, 4/20/40 5.25%, 4/20/45 Ke n t u cky State Ho u si n g Corp. Ho u si n g Reve nu e, Series A, 4.60%, 7/01/32 Ke n t u cky State I n frastr u ct u re A u thority Reve nu e, Wastewater a n d Dri n ki n g Water Revolvi n g F un d, Series A, 5.00%, 2/01/28 2/01/31 Ke n t u cky State M un icipal Power Age n cy Power System Reve nu e, Prairie State Project, Series A, NATL I n s u red, 5.00%, 9/01/32 9/01/37 Ke n t u cky State Property a n d B u ildi n gs Commissio n Reve nu es, Project No. 90, Ref un di n g, 5.50%, 11/01/28 Ke n t u cky State T u r n pike A u thority Eco n omic Developme n t Road Reve nu e, Revitalizatio n Projects, Ref un di n g, Series A, 5.00%, 7/01/28 7/01/29 7/01/30 112 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Kentucky Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Kentucky (continued) Lexi n gto n -Fayette Urba n Co un ty Airport Board Reve nu e, Ge n eral Airport, Ref un di n g, Series A, 5.00%, 7/01/27 $ $ Series B, 5.00%, 7/01/29 Lexi n gto n -Fayette Urba n Co un ty Gover n me n t P u blic Facilities Corp. Lease Reve nu e, Easter n State Hospital Project, Ref un di n g, Series A, 5.25%, 6/01/32 Lo u isville a n d Jefferso n Co un ty Metropolita n Sewer District Sewer a n d Drai n age System Reve nu e, Series A, AMBAC I n s u red, 5.00%, 5/15/36 Lo u isville Regio n al Airport A u thority Airport System Reve nu e, AGMC I n s u red, 5.50%, 7/01/38 Lo u isville/Jefferso n Co un ty Metro Gover n me n t College Reve nu e, Bellarmi n e U n iversity Project, Ref un di n g a n d Improveme n t, Series A, 6.00%, 5/01/38 Lo u isville/Jefferso n Co un ty Metro Gover n me n t Health Facilities Reve nu e, Jewish Hospital a n d St. Marys HealthCare I n c. Project, Pre-Ref un ded, 6.125%, 2/01/37 Lo u isville/Jefferso n Co un ty Metro Gover n me n t I n d u strial B u ildi n g Reve nu e, Sisters of Mercy of the Americas, Regio n al Comm un ity of Ci n ci nn ati Obligated Gro u p, 5.00%, 10/01/35 Lo u isville/Jefferso n Co un ty Metro Gover n me n t Parki n g A u thority Reve nu e, first mortgage, Series A, 5.375%, 12/01/39 Lo u isville/Jefferso n Co un ty Metro Gover n me n t St u de n t Ho u si n g I n d u strial B u ildi n g Reve nu e, U n iversity of Lo u isville, Phase III Project, Series A, AMBAC I n s u red, 5.00%, 6/01/34 M u rray Hospital Facilities Reve nu e, M u rray, Calloway Co un ty P u blic Hospital Corp. Project, 5.125%, 8/01/37 6.375%, 8/01/40 Oldham Co un ty School District Fi n a n ce Corp. School B u ildi n g Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.00%, 5/01/24 Owe n Co un ty Waterworks System Reve nu e, America n Water Co. Project, Series A, 6.25%, 6/01/39 Series A, 5.375%, 6/01/40 Series B, 5.625%, 9/01/39 Owe n sboro GO, P u blic Project, 5.00%, 4/01/41 Pad u cah Electric Pla n t Board Reve nu e, Series A, Ass u red G u ara n ty, 5.25%, 10/01/35 Pikeville Hospital Reve nu e, Pikeville Medical Ce n ter, Ref un di n g a n d Improveme n t, 6.50%, 3/01/41 Pri n ceto n Electric Pla n t Board Reve nu e, Series A, Ass u red G u ara n ty, 5.00%, 11/01/37 P u laski Co un ty P u blic Properties Corp. First Mortgage Reve nu e, AOC J u dicial Facility, Ref un di n g, 6.00%, 12/01/28 R u ssell Reve nu e, Bo n Seco u rs Health System I n c., Ref un di n g, 5.00%, 11/01/26 Trimble Co un ty E n viro n me n tal Facilities Reve nu e, Ke n t u cky Utilities Co. Project, Series A, AMBAC I n s u red, 6.00%, 3/01/37 Lo u isville Gas a n d Electric Co. Project, Ref un di n g, Series A, AMBAC I n s u red, 4.60%, 6/01/33 U n iversity of Lo u isville Reve nu e, Ge n eral Receipts, Series A, 5.00%, 9/01/28 Warre n Co un ty Hospital Facility Reve nu e, Bowli n g Gree n , Warre n Co un ty, Series A, 5.00%, 10/01/33 Comm un ity Hospital Corp. Project, Ref un di n g, Series A, 5.00%, 8/01/29 Wester n Ke n t u cky U n iversity Reve nu e, Ge n eral Receipts, Series A, 5.00%, 5/01/32 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Kentucky Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories 7.1% Puerto Rico 7.1% Childre n s Tr u st F un d Tobacco Settleme n t Reve nu e, Asset-Backed, Ref un di n g, 5.375%, 5/15/33 $ $ P u erto Rico Commo n wealth GO, P u blic Improveme n t, Series A, 5.125%, 7/01/31 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Series K, 5.00%, 7/01/27 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series N, 5.00%, 7/01/32 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series C, 5.50%, 8/01/40 Total Municipal Bonds (Cost $159,915,827) 98.2% Other Assets, less Liabilities 1.8% Net Assets 100.0% $ See Abbreviations on page 182. 114 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Louisiana Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.04 $ 11.88 $ 10.91 $ 11.28 $ 10.43 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.45 0.44 0.48 0.48 0.48 Net realized a n d un realized gai n s (losses) (0.80 ) 0.15 0.98 (0.37 ) 0.85 Total from i n vestme n t operatio n s (0.35 ) 0.59 1.46 0.11 1.33 Less distrib u tio n s from n et i n vestme n t i n come (0.43 ) (0.43 ) (0.49 ) (0.48 ) (0.48 ) Net asset val u e, e n d of year $ 11.26 $ 12.04 $ 11.88 $ 10.91 $ 11.28 Total ret u r n d (2.90 )% 5.06 % 13.67 % 0.92 % 12.99 % Ratios to average net assets Expe n ses 0.67 % 0.67 % 0.68 % 0.68 % 0.69 % Net i n vestme n t i n come 3.91 % 3.63 % 4.22 % 4.26 % 4.40 % Supplemental data Net assets, e n d of year (000’s) $ 321,748 $ 432,579 $ 383,414 $ 323,109 $ 327,368 Portfolio t u r n over rate 16.98 % 10.08 % 7.06 % 12.90 % 4.45 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Louisiana Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.21 $ 12.03 $ 11.04 $ 11.41 $ 10.54 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.39 0.37 0.42 0.42 0.43 Net realized a n d un realized gai n s (losses) (0.83 ) 0.17 1.00 (0.38 ) 0.86 Total from i n vestme n t operatio n s (0.44 ) 0.54 1.42 0.04 1.29 Less distrib u tio n s from n et i n vestme n t i n come (0.36 ) (0.36 ) (0.43 ) (0.41 ) (0.42 ) Net asset val u e, e n d of year $ 11.41 $ 12.21 $ 12.03 $ 11.04 $ 11.41 Total ret u r n d (3.55 )% 4.58 % 13.09 % 0.34 % 12.44 % Ratios to average net assets Expe n ses 1.22 % 1.22 % 1.23 % 1.23 % 1.24 % Net i n vestme n t i n come 3.36 % 3.08 % 3.67 % 3.71 % 3.85 % Supplemental data Net assets, e n d of year (000’s) $ 66,262 $ 100,380 $ 78,121 $ 64,511 $ 64,018 Portfolio t u r n over rate 16.98 % 10.08 % 7.06 % 12.90 % 4.45 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 116 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Louisiana Tax-Free Income Fund Principal Amount Value Municipal Bonds 96.7% Louisiana 86.8% Alexa n dria Sales a n d Use Tax Reve nu e, 5.00%, 8/01/26 $ 1,710,000 $ 1,895,125 8/01/27 1,790,000 1,974,334 8/01/28 1,875,000 2,057,419 Alexa n dria Utilities Reve nu e, Series A, 5.00%, 5/01/38 10,000,000 10,532,400 Bossier City Utilities Reve nu e, BHAC I n s u red, 5.50%, 10/01/33 5,000,000 5,438,800 Calcasie u Parish P u blic Tr u st A u thority St u de n t Lease Reve nu e, McNeese State U n iversity St u de n t Ho u si n g, Cowboy Facilities I n c. Project, Ref un di n g, AGMC I n s u red, 5.00%, 5/01/29 2,050,000 2,123,452 Calcasie u Parish School District No. 23 GO, P u blic School, Ref un di n g, Series A, 5.00%, 2/15/29 1,380,000 1,500,502 East Bato n Ro u ge Mortgage Fi n a n ce A u thority SFMR, MBS Program, Ref un di n g, Series A-3, GNMA Sec u red, 5.00%, 10/01/28 500,000 502,715 Series A-2, GNMA Sec u red, 5.10%, 10/01/40 340,000 344,321 East Bato n Ro u ge Parish Park a n d Recreatio n District GO, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/25 3,325,000 3,509,105 East Bato n Ro u ge Parish Sales Tax Reve nu e, P u blic Improveme n t, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 2/01/24 2,000,000 2,086,800 Road a n d Street Improveme n t, Ass u red G u ara n ty, 5.25%, 8/01/28 1,000,000 1,119,420 Road a n d Street Improveme n t, Ass u red G u ara n ty, 5.50%, 8/01/30 1,700,000 1,906,958 East Bato n Ro u ge Sewerage Commissio n Reve nu e, Ref un di n g, Series A, 5.25%, 2/01/34 2,500,000 2,701,400 2/01/39 8,250,000 8,826,180 E n gla n d District S u b-District No. 1 Reve nu e, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 8/15/19 5,000,000 5,348,250 Jefferso n Parish Hospital Service District No.1 Hospital Reve nu e, West Jefferso n Medical Ce n ter, Ref un di n g, Series A, 6.00%, 1/01/39 3,105,000 3,306,359 Jefferso n Parish Reve nu e, P u blic Improveme n t, 24th J u dicial District Project, NATL I n s u red, 5.00%, 4/01/29 3,060,000 3,077,717 Jefferso n Parish West Jefferso n Park a n d Comm un ity Ce n ter Reve nu e, NATL I n s u red, 5.00%, 10/01/29 2,925,000 2,957,555 Ke nn er Co n solidated Sewerage District Reve nu e, AGMC I n s u red, 5.00%, 11/01/36 4,000,000 4,162,240 Ke nn er Sales Tax Reve nu e, Ref un di n g, Series A, 5.00%, 6/01/33 8,605,000 9,195,131 Lafayette Comm un icatio n s Systems Reve nu e, XLCA I n s u red, 5.25%, 11/01/27 5,000,000 5,440,800 Lafayette P u blic Improveme n t Sales Tax Reve nu e, 5.00%, 3/01/36 1,865,000 1,947,657 Lafayette P u blic Power A u thority Electric Reve nu e, NATL I n s u red, 5.00%, 11/01/32 5,000,000 5,260,300 Lafayette P u blic Tr u st Fi n a n ci n g A u thority Reve nu e, Ragi n ’ Caj un Facilities I n c. Ho u si n g a n d Parki n g Project, Ass u red G u ara n ty, 5.25%, 10/01/30 4,000,000 4,224,800 Ragi n ’ Caj un Facilities I n c. Project, Ass u red G u ara n ty, 5.75%, 10/01/29 750,000 807,968 Ragi n ’ Caj un Facilities I n c. Project, Ass u red G u ara n ty, 6.00%, 10/01/34 1,750,000 1,878,030 Ragi n ’ Caj un Facilities I n c. Project, Ass u red G u ara n ty, 6.00%, 10/01/38 1,335,000 1,425,219 Lafayette Utilities Reve nu e, 5.00%, 11/01/33 5,000,000 5,497,700 NATL I n s u red, Pre-Ref un ded, 5.00%, 11/01/28 5,000,000 5,158,150 Lo u isia n a HFA, SFMR, Home Ow n ership Program, Series A, GNMA Sec u red, 5.50%, 6/01/40 2,800,000 2,821,728 Series B, GNMA Sec u red, 6.125%, 12/01/33 555,000 586,557 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Louisiana Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Louisiana (continued) Lo u isia n a Local Gover n me n t E n viro n me n tal Facilities a n d CDA Reve nu e, Asce n sio n Parish Library Projects, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 4/01/29 $ $ Delta Camp u s Facilities Corp. Project, Ass u red G u ara n ty, 5.50%, 10/01/27 De n ham Spri n gs Sewer District No. 1 Project, Ass u red G u ara n ty, 5.00%, 12/01/39 East Asce n sio n Co n solidated Gravity Drai n age District No. 1 Project, Ref un di n g, AMBAC I n s u red, 5.00%, 12/01/37 East Asce n sio n Co n solidated Gravity Drai n age District No. 1 Project, Ref un di n g, AMBAC I n s u red, 5.00%, 12/01/44 I n depe n de n ce Stadi u m Project, Ref un di n g, 5.25%, 3/01/30 Jefferso n Parish Projects, Ref un di n g, Series A, 5.375%, 4/01/31 Lake Charles P u blic Improveme n ts Project, AMBAC I n s u red, 5.00%, 5/01/27 Livi n gsto n Parish Road Project, AMBAC I n s u red, 5.00%, 3/01/21 McNeese State U n iversity St u de n t Parki n g, Cowboys Facilities I n c. Project, AGMC I n s u red, 5.00%, 3/01/36 Mo n roe Regio n al Airport Termi n al Project, Ass u red G u ara n ty, 5.50%, 2/01/39 Shreveport Airport Cargo Project, Series C, Ass u red G u ara n ty, 6.75%, 1/01/24 Shreveport Airport Cargo Project, Series C, Ass u red G u ara n ty, 7.00%, 1/01/33 So u theaster n Lo u isia n a St u de n t Ho u si n g, U n iversity Facilities I n c. Project, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 8/01/27 Lo u isia n a P u blic Facilities A u thority Hospital Reve nu e, Fra n cisca n Missio n aries of O u r Lady Health System Project, Series A, 6.75%, 7/01/39 Lafayette Ge n eral Medical Ce n ter Project, Ref un di n g, 5.50%, 11/01/40 To u ro I n firmary Project, Series A, 5.625%, 8/15/29 Lo u isia n a P u blic Facilities A u thority Reve nu e, Archdiocese of New Orlea n s Project, Ref un di n g, CIFG I n s u red, 5.00%, 7/01/31 Black a n d Gold Facilities Project, Series A, CIFG I n s u red, 5.00%, 7/01/30 CHRISTUS Health, Ref un di n g, Series B, Ass u red G u ara n ty, 6.50%, 7/01/30 E n tergy Lo u isia n a LLC Project, Ref un di n g, 5.00%, 6/01/30 Loyola U n iversity Project, 5.00%, 10/01/39 Loyola U n iversity Project, 5.00%, 10/01/41 Ochs n er Cli n ic Fo un datio n Project, 6.75%, 5/15/41 Ochs n er Cli n ic Fo un datio n Project, Ref un di n g, Series A, 5.375%, 5/15/43 Ochs n er Cli n ic Fo un datio n Project, Series B, 5.25%, 5/15/27 Ochs n er Cli n ic Fo un datio n Project, Series B, ETM, 5.75%, 5/15/23 T u la n e U n iversity of Lo u isia n a Project, Series B, 5.00%, 10/01/37 Lo u isia n a State Citize n s Property I n s u ra n ce Corp. Assessme n t Reve nu e, Series B, AMBAC I n s u red, 5.00%, 6/01/23 Series C-2, Ass u red G u ara n ty, 6.75%, 6/01/26 Lo u isia n a State Gasoli n e a n d F u els Tax Reve nu e, seco n d lie n , Ref un di n g, Series C-1, 5.00%, 5/01/43 Series A, AGMC I n s u red, 5.00%, 5/01/31 Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/35 Lo u isia n a State GO, Match, Series B, Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 7/15/24 7/15/25 118 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Louisiana Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Louisiana (continued) Lo u isia n a State Highway Improveme n t Reve nu e, Series A, 5.00%, 6/15/30 $ $ Lo u isia n a State Tra n sportatio n A u thority Reve nu e, Ref un di n g, Series A, 5.00%, 8/15/38 Lo u isia n a State U n claimed Property Special Reve nu e, Series I-49 Project, 5.00%, 9/01/33 Lo u isia n a State U n iversity a n d Agric u lt u ral a n d Mecha n ical College Reve nu e, Board of S u pervisors, A u xiliary, 5.00%, 7/01/37 NATL RE, FGIC I n s u red, 5.00%, 7/01/31 Ref un di n g, Series A, 5.00%, 7/01/40 New Orlea n s Aviatio n Board Reve nu e, Restr u ct u ri n g GARB, Ref un di n g, Series A-1, Ass u red G u ara n ty, 6.00%, 1/01/23 New Orlea n s GO, Drai n age System, AMBAC I n s u red, 5.00%, 12/01/18 P u blic Improveme n t, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 12/01/29 Radia n I n s u red, 5.125%, 12/01/30 New Orlea n s Sewage Service Reve nu e, Ref un di n g, Ass u red G u ara n ty, 6.25%, 6/01/29 Port of New Orlea n s Board of Commissio n ers Port Facility Reve nu e, Ref un di n g, Ass u red G u ara n ty, 5.125%, 4/01/38 Shreveport GO, 5.00%, 8/01/29 St. Joh n the Baptist Parish Reve nu e, Maratho n Oil Corp. Project, Series A, 5.125%, 6/01/37 St. Tamma n y Parish Utilities Reve nu e, Series B, 5.50%, 8/01/35 5.00%, 8/01/44 Terrebo nn e Parish Sales a n d Use Tax Reve nu e, Morga n za Levee Improveme n t, Series ST, AGMC I n s u red, 5.00%, 4/01/32 U.S. Territories 9.9% Puerto Rico 8.9% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A-4, AGMC I n s u red, 5.25%, 7/01/30 Series A, 5.00%, 7/01/33 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series L, NATL I n s u red, 5.25%, 7/01/35 P u erto Rico Electric Power A u thority Power Reve nu e, Series CCC, 5.25%, 7/01/27 Series WW, 5.25%, 7/01/33 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 6.375%, 8/01/39 5.50%, 8/01/42 U.S. Virgin Islands 1.0% Virgi n Isla n ds PFAR, Matchi n g F un d Loa n Note, s u b. lie n , Series B, 5.00%, 10/01/25 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $366,082,169) Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Louisiana Tax-Free Income Fund Principal Amount Value Short Term Investments (Cost $5,000,000) 1.3% Municipal Bonds 1.3% Louisiana 1.3% a Lo u isia n a State Offshore Termi n al A u thority Deepwater Port Reve nu e, Loop LLC Project, First Stage, ACES, Ref un di n g, Daily VRDN a n d P u t, 0.05%, 9/01/17 $ $ Total Investments (Cost $371,082,169) 98.0% Other Assets, less Liabilities 2.0% Net Assets 100.0% $ See Abbreviations on page 182. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 120 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Maryland Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.98 $ 11.90 $ 10.91 $ 11.30 $ 10.35 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.41 0.42 0.48 0.46 0.49 Net realized a n d un realized gai n s (losses) (0.79 ) 0.09 0.98 (0.38 ) 0.95 Total from i n vestme n t operatio n s (0.38 ) 0.51 1.46 0.08 1.44 Less distrib u tio n s from n et i n vestme n t i n come (0.40 ) (0.43 ) (0.47 ) (0.47 ) (0.49 ) Net asset val u e, e n d of year $ 11.20 $ 11.98 $ 11.90 $ 10.91 $ 11.30 Total ret u r n d (3.17 )% 4.34 % 13.65 % 0.61 % 14.17 % Ratios to average net assets Expe n ses 0.65 % 0.65 % 0.65 % 0.65 % 0.66 % Net i n vestme n t i n come 3.62 % 3.52 % 4.22 % 4.06 % 4.44 % Supplemental data Net assets, e n d of year (000’s) $ 407,061 $ 538,409 $ 508,123 $ 471,729 $ 511,636 Portfolio t u r n over rate 12.30 % 19.56 % 11.62 % 11.99 % 7.33 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Maryland Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.18 $ 12.09 $ 11.08 $ 11.46 $ 10.50 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.35 0.36 0.42 0.40 0.43 Net realized a n d un realized gai n s (losses) (0.81 ) 0.09 1.00 (0.38 ) 0.96 Total from i n vestme n t operatio n s (0.46 ) 0.45 1.42 0.02 1.39 Less distrib u tio n s from n et i n vestme n t i n come (0.33 ) (0.36 ) (0.41 ) (0.40 ) (0.43 ) Net asset val u e, e n d of year $ 11.39 $ 12.18 $ 12.09 $ 11.08 $ 11.46 Total ret u r n d (3.73 )% 3.78 % 13.02 % 0.12 % 13.45 % Ratios to average net assets Expe n ses 1.20 % 1.20 % 1.20 % 1.20 % 1.21 % Net i n vestme n t i n come 3.07 % 2.97 % 3.67 % 3.51 % 3.89 % Supplemental data Net assets, e n d of year (000’s) $ 130,550 $ 177,499 $ 155,763 $ 143,708 $ 142,575 Portfolio t u r n over rate 12.30 % 19.56 % 11.62 % 11.99 % 7.33 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 122 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Maryland Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.99 $ 11.90 $ 10.91 $ 11.30 $ 10.69 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.42 0.43 0.49 0.47 0.33 Net realized a n d un realized gai n s (losses) (0.80 ) 0.10 0.98 (0.38 ) 0.61 Total from i n vestme n t operatio n s (0.38 ) 0.53 1.47 0.09 0.94 Less distrib u tio n s from n et i n vestme n t i n come (0.41 ) (0.44 ) (0.48 ) (0.48 ) (0.33 ) Net asset val u e, e n d of year $ 11.20 $ 11.99 $ 11.90 $ 10.91 $ 11.30 Total ret u r n e (3.16 )% 4.53 % 13.76 % 0.71 % 8.83 % Ratios to average net assets f Expe n ses 0.55 % 0.55 % 0.55 % 0.55 % 0.56 % Net i n vestme n t i n come 3.72 % 3.62 % 4.32 % 4.16 % 4.54 % Supplemental data Net assets, e n d of year (000’s) $ 19,985 $ 30,380 $ 18,711 $ 6,245 $ 3,504 Portfolio t u r n over rate 12.30 % 19.56 % 11.62 % 11.99 % 7.33 % a For the year ended February 29. b For the period to July 1, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Maryland Tax-Free Income Fund Principal Amount Value Municipal Bonds 95.5% Maryland 85.4% A nn apolis GO, Ref un di n g, 5.00%, 8/01/31 $ 1,250,000 $ 1,424,675 A nn e Ar un del Co un ty GO, Co n solidated Ge n eral Improveme n ts, Ref un di n g, 5.00%, 4/01/33 3,140,000 3,534,510 Co n solidated Water a n d Sewer, 5.00%, 4/01/41 12,620,000 13,559,180 Ref un di n g, 4.625%, 3/01/32 2,000,000 2,004,720 A nn e Ar un del Co un ty MFR, Gle n view Garde n s Apartme n ts Project, Ma n datory P u t 1/01/27, 5.00%, 1/01/28 1,990,000 2,224,322 Baltimore City GO, Co n solidated P u blic Improveme n t, Ref un di n g, Series B, 5.00%, 10/15/28 500,000 566,050 Baltimore Co n ve n tio n Ce n ter Hotel Reve nu e, Se n ior Series A, XLCA I n s u red, 5.25%, 9/01/39 15,095,000 13,996,839 Baltimore Co un ty GO, Metropolita n District 74th Iss u e, Ref un di n g, 5.00%, 2/01/32 1,250,000 1,416,287 Baltimore Project Reve nu e, s u b. bo n d, Water Projects, Series A, 5.375%, 7/01/34 750,000 817,328 s u b. bo n d, Water Projects, Series A, 5.75%, 7/01/39 1,250,000 1,379,038 Wastewater Projects, AGMC I n s u red, 5.00%, 7/01/37 5,000,000 5,223,450 Wastewater Projects, Series A, 5.00%, 7/01/38 8,930,000 9,724,681 Wastewater Projects, Series A, 5.00%, 7/01/41 14,435,000 15,465,659 Wastewater Projects, Series A, AGMC I n s u red, 5.00%, 7/01/38 5,000,000 5,236,800 Wastewater Projects, Series C, 5.125%, 7/01/34 1,835,000 1,977,635 Wastewater Projects, Series C, 5.625%, 7/01/39 2,965,000 3,253,287 Wastewater Projects, Series C, AMBAC I n s u red, 5.00%, 7/01/31 2,855,000 3,024,244 Wastewater Projects, Series D, AMBAC I n s u red, 5.00%, 7/01/32 2,120,000 2,233,102 Water Projects, Series A, 5.00%, 7/01/41 7,845,000 8,405,133 Water Projects, Series C, AMBAC I n s u red, 5.00%, 7/01/32 5,000,000 5,266,750 Baltimore Reve nu e, Water Projects, Ref un di n g, Series B, 5.00%, 7/01/38 5,000,000 5,440,700 Frederick Co un ty Ed u catio n al Facilities Reve nu e, Mo un t St. Mary U n iversity, Ref un di n g, 5.625%, 9/01/38 5,000,000 4,675,950 Frederick Co un ty GO, P u blic Improveme n ts, Series A, 5.00%, 3/01/34 8,580,000 9,470,003 Howard Co un ty Ho u si n g Commissio n Reve nu e, Vero n a Oakla n d Mills Project, 5.00%, 10/01/28 10,000,000 10,314,400 Maryla n d E n viro n me n tal Service Reve nu e, Mid-Shore II Regio n al La n dfill Project, Ref un di n g, 5.00%, 11/01/30 3,935,000 4,329,169 Maryla n d State Comm un ity Developme n t Admi n istratio n Departme n t of Ho u si n g a n d CDR, Reside n tial, Series B, 4.75%, 9/01/39 5,335,000 5,404,888 Series C, 5.375%, 9/01/39 805,000 826,429 Maryla n d State Comm un ity Developme n t Admi n istratio n Local Gover n me n t I n frastr u ct u re Reve nu e, S u bordi n ate Obligatio n s, Ref un di n g, Series B-1, 3.125%, 6/01/32 3,415,000 3,114,890 Maryla n d State EDC St u de n t Ho u si n g Reve nu e, Morga n U n iversity Project, Ref un di n g, 5.00%, 7/01/27 4,750,000 4,797,975 Salisb u ry U n iversity Project, Ref un di n g, 5.00%, 6/01/34 1,050,000 1,056,101 Se n ior, Frostb u rg State U n iversity Project, Ref un di n g, 5.00%, 10/01/33 5,000,000 4,938,350 Se n ior, Morga n State U n iversity Project, Ref un di n g, 5.00%, 7/01/34 2,150,000 2,044,499 Se n ior, Towso n U n iversity Project, 5.00%, 7/01/27 1,145,000 1,191,567 U n iversity of Maryla n d Baltimore Co un ty Project, Ref un di n g, XLCA I n s u red, 5.00%, 7/01/30 3,245,000 3,142,718 U n iversity of Maryla n d Baltimore Co un ty Project, Ref un di n g, XLCA I n s u red, 5.00%, 7/01/35 3,675,000 3,503,304 124 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Maryland Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Maryland (continued) Maryla n d State EDC St u de n t Ho u si n g Reve nu e, (co n ti nu ed) U n iversity of Maryla n d College Park Projects, Ref un di n g, Ass u red G u ara n ty, 5.00%, 6/01/25 $ 2,500,000 $ 2,590,325 U n iversity of Maryla n d College Park Projects, Ref un di n g, Ass u red G u ara n ty, 5.00%, 6/01/28 2,000,000 2,058,740 U n iversity of Maryla n d College Park Projects, Ref un di n g, Ass u red G u ara n ty, 5.00%, 6/01/33 9,370,000 9,548,030 U n iversity Village at Sheppard Pratt, 5.00%, 7/01/33 1,500,000 1,563,120 U n iversity Village at Sheppard Pratt, 5.00%, 7/01/33 2,495,000 2,508,323 Maryla n d State EDC, PCR, Potomac Electric Project, Ref un di n g, 6.20%, 9/01/22 10,000,000 11,776,600 Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, A nn e Ar un del Health System Iss u e, Series A, 6.75%, 7/01/29 2,000,000 2,353,360 A nn e Ar un del Health System Iss u e, Series A, 6.75%, 7/01/39 2,000,000 2,337,340 Carroll Hospital Ce n ter, 5.00%, 7/01/40 6,790,000 6,901,084 Ede n wald Iss u e, Series A, 5.40%, 1/01/31 1,000,000 1,007,720 Go u cher College, Ref un di n g, Series A, 5.00%, 7/01/34 1,500,000 1,593,210 Helix Health Iss u e, AMBAC I n s u red, ETM, 5.00%, 7/01/27 11,000,000 12,956,460 Joh n s Hopki n s Medical I n stit u tio n s Utilities Program Iss u e, Series A, 5.00%, 5/15/37 9,395,000 9,467,999 The Joh n s Hopki n s U n iversity Iss u e, Series A, 5.00%, 7/01/31 7,060,000 7,899,646 The Joh n s Hopki n s U n iversity Iss u e, Series A, 5.00%, 7/01/37 5,000,000 5,469,200 The Joh n s Hopki n s U n iversity Iss u e, Series A, 5.00%, 7/01/41 15,000,000 16,250,850 The Joh n s Hopki n s U n iversity Iss u e, Series A, Pre-Ref un ded, 5.00%, 7/01/38 5,805,000 5,895,268 The Joh n s Hopki n s U n iversity Iss u e, Series B, 5.00%, 7/01/38 5,000,000 5,467,050 LifeBridge Health Iss u e, Ref un di n g, Ass u red G u ara n ty, 5.00%, 7/01/34 10,945,000 11,199,581 LifeBridge Health Iss u e, Ref un di n g, Ass u red G u ara n ty, 4.75%, 7/01/38 10,000,000 10,045,100 LifeBridge Health Iss u e, Series A, Pre-Ref un ded, 5.125%, 7/01/34 2,500,000 2,539,475 Loyola College, Series A, 5.00%, 10/01/40 10,050,000 10,131,204 Loyola U n iversity Maryla n d, Ref un di n g, Series A, 5.00%, 10/01/39 5,275,000 5,548,825 Maryla n d I n stit u te College of Art, 5.00%, 6/01/35 2,000,000 2,008,660 Maryla n d I n stit u te College of Art, 5.00%, 6/01/36 6,900,000 6,932,223 Maryla n d I n stit u te College of Art, 5.00%, 6/01/40 10,000,000 10,028,600 Maryla n d I n stit u te College of Art, Ref un di n g, 5.00%, 6/01/29 1,000,000 1,023,660 Medstar Health, Series A, 5.00%, 8/15/38 5,000,000 5,117,050 Mercy Medical Ce n ter, Series A, 5.00%, 7/01/37 10,000,000 9,999,300 Parki n g, The Joh n s Hopki n s Medical I n stit u tio n s Parki n g Facilities Iss u e, AMBAC I n s u red, 5.00%, 7/01/27 655,000 655,301 Parki n g, The Joh n s Hopki n s Medical I n stit u tio n s Parki n g Facilities Iss u e, AMBAC I n s u red, 5.00%, 7/01/34 5,000,000 5,001,550 Parki n g, Joh n s Hopki n s Medical I n stit u tio n s, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 7/01/38 6,200,000 6,202,542 Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/36 6,625,000 6,709,999 U n io n Hospital Cecil Co un ty Iss u e, 5.00%, 7/01/35 3,015,000 3,034,326 U n iversity of Maryla n d Medical System, Ref un di n g, AMBAC I n s u red, 5.25%, 7/01/28 15,000,000 16,187,400 U n iversity of Maryla n d Medical System, Series A, 5.00%, 7/01/41 2,500,000 2,520,525 Washi n gto n Co un ty Hospital Iss u e, 5.75%, 1/01/38 2,500,000 2,526,200 Wester n Maryla n d Health, Ref un di n g, Series A, NATL I n s u red, 4.75%, 7/01/36 17,120,000 17,130,101 Maryla n d State Tra n sportatio n A u thority Lease Reve nu e, Metrorail Parki n g Project, AMBAC I n s u red, 5.00%, 7/01/28 3,975,000 3,996,823 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Maryland Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Maryland (continued) Maryla n d State Tra n sportatio n A u thority Tra n sportatio n Facilities Projects Reve nu e, AGMC I n s u red, 5.00%, 7/01/31 $ 7,455,000 $ 7,538,347 5.00%, 7/01/32 7,165,000 7,243,672 5.00%, 7/01/34 7,500,000 7,581,375 Pre -Ref un ded, 5.00%, 7/01/27 5,890,000 5,981,589 Mo n tgomery Co un ty GO, Co n solidated P u blic Improveme n t, Ref un di n g, Series A, 4.00%, 11/01/20 8,000,000 8,997,200 Mo n tgomery Co un ty Reve nu e, Departme n t of Liq u or Co n trol, Ref un di n g, Series A, 5.00%, 4/01/27 1,625,000 1,815,320 Ref un di n g, Series A, 5.00%, 4/01/28 2,230,000 2,476,237 Ref un di n g, Series A, 5.00%, 4/01/31 2,470,000 2,688,965 Series A, 5.00%, 4/01/30 1,935,000 2,116,658 Mo n tgomery Co un ty Water Q u ality Protectio n Charge Reve nu e, Series A, 5.00%, 4/01/30 1,855,000 2,040,055 4/01/31 1,240,000 1,356,535 Morga n State U n iversity Academic a n d A u xiliary Facilities Fees Reve nu e, Ref un di n g, 5.00%, 7/01/25 1,190,000 1,359,373 7/01/26 355,000 402,180 7/01/27 750,000 842,093 7/01/29 630,000 697,687 7/01/31 455,000 497,697 Pri n ce George’s Co un ty COP, P u blic Safety Comm un icatio n s, 5.00%, 10/01/30 3,160,000 3,471,070 Pri n ce George’s Co un ty GO, Co n solidated P u blic Improveme n t, Series A, 5.00%, 9/15/28 3,725,000 4,291,386 Pri n ce George’s Co un ty IDA Lease Reve nu e, Upper Marlboro J u stice, Series B, NATL I n s u red, 4.75%, 6/30/30 4,000,000 4,003,880 476,568,722 District of Columbia 0.5% Washi n gto n Metropolita n Area Tra n sit A u thority Gross Reve nu e, Tra n sit, Series A, 5.125%, 7/01/32 2,500,000 2,715,825 U.S. Territories 9.6% Puerto Rico 9.1% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/38 2,100,000 1,589,511 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, AGMC I n s u red, 5.125%, 7/01/30 1,935,000 1,754,368 P u erto Rico Electric Power A u thority Power Reve nu e, Series WW, 5.50%, 7/01/38 5,000,000 3,399,100 Series XX, 5.25%, 7/01/40 5,000,000 3,327,550 P u erto Rico HFAR, Capital F un d Moder n izatio n Program, P u erto Rico P u blic Ho u si n g Projects, Ref un di n g, 5.125%, 12/01/27 4,250,000 4,257,650 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series K, AGMC I n s u red, 5.25%, 7/01/27 5,300,000 4,912,835 Series Q, 5.625%, 7/01/39 5,000,000 3,878,200 126 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Maryland Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.75%, 8/01/37 $ 11,425,000 $ 9,287,611 Series A, 6.00%, 8/01/42 18,160,000 14,975,099 Series C, 5.25%, 8/01/41 1,300,000 979,797 U n iversity of P u erto Rico Reve nu e, U n iversity System, Ref un di n g, Series P, 5.00%, 6/01/30 3,750,000 2,158,050 50,519,771 U.S. Virgin Islands 0.5% Virgi n Isla n ds PFAR, Gross Receipts Taxes Loa n Note, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/22 2,000,000 2,019,400 se n ior lie n , Capital Projects, Series A-1, 5.00%, 10/01/29 1,000,000 1,019,920 3,039,320 Total U.S. Territories 53,559,091 Total Municipal Bonds before Short Term Investments (Cost $533,579,423) 532,843,638 Short Term Investments (Cost $10,430,000) 1.9% Municipal Bonds 1.9% Maryland 1.9% a Mo n tgomery Co un ty GO, Co n solidated P u blic Improveme n t, BAN, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 6/01/26 10,430,000 10,430,000 Total Investments (Cost $544,009,423) 97.4% 543,273,638 Other Assets, less Liabilities 2.6% 14,322,091 Net Assets 100.0% $ 557,595,729 See Abbreviations on page 182. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin Missouri Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.77 $ 12.61 $ 11.55 $ 11.98 $ 11.28 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.46 0.50 0.50 0.51 et realized a n d un realized gai n s (losses) (0.90 ) 0.16 1.07 (0.42 ) 0.70 Total from i n vestme n t operatio n s (0.44 ) 0.62 1.57 0.08 1.21 Less distrib u tio n s from n et i n vestme n t i n come (0.45 ) (0.46 ) (0.51 ) (0.51 ) (0.51 ) Net asset val u e, e n d of year $ 11.88 $ 12.77 $ 12.61 $ 11.55 $ 11.98 Total ret u r n d (3.44 )% 4.96 % 13.87 % 0.58 % 10.93 % Ratios to average net assets Expe n ses 0.62 % 0.63 % 0.64 % 0.64 % 0.65 % Net i n vestme n t i n come 3.80 % 3.61 % 4.15 % 4.18 % 4.37 % Supplemental data Net assets, e n d of year (000’s) $ 889,702 $ 1,163,080 $ 1,027,452 $ 884,732 $ 863,925 Portfolio t u r n over rate 10.57 % 8.63 % 13.08 % 9.18 % 5.87 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 128 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Missouri Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.88 $ 12.71 $ 11.64 $ 12.07 $ 11.35 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.39 0.39 0.44 0.44 0.45 Net realized a n d un realized gai n s (losses) (0.91 ) 0.16 1.07 (0.43 ) 0.72 Total from i n vestme n t operatio n s (0.52 ) 0.55 1.51 0.01 1.17 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.38 ) (0.44 ) (0.44 ) (0.45 ) Net asset val u e, e n d of year $ 11.98 $ 12.88 $ 12.71 $ 11.64 $ 12.07 Total ret u r n d (4.02 )% 4.42 % 13.24 % 0.01 % 10.44 % Ratios to average net assets Expe n ses 1.17 % 1.18 % 1.19 % 1.19 % 1.20 % Net i n vestme n t i n come 3.25 % 3.06 % 3.60 % 3.63 % 3.82 % Supplemental data Net assets, e n d of year (000’s) $ 166,226 $ 220,405 $ 174,437 $ 134,026 $ 120,256 Portfolio t u r n over rate 10.57 % 8.63 % 13.08 % 9.18 % 5.87 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Missouri Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.78 $ 12.62 $ 11.55 $ 11.98 $ 11.48 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.47 0.47 0.51 0.51 0.35 Net realized a n d un realized gai n s (losses) (0.91 ) 0.16 1.08 (0.42 ) 0.49 Total from i n vestme n t operatio n s (0.44 ) 0.63 1.59 0.09 0.84 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.47 ) (0.52 ) (0.52 ) (0.34 ) Net asset val u e, e n d of year $ 11.88 $ 12.78 $ 12.62 $ 11.55 $ 11.98 Total ret u r n e (3.43 )% 5.06 % 14.07 % 0.68 % 7.37 % Ratios to average net assets f Expe n ses 0.52 % 0.53 % 0.54 % 0.54 % 0.55 % Net i n vestme n t i n come 3.90 % 3.71 % 4.25 % 4.28 % 4.47 % Supplemental data Net assets, e n d of year (000’s) $ 42,840 $ 89,360 $ 67,401 $ 37,557 $ 12,860 Portfolio t u r n over rate 10.57 % 8.63 % 13.08 % 9.18 % 5.87 % a For the year ended February 29. b For the period July 1, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 130 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Missouri Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.0% Missouri 87.3% Bi-State Developme n t Age n cy Misso u ri-Illi n ois Metropolita n District Mass Tra n sit Sales Tax Reve nu e, Combi n ed Lie n , Ref un di n g, Series A, 5.00%, 10/01/33 $ $ Combi n ed Lie n , Ref un di n g, Series A, 5.00%, 10/01/44 Metroli n k Cross Co un ty Exte n sio n Project, Ass u red G u ara n ty, 5.00%, 10/01/35 Metroli n k Cross Co un ty Exte n sio n Project, Ass u red G u ara n ty, 5.00%, 10/01/39 Cape Girardea u Co un ty IDA Health Facilities Reve nu e, So u theast Misso u ri Hospital Ass n ., 5.00%, 6/01/36 St. Fra n cis Medical Ce n ter, Ref un di n g, Series A, 5.00%, 6/01/33 St. Fra n cis Medical Ce n ter, Ref un di n g, Series A, 5.00%, 6/01/37 St. Fra n cis Medical Ce n ter, Series A, 5.75%, 6/01/39 Cape Girardea u Co un ty IDA Solid Waste Disposal Reve nu e, Procter a n d Gamble Paper Prod u cts, 5.30%, 5/15/28 Carroll Co un ty P u blic Water S u pply District No. 1 Water System Reve nu e, Ref un di n g, 5.625%, 3/01/34 6.00%, 3/01/39 Col u mbia Special Obligatio n Electric Utility Improveme n t Reve nu e, A nnu al Appropriatio n Obligatio n , Series A, Pre-Ref un ded, 5.75%, 10/01/33 C u rators of the U n iversity of Misso u ri System Facilities Reve nu e, Ref un di n g, 5.00%, 11/01/27 Series A, 5.00%, 11/01/33 Series A, 5.00%, 11/01/35 System Facilities, Ref un di n g, Series A, 5.00%, 11/01/25 System Facilities, Ref un di n g, Series A, 5.00%, 11/01/26 Ferg u so n Reorga n ized School District No. R-2 GO, Misso u ri Direct Deposit Program, 5.00%, 5/01/24 Ha nn ibal IDA Health Facilities Reve nu e, Ref un di n g, 5.00%, 3/01/22 I n depe n de n ce School District GO, Misso u ri Direct Deposit Program, Series A, 5.00%, 3/01/27 3/01/28 3/01/29 Jackso n Co un ty Reorga n ized School District No. 4 Bl u e Spri n gs GO, Ref un di n g a n d Improveme n t, Series A, 5.00%, 3/01/29 Jackso n Co un ty Special Obligatio n Reve nu e, Harry S. Tr u ma n Sports Complex Project, AMBAC I n s u red, 5.00%, 12/01/28 12/01/29 Jefferso n Co un ty Co n solidated School District No. 006 Lease Participatio n COP, AGMC I n s u red, Pre-Ref un ded, 5.00%, 3/01/25 Jopli n IDA Health Facilities Reve nu e, Freema n Health System Project, 5.125%, 2/15/26 5.00%, 2/15/28 5.50%, 2/15/29 5.50%, 2/15/31 5.75%, 2/15/35 Jopli n Schools GO, Schools B u ildi n g, Direct Deposit Program, 5.00%, 3/01/32 3/01/33 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Missouri Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Missouri (continued) Ka n sas City IDAR, Dow n tow n Redevelopme n t District, Ref un di n g, Series A, 5.50%, 9/01/29 $ 5,000,000 $ 5,491,400 Dow n tow n Redevelopme n t District, Ref un di n g, Series A, 5.50%, 9/01/30 12,000,000 13,073,880 Dow n tow n Redevelopme n t District, Ref un di n g, Series A, 5.00%, 9/01/32 3,000,000 3,111,840 Ka n sas City Misso u ri IDA, AMBAC I n s u red, 5.00%, 12/01/24 4,470,000 4,824,829 Ka n sas City Misso u ri IDA, AMBAC I n s u red, 4.50%, 12/01/32 5,690,000 5,756,004 Ka n sas City Misso u ri IDA, AMBAC I n s u red, 5.00%, 12/01/32 15,000,000 15,488,850 Ka n sas City Sa n itary Sewer System Reve nu e, Improveme n t a n d Ref un di n g, Series A, 5.00%, 1/01/37 29,210,000 31,406,592 Series A, 5.25%, 1/01/34 9,500,000 10,314,720 Ka n sas City Special Obligatio n Reve nu e, Dow n tow n Are n a Project, Ref un di n g a n d Improveme n t, Series C, 5.125%, 4/01/38 10,000,000 10,852,600 East Village Project, Series B, Ass u red G u ara n ty, 5.00%, 4/15/31 6,445,000 6,901,177 Ka n sas City Water Reve nu e, Ref un di n g a n d Improveme n t, Series A, 5.25%, 12/01/32 12,725,000 14,164,834 Li n col n U n iversity A u xiliary System S u b. Reve nu e, Ass u red G u ara n ty, 5.125%, 6/01/37 2,325,000 2,382,265 Metropolita n St. Lo u is Sewer District Wastewater System Reve nu e, Series A, 5.75%, 5/01/38 2,000,000 2,193,420 Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 5/01/34 20,000,000 20,150,800 Series C, NATL I n s u red, 5.00%, 5/01/36 22,740,000 23,646,189 Misso u ri Developme n t Fi n a n ce Board C u lt u ral Facilities Reve nu e, Series B, 5.00%, 6/01/37 28,435,000 29,604,816 Misso u ri Joi n t M un icipal Electric Utility Commissio n Power Project Reve nu e, Iata n 2 Project, Series A, 6.00%, 1/01/39 15,750,000 16,748,707 Pl u m Poi n t Project, NATL I n s u red, 5.00%, 1/01/28 5,235,000 5,396,500 Pl u m Poi n t Project, NATL I n s u red, 5.00%, 1/01/34 34,945,000 35,220,716 Prairie State Project, Series A, AMBAC I n s u red, 5.00%, 1/01/42 34,410,000 34,795,392 Misso u ri Joi n t M un icipal Electric Utility Commissio n Power S u pply System Reve nu e, MoPEP Facilities, 5.00%, 1/01/32 3,600,000 3,751,740 1/01/37 3,400,000 3,490,678 Misso u ri So u ther n State College Reve nu e, A u xiliary E n terprise System, NATL I n s u red, 5.50%, 4/01/23 1,200,000 1,202,160 Misso u ri State Board of P u blic B u ildi n gs Special Obligatio n Reve nu e, Ref un di n g, Series A, 4.00%, 10/01/25 3,870,000 4,116,209 Misso u ri State Developme n t Fi n a n ce Board I n frastr u ct u re Facilities Leasehold Reve nu e, Electric Systems Project, Ref un di n g a n d Improveme n t, Series F, 4.00%, 6/01/37 3,000,000 2,777,550 Misso u ri State Developme n t Fi n a n ce Board Reve nu e, A nnu al Appropriatio n Sewer System, Series B, 5.00%, 11/01/41 7,000,000 7,115,290 I n depe n de n ce Misso u ri Electric System, Dodwood Project, Series A, 5.00%, 6/01/37 5,000,000 5,101,150 Misso u ri State Developme n t Fi n a n ce Board Solid Waste Disposal Reve nu e, Procter a n d Gamble Paper Prod u ct, 5.20%, 3/15/29 3,000,000 3,367,470 Misso u ri State E n viro n me n tal Improveme n t a n d E n ergy Reso u rces A u thority Water PCR, State Revolvi n g F un d Program, Series A, 6.55%, 7/01/14 10,000 10,045 Series A, 5.75%, 1/01/16 30,000 30,108 Series B, 5.80%, 1/01/15 15,000 15,060 Series B, 7.20%, 7/01/16 70,000 70,305 Series B, AGMC I n s u red, 6.05%, 7/01/16 220,000 220,792 132 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Missouri Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Missouri (continued) Misso u ri State E n viro n me n tal Improveme n t a n d E n ergy Reso u rces A u thority Water Poll u tio n Co n trol a n d Dri n ki n g Water Reve nu e, State Revolvi n g F un ds Programs, Ref un di n g, Series A, 5.00%, 1/01/23 $ 12,500,000 $ 14,446,875 Ref un di n g, Series A, 5.00%, 1/01/24 7,890,000 9,076,893 Ref un di n g, Series A, 5.00%, 1/01/26 2,315,000 2,728,158 Ref un di n g, Series B, 5.50%, 7/01/21 60,000 60,162 Series A, 5.75%, 1/01/29 2,500,000 2,841,275 Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, A.T. Still U n iversity Health Scie n ces, 5.00%, 10/01/26 3,095,000 3,364,915 A.T. Still U n iversity Health Scie n ces, 5.25%, 10/01/31 1,200,000 1,266,624 A.T. Still U n iversity Health Scie n ces, 5.25%, 10/01/41 4,500,000 4,696,785 U n iversity of Ce n tral Misso u ri, Series C, 5.00%, 10/01/34 5,000,000 5,328,700 The Washi n gto n U n iversity, Series A, 5.375%, 3/15/39 16,825,000 18,276,997 The Washi n gto n U n iversity, Series B, 5.00%, 11/15/37 10,000,000 10,982,400 Webster U n iversity Project, Ref un di n g a n d Improveme n t, 5.00%, 4/01/36 7,000,000 7,304,570 Misso u ri State Health a n d Ed u catio n al Facilities A u thority Health Facilities Reve nu e, CoxHealth, 5.50%, 11/15/39 14,325,000 15,324,025 CoxHealth, Series A, 5.00%, 11/15/38 11,680,000 12,078,288 CoxHealth, Series A, 5.00%, 11/15/44 2,760,000 2,806,478 Improveme n t, Jefferso n Memorial Hospital, Radia n I n s u red, Pre-Ref un ded, 5.25%, 8/15/28 4,900,000 5,009,417 Lake Regio n al Health System, Ref un di n g, 5.00%, 2/15/24 4,000,000 4,253,160 Lake Regio n al Health System, Ref un di n g, 5.00%, 2/15/34 7,000,000 7,105,210 SSM Health Care, Series B, 5.00%, 6/01/30 16,150,000 17,151,946 SSM Health Care, Series B, 5.00%, 6/01/34 7,000,000 7,288,540 St. L u ke’s Episcopal, 5.00%, 12/01/34 7,500,000 7,606,650 St. L u ke’s Health System, Series A, AGMC I n s u red, 5.50%, 11/15/35 10,000,000 10,653,200 St. L u ke’s Health System, Series B, AGMC I n s u red, 5.50%, 11/15/35 6,725,000 7,164,277 Misso u ri State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Health Facilities, Childre n ’s Mercy Hospital, 5.625%, 5/15/39 9,500,000 9,998,465 Se n ior Livi n g Facilities, L u thera n Se n ior Services Projects, 5.75%, 2/01/31 1,900,000 1,991,295 Se n ior Livi n g Facilities, L u thera n Se n ior Services Projects, 5.375%, 2/01/35 2,520,000 2,552,256 Se n ior Livi n g Facilities, L u thera n Se n ior Services Projects, 6.00%, 2/01/41 4,250,000 4,472,573 Se n ior Livi n g Facilities, L u thera n Se n ior Services Projects, 5.50%, 2/01/42 8,985,000 9,101,895 Se n ior Livi n g Facilities, L u thera n Se n ior Services Projects, Series A, 5.00%, 2/01/25 1,500,000 1,509,960 Se n ior Livi n g Facilities, L u thera n Se n ior Services Projects, Series A, 5.375%, 2/01/35 4,655,000 4,665,148 Se n ior Livi n g Facilities, L u thera n Se n ior Services, Ref un di n g, Series B, 5.125%, 2/01/22 3,400,000 3,485,714 Se n ior Livi n g Facilities, L u thera n Se n ior Services, Ref un di n g, Series B, 5.125%, 2/01/27 2,700,000 2,728,890 Misso u ri State Highways a n d Tra n sit Commissio n State Road Reve nu e, 5.00%, 5/01/20 6,875,000 8,113,050 5.00%, 5/01/21 5,000,000 5,878,600 first lie n , Series B, 5.00%, 5/01/24 6,005,000 6,552,356 Series A, 5.00%, 5/01/24 1,150,000 1,304,296 Misso u ri State Ho u si n g Developme n t Commissio n SFMR, Homeow n ership Loa n Program, Series A-1, GNMA Sec u red, 4.75%, 9/01/32 495,000 507,509 Series C, GNMA Sec u red, 5.00%, 3/01/32 775,000 805,496 Series D, GNMA Sec u red, 4.70%, 3/01/35 2,485,000 2,531,917 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Missouri Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Missouri (continued) Mo n arch-Chesterfield Levee District Reve nu e, NATL I n s u red, 5.75%, 3/01/19 $ 1,055,000 $ 1,058,576 Pettis Co un ty School District 200 Sedalia Lease COP, Misso u ri State Ass n . of R u ral Ed u catio n , Ass u red G u ara n ty, 5.00%, 3/01/27 6,610,000 6,989,084 Riverside-Q u i n daro Be n d Levee District of Platte Co un ty Levee Improveme n t Reve nu e, L -385 Project, Ref un di n g, Radia n I n s u red, 5.00%, 3/01/27 5,000,000 4,929,550 Sikesto n Electric Reve nu e, Ref un di n g, 5.00%, 6/01/20 12,525,000 13,879,954 6/01/21 13,130,000 14,645,727 6/01/22 12,570,000 14,051,877 Spri n gfield P u blic B u ildi n g Corp. Leasehold Reve nu e, Capital Improveme n t Program, AMBAC I n s u red, 5.00%, 3/01/24 2,600,000 2,607,592 Spri n gfield Bra n so n Airport, Series A, AMBAC I n s u red, 5.00%, 7/01/36 5,000,000 5,161,100 Spri n gfield P u blic Utility Reve nu e, NATL RE, FGIC I n s u red, 4.75%, 8/01/34 3,000,000 3,082,920 Spri n gfield School District No. R-12 GO, Misso u ri Direct Deposit Program, 5.00%, 3/01/33 1,000,000 1,112,380 AGMC I n s u red, 5.00%, 3/01/26 5,000,000 5,407,350 Spri n gfield Special Obligatio n Reve nu e, Sewer System Improveme n ts Project, 5.00%, 4/01/31 1,795,000 1,953,893 4/01/32 1,885,000 2,040,927 St. Joseph IDA Special Obligatio n Reve nu e, Sewer System Improveme n ts Project, 5.00%, 4/01/27 2,655,000 2,748,828 St. Lo u is Airport Reve nu e, Lambert-St. Lo u is I n ter n atio n al Airport, Ref un di n g, NATL I n s u red, 5.50%, 7/01/29 13,070,000 14,397,912 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/23 14,615,000 15,899,074 Ref un di n g, Series B, AGMC I n s u red, 5.00%, 7/01/25 9,420,000 9,840,980 Series A-1, 6.125%, 7/01/24 2,000,000 2,280,940 Series A-1, 6.625%, 7/01/34 5,000,000 5,697,750 St. Lo u is Co un ty IDA Se n ior Livi n g Facilities Reve nu e, Frie n dship Village Chesterfield, 5.00%, 9/01/42 3,165,000 2,900,374 Frie n dship Village S un set Hills, Series A, 5.875%, 9/01/43 7,000,000 7,166,040 St. Lo u is M un icipal Fi n a n ce Corp. Leasehold Reve nu e, Co n ve n tio n Ce n ter Capital Improveme n t, Series B, Ass u red G u ara n ty, 5.375%, 7/15/38 22,725,000 24,094,408 St. Lo u is M un icipal Fi n a n ce Corp. Recreatio n Sales Tax Leasehold Reve nu e, AMBAC I n s u red, 5.00%, 2/15/32 8,075,000 8,169,397 2/15/37 7,775,000 7,819,084 959,361,460 U.S. Territories 10.7% Guam 0.5% G u am Power A u thority Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/25 5,420,000 5,929,263 Puerto Rico 10.2% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 6.50%, 7/01/40 7,000,000 5,804,890 Ref un di n g, Series A, 5.75%, 7/01/41 5,000,000 3,870,650 Series A, 6.00%, 7/01/38 6,250,000 4,962,000 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, Series Y, Pre-Ref un ded, 5.50%, 7/01/36 9,500,000 10,654,060 134 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Missouri Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series AAA, 5.25%, 7/01/28 $ $ Series WW, 5.50%, 7/01/38 Series XX, 5.75%, 7/01/36 Series XX, 5.25%, 7/01/40 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority I n d u strial Reve nu e, G u ay n abo M un icipal Gover n me n t Ce n ter Project, 5.625%, 7/01/22 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Ref un di n g, Series C, 5.375%, 8/01/36 Series A, 5.50%, 8/01/37 Series A, 5.50%, 8/01/42 Series A, 6.50%, 8/01/44 Series C, 5.50%, 8/01/40 Series C, 5.25%, 8/01/41 Total U.S. Territories Total Municipal Bonds (Cost $1,072,940,762) 98.0% Other Assets, less Liabilities 2.0% Net Assets 100.0% $ See Abbreviations on page 182. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin North Carolina Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.96 $ 12.79 $ 11.73 $ 12.15 $ 11.37 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.45 0.49 0.49 0.51 Net realized a n d un realized gai n s (losses) (1.03 ) 0.17 1.07 (0.41 ) 0.77 Total from i n vestme n t operatio n s (0.57 ) 0.62 1.56 0.08 1.28 Less distrib u tio n s from n et i n vestme n t i n come (0.44 ) (0.45 ) (0.50 ) (0.50 ) (0.50 ) Net asset val u e, e n d of year $ 11.95 $ 12.96 $ 12.79 $ 11.73 $ 12.15 Total ret u r n d (4.35 )% 4.92 % 13.57 % 0.63 % 11.47 % Ratios to average net assets Expe n ses 0.62 % 0.62 % 0.63 % 0.63 % 0.64 % Net i n vestme n t i n come 3.79 % 3.49 % 4.04 % 4.07 % 4.25 % Supplemental data Net assets, e n d of year (000’s) $ 851,504 $ 1,168,492 $ 1,045,806 $ 925,162 $ 924,905 Portfolio t u r n over rate 6.86 % 7.10 % 6.13 % 9.56 % 8.85 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 136 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin North Carolina Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.13 $ 12.95 $ 11.88 $ 12.30 $ 11.49 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.40 0.38 0.43 0.43 0.44 Net realized a n d un realized gai n s (losses) (1.03 ) 0.18 1.07 (0.42 ) 0.81 Total from i n vestme n t operatio n s (0.63 ) 0.56 1.50 0.01 1.25 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.38 ) (0.43 ) (0.43 ) (0.44 ) Net asset val u e, e n d of year $ 12.12 $ 13.13 $ 12.95 $ 11.88 $ 12.30 Total ret u r n d (4.82 )% 4.35 % 12.87 % 0.06 % 11.01 % Ratios to average net assets Expe n ses 1.17 % 1.17 % 1.18 % 1.18 % 1.19 % Net i n vestme n t i n come 3.24 % 2.94 % 3.49 % 3.52 % 3.70 % Supplemental data Net assets, e n d of year (000’s) $ 229,369 $ 335,092 $ 280,136 $ 237,607 $ 224,584 Portfolio t u r n over rate 6.86 % 7.10 % 6.13 % 9.56 % 8.85 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin North Carolina Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.96 $ 12.78 $ 11.73 $ 12.15 $ 11.64 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.47 0.46 0.51 0.50 0.35 Net realized a n d un realized gai n s (losses) (1.02 ) 0.18 1.05 (0.41 ) 0.50 Total from i n vestme n t operatio n s (0.55 ) 0.64 1.56 0.09 0.85 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.46 ) (0.51 ) (0.51 ) (0.34 ) Net asset val u e, e n d of year $ 11.95 $ 12.96 $ 12.78 $ 11.73 $ 12.15 Total ret u r n e (4.25 )% 5.11 % 13.59 % 0.73 % 7.33 % Ratios to average net assets f Expe n ses 0.52 % 0.52 % 0.53 % 0.53 % 0.54 % Net i n vestme n t i n come 3.89 % 3.59 % 4.14 % 4.17 % 4.35 % Supplemental data Net assets, e n d of year (000’s) $ 63,211 $ 89,683 $ 63,403 $ 22,659 $ 14,704 Portfolio t u r n over rate 6.86 % 7.10 % 6.13 % 9.56 % 8.85 % a For the year ended February 29. b For the period July 1, 2009 (effective date) to February 28 ,2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 138 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin North Carolina Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.5% North Carolina 87.9% Asheville Water System Reve nu e, NATL I n s u red, 5.00%, 8/01/32 $ 2,110,000 $ 2,225,290 B un combe Co un ty COP, NATL I n s u red, 5.00%, 4/01/22 1,000,000 1,097,020 Cape Fear P u blic Utility A u thority Water a n d Sewer System Reve nu e, 5.00%, 8/01/35 21,000,000 22,152,060 8/01/36 8,000,000 8,603,600 Cary Combi n ed E n terprise System Reve nu e, Ref un di n g, 5.00%, 12/01/33 5,405,000 5,762,703 12/01/42 10,000,000 10,970,400 Charlotte Airport Reve nu e, Charlotte Do u glas I n ter n atio n al Airport, Ref un di n g, Series A, 5.50%, 7/01/34 3,765,000 4,150,423 Charlotte Do u glas I n ter n atio n al Airport, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 7/01/32 20,680,000 22,024,820 Charlotte Do u glas I n ter n atio n al Airport, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 7/01/36 13,085,000 13,795,777 Charlotte Do u glas I n ter n atio n al Airport, Series A, 5.00%, 7/01/39 3,000,000 3,177,990 Charlotte Do u glas I n ter n atio n al Airport, Series A, 5.00%, 7/01/41 10,000,000 10,544,300 Series A, NATL I n s u red, 5.00%, 7/01/29 5,000,000 5,060,800 Series A, NATL I n s u red, 5.00%, 7/01/34 10,000,000 10,053,900 Charlotte COP, C u lt u ral Arts Facilities, Ref un di n g, Series E, 5.00%, 6/01/39 6,000,000 6,356,340 Tra n sit Projects, Phase II, Ref un di n g, Series A, 5.00%, 6/01/33 2,500,000 2,630,300 Tra n sit Projects, Phase II, Series E, 5.00%, 6/01/35 6,000,000 6,018,840 Charlotte Storm Water Fee Reve nu e, 5.00%, 6/01/35 10,000,000 10,348,200 Charlotte Water a n d Sewer System Reve nu e, 5.00%, 7/01/38 6,775,000 7,285,970 Ref un di n g, Series B, 5.00%, 7/01/38 10,000,000 10,802,400 The Charlotte-Meckle n b u rg Hospital A u thority Health Care Reve nu e, Caroli n as HealthCare System, Ref un di n g, Series A, 5.25%, 1/15/34 4,000,000 4,275,160 Ref un di n g, Series A, 5.00%, 1/15/39 15,000,000 15,283,650 Series A, 5.125%, 1/15/37 4,000,000 4,208,640 Series A, 5.25%, 1/15/42 10,000,000 10,504,200 Series A, AGMC I n s u red, 5.00%, 1/15/23 7,780,000 8,364,978 Chatham Co un ty COP, AMBAC I n s u red, 5.00%, 6/01/34 5,000,000 5,098,250 Col u mb u s Co un ty I n d u strial Facilities a n d PCFA Reve nu e, Recovery Zo n e Facility, I n ter n atio n al Paper Co. Projects, Series A, 5.70%, 5/01/34 2,500,000 2,614,450 Dare Co un ty COP, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 6/01/29 5,295,000 5,356,051 NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 6/01/23 2,000,000 2,118,200 Dare Co un ty Utility System Reve nu e, 5.00%, 2/01/41 5,000,000 5,317,550 D u rham Co un ty COP, Series A, 5.00%, 6/01/31 4,000,000 4,385,000 D u rham Utility System Reve nu e, Ref un di n g, 5.00%, 6/01/41 4,000,000 4,330,000 Gree n ville Utilities Commissio n Combi n ed E n terprise System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 11/01/33 6,000,000 6,431,220 Har n ett Co un ty COP, Ass u red G u ara n ty, 5.00%, 6/01/28 1,000,000 1,081,620 6/01/29 500,000 537,820 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin North Carolina Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) North Carolina (continued) High Poi n t Combi n ed E n terprise System Reve nu e, AGMC I n s u red, 5.00%, 11/01/33 $ 5,000,000 $ 5,417,750 NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 11/01/31 11,000,000 11,347,930 Iredell Co un ty COP, Iredell Co un ty P u blic Improveme n t Projects, AGMC I n s u red, 5.125%, 6/01/27 4,000,000 4,397,680 5.00%, 6/01/28 1,000,000 1,087,320 Joh n sto n Memorial Hospital A u thority Mortgage Reve nu e, Joh n sto n Memorial Hospital Project, AGMC I n s u red, 5.25%, 10/01/36 6,855,000 7,338,689 Meckle n b u rg Co un ty COP, Series A, 5.00%, 2/01/28 350,000 383,709 Mo n roe COP, Ass u red G u ara n ty, 5.50%, 3/01/34 2,425,000 2,621,037 3/01/39 1,085,000 1,160,983 Nash Health Care System Health Care Facilities Reve nu e, 5.00%, 11/01/41 5,000,000 5,144,700 AGMC I n s u red, 5.00%, 11/01/30 2,250,000 2,333,947 New Ha n over Co un ty Hospital Reve nu e, New Ha n over Regio n al Medical Ce n ter Project, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 10/01/27 3,500,000 3,728,935 5.125%, 10/01/31 8,385,000 8,792,008 North Caroli n a Capital Facilities Fi n a n ce Age n cy Ed u catio n al Facilities Reve nu e, Wake Forest U n iversity, 5.00%, 1/01/38 27,000,000 28,707,480 North Caroli n a Easter n M un icipal Power Age n cy Power System Reve nu e, Ref un di n g, Series A, 6.50%, 1/01/18 3,000,000 3,558,780 Ref un di n g, Series A, 5.00%, 1/01/24 10,000,000 10,848,500 Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 1/01/21 11,555,000 12,359,112 Series C, 6.75%, 1/01/24 3,500,000 4,169,900 North Caroli n a Medical Care Commissio n Health Care Facilities Reve nu e, Appalachia n Regio n al Healthcare System, Ref un di n g, Series A, 6.50%, 7/01/31 5,000,000 5,640,800 Appalachia n Regio n al Healthcare System, Ref un di n g, Series A, 6.625%, 7/01/34 6,000,000 6,779,400 Bl u e Ridge HealthCare System Project, Ref un di n g, NATL RE, FGIC I n s u red, Series A, 5.00%, 1/01/33 10,805,000 10,826,718 D u ke U n iversity Health System, Series A, 5.00%, 6/01/42 11,500,000 12,099,035 D u ke U n iversity Health System, Series A, 5.00%, 6/01/42 10,000,000 10,542,400 D u ke U n iversity Health System, Series A, 5.00%, 6/01/42 8,150,000 8,513,164 FirstHealth Caroli n as Project, Series A, Pre-Ref un ded, 6.125%, 10/01/39 11,315,000 11,700,163 FirstHealth Caroli n as Project, Series C, 5.00%, 10/01/29 5,000,000 5,042,000 Nova n t Health Obligated Gro u p, NATL I n s u red, 5.00%, 11/01/39 9,680,000 9,806,518 Nova n t Health Obligated Gro u p, Ref un di n g, Series A, 5.00%, 11/01/46 20,000,000 20,350,200 Rex Healthcare, Ref un di n g, Series A, 5.00%, 7/01/30 5,000,000 5,351,550 Scotla n d Memorial Hospital Project, Radia n I n s u red, 5.50%, 10/01/19 435,000 435,674 Scotla n d Memorial Hospital Project, Radia n I n s u red, 5.50%, 10/01/29 1,220,000 1,220,927 U n iversity Health System, Ref un di n g, Series D, 6.25%, 12/01/33 10,000,000 11,209,200 Vida n t Health, Ref un di n g, Series A, 5.00%, 6/01/36 5,000,000 5,135,500 WakeMed Project, Ref un di n g, Series A, 5.00%, 10/01/38 9,005,000 9,309,099 WakeMed Project, Series A, Ass u red G u ara n ty, Pre-Ref un ded, 5.625%, 10/01/29 1,500,000 1,546,770 WakeMed Project, Series A, Ass u red G u ara n ty, Pre-Ref un ded, 5.625%, 10/01/38 6,000,000 6,187,080 WakeMed Project, Series A, Ass u red G u ara n ty, Pre-Ref un ded, 5.875%, 10/01/38 2,515,000 2,597,014 140 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin North Carolina Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) North Carolina (continued) North Caroli n a Medical Care Commissio n Health System Reve nu e, Missio n Health Combi n atio n Gro u p, Ref un di n g, AGMC I n s u red, 5.00%, 10/01/36 $ $ North Caroli n a Medical Care Commissio n Reve nu e, Rowa n Regio n al Medical Ce n ter Project, AGMC I n s u red, Pre-Ref un ded, 5.00%, 9/01/33 North Caroli n a M un icipal Power Age n cy No. 1 Catawba Electric Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/26 Series A, 5.00%, 1/01/30 Series B, 5.00%, 1/01/21 North Caroli n a State Capital Facilities Fi n a n ce Age n cy Reve nu e, Davidso n College, 5.00%, 3/01/40 D u ke U n iversity Project, Ref un di n g, Series A, 5.00%, 10/01/41 D u ke U n iversity Project, Ref un di n g, Series A, 5.00%, 10/01/44 D u ke U n iversity Project, Ref un di n g, Series B, 5.00%, 10/01/38 D u ke U n iversity Project, Ref un di n g, Series B, 4.75%, 7/01/42 D u ke U n iversity Project, Series A, 5.00%, 10/01/39 Methodist U n iversity, 5.00%, 3/01/34 North Caroli n a State Capital Improveme n t Limited Obligatio n Reve nu e, Series A, 5.00%, 5/01/28 Series C, 5.00%, 5/01/29 North Caroli n a State GO, P u blic Improveme n t, Series A, 5.00%, 5/01/23 P u blic Improveme n t, Series A, 5.00%, 5/01/24 P u blic Improveme n t, Series A, 4.50%, 3/01/26 Ref un di n g, Series B, 5.00%, 6/01/19 North Caroli n a State I n frastr u ct u re Fi n a n cial Corp. COP, Capital Improveme n t, Series A, 5.00%, 5/01/22 North Caroli n a State Medical Care Commissio n Hospital Reve nu e, A nn ie Pe nn Memorial Hospital Project, Pre-Ref un ded, 5.375%, 1/01/22 Halifax Regio n al Medical Ce n ter Project, 5.00%, 8/15/24 North Caroli n a Baptist Hospital, Ref un di n g, 5.00%, 6/01/34 North Caroli n a State Ports A u thority Port Facilities Reve nu e, se n ior lie n , Ref un di n g, Series A, 5.25%, 2/01/40 North Caroli n a State T u r n pike A u thority Mo n roe Co nn ector System State Appropriated Reve nu e, 5.00%, 7/01/41 North Caroli n a T u r n pike A u thority Tria n gle Expressway System Reve nu e, Series A, Ass u red G u ara n ty, 5.50%, 1/01/29 5.75%, 1/01/39 Norther n Hospital District of S u rry Co un ty Health Care Facilities Reve nu e, 6.00%, 10/01/28 6.25%, 10/01/38 Oak Isla n d E n terprise System Reve nu e, Ass u red G u ara n ty, 6.00%, 6/01/34 Ass u red G u ara n ty, 6.00%, 6/01/36 Series A, NATL I n s u red, 5.00%, 6/01/33 O n slow Co un ty Hospital A u thority FHA I n s u red Mortgage Reve nu e, O n slow Memorial Hospital Project, NATL I n s u red, 5.00%, 4/01/31 10/01/34 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin North Carolina Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) North Carolina (continued) O n slow Water a n d Sewer A u thority Combi n ed E n terprise System Reve nu e, Series A, NATL I n s u red, 5.00%, 6/01/33 $ $ Pasq u ota n k Co un ty COP, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/25 6/01/25 Pitt Co un ty Reve nu e, Limited Obligatio n , Ass u red G u ara n ty, 5.00%, 4/01/34 Raleigh Combi n ed E n terprise System Reve nu e, 5.00%, 3/01/40 Ref un di n g, Series A, 5.00%, 3/01/43 Series A, 5.00%, 3/01/36 Series A, Pre-Ref un ded, 5.00%, 3/01/36 Raleigh COP, Dow n tow n Improveme n t Projects, Series A, 5.00%, 2/01/29 Raleigh-D u rham Airport A u thority Airport Reve nu e, Ref un di n g, Series A, 5.00%, 5/01/36 Series A, AMBAC I n s u red, 5.00%, 5/01/30 Rocki n gham Co un ty COP, Ass u red G u ara n ty, 5.00%, 4/01/32 U n io n Co un ty COP, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 6/01/30 U n iversity of North Caroli n a at Chapel Hill Reve nu e, Board of Gover n ors of the U n iversity of North Caroli n a, Ge n eral, 5.00%, 12/01/31 Ref un di n g, Series A, 5.00%, 12/01/34 U n iversity of North Caroli n a at Charlotte Reve nu e, Ge n eral, Series A, 5.00%, 4/01/37 Series A, 5.00%, 4/01/41 Series B, AGMC I n s u red, 5.00%, 4/01/32 U n iversity of North Caroli n a at Gree n sboro Reve nu e, Ge n eral, Series A, Ass u red G u ara n ty, 5.00%, 4/01/34 U n iversity of North Caroli n a at Wilmi n gto n COP, St u de n t Ho u si n g Project, Ass u red G u ara n ty, 5.00%, 6/01/32 NATL RE, FGIC I n s u red, 5.00%, 6/01/26 NATL RE, FGIC I n s u red, 5.00%, 6/01/27 NATL RE, FGIC I n s u red, 5.00%, 6/01/29 NATL RE, FGIC I n s u red, 5.00%, 6/01/37 U n iversity of North Caroli n a System Pool Reve nu e, 2012, Series C, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 4/01/29 2012, Series C, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 4/01/29 Series A, Ass u red G u ara n ty, 5.00%, 10/01/33 Series A, NATL I n s u red, 5.00%, 10/01/33 Series C, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 4/01/29 Wake Co un ty Reve nu e, Limited Obligatio n , 5.00%, 1/01/33 6/01/36 1/01/37 Wester n Caroli n a U n iversity Research a n d Developme n t Corp. COP, Wester n Caroli n a U n iversity St u de n t Ho u si n g Project, Ass u red G u ara n ty, 5.00%, 6/01/39 142 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin North Carolina Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) North Carolina (continued) Wilkes Co un ty COP, NATL I n s u red, 5.00%, 6/01/31 $ $ 6/01/36 Wilmi n gto n COP, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 9/01/29 Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 6/01/32 Series A, 5.00%, 6/01/33 Series A, 5.00%, 6/01/38 Wilmi n gto n Storm Water Fee Reve nu e, Ref un di n g, AMBAC I n s u red, 5.00%, 6/01/33 Wilmi n gto n Water a n d Sewer System Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/34 Wilso n COP, P u blic Facilities Project, Ass u red G u ara n ty, 5.00%, 5/01/33 Wi n sto n -Salem Water a n d Sewer System Reve nu e, 5.00%, 6/01/39 Ref un di n g, Series A, 5.00%, 6/01/32 U.S. Territories 10.6% Puerto Rico 10.1% Childre n s Tr u st F un d Tobacco Settleme n t Reve nu e, Asset-Backed, Ref un di n g, 5.50%, 5/15/39 P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/38 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/32 Series A, 5.75%, 7/01/41 Series B, 6.00%, 7/01/39 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 7/01/38 P u erto Rico Electric Power A u thority Power Reve nu e, Series RR, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/35 Series RR, XLCA I n s u red, Pre-Ref un ded, 5.00%, 7/01/30 Series WW, 5.25%, 7/01/33 Series WW, 5.50%, 7/01/38 Series XX, 5.25%, 7/01/40 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.25%, 12/15/26 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series P, 6.75%, 7/01/36 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.375%, 8/01/39 5.50%, 8/01/42 6.00%, 8/01/42 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin North Carolina Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 0.5% Virgi n Isla n ds PFAR, se n ior lie n , Ref un di n g, Series B, 5.00%, 10/01/25 $ $ Total U.S. Territories Total Municipal Bonds (Cost $1,118,968,515) 98.5% Other Assets, less Liabilities 1.5% Net Assets 100.0% $ See Abbreviations on page 182. 144 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Virginia Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.25 $ 12.10 $ 11.18 $ 11.63 $ 10.95 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.43 0.43 0.48 0.48 0.49 Net realized a n d un realized gai n s (losses) (0.84 ) 0.16 0.93 (0.45 ) 0.68 Total from i n vestme n t operatio n s (0.41 ) 0.59 1.41 0.03 1.17 Less distrib u tio n s from n et i n vestme n t i n come (0.42 ) (0.44 ) (0.49 ) (0.48 ) (0.49 ) Net asset val u e, e n d of year $ 11.42 $ 12.25 $ 12.10 $ 11.18 $ 11.63 Total ret u r n d (3.33 )% 4.93 % 12.84 % 0.24 % 10.82 % Ratios to average net assets Expe n ses 0.64 % 0.64 % 0.64 % 0.64 % 0.65 % Net i n vestme n t i n come 3.74 % 3.55 % 4.14 % 4.11 % 4.27 % Supplemental data Net assets, e n d of year (000’s) $ 562,671 $ 779,288 $ 705,786 $ 647,471 $ 675,934 Portfolio t u r n over rate 11.67 % 10.96 % 11.58 % 16.44 % 6.08 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Virginia Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.42 $ 12.26 $ 11.32 $ 11.77 $ 11.08 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.37 0.37 0.42 0.42 0.43 Net realized a n d un realized gai n s (losses) (0.86 ) 0.16 0.94 (0.45 ) 0.68 Total from i n vestme n t operatio n s (0.49 ) 0.53 1.36 (0.03 ) 1.11 Less distrib u tio n s from n et i n vestme n t i n come (0.35 ) (0.37 ) (0.42 ) (0.42 ) (0.42 ) Net asset val u e, e n d of year $ 11.58 $ 12.42 $ 12.26 $ 11.32 $ 11.77 Total ret u r n d (3.89 )% 4.36 % 12.25 % (0.33 )% 10.18 % Ratios to average net assets Expe n ses 1.19 % 1.19 % 1.19 % 1.19 % 1.20 % Net i n vestme n t i n come 3.19 % 3.00 % 3.59 % 3.56 % 3.72 % Supplemental data Net assets, e n d of year (000’s) $ 118,953 $ 171,973 $ 143,242 $ 123,765 $ 119,921 Portfolio t u r n over rate 11.67 % 10.96 % 11.58 % 16.44 % 6.08 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 146 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Virginia Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of year $ Total ret u r n e )% Ratios to average net assets f Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b For the period July 1, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Virginia Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.5% Virginia 79.7% Bristol Utility System Reve nu e, AGMC I n s u red, ETM, 5.00%, 7/15/21 $ 1,245,000 $ 1,453,737 Capital Regio n Airport Commissio n Airport Reve nu e, Series A, AGMC I n s u red, 5.00%, 7/01/31 2,000,000 2,112,700 7/01/38 5,895,000 6,133,630 Caroli n e Co un ty IDA Lease Reve nu e, AMBAC I n s u red, 5.125%, 6/15/34 1,000,000 1,001,490 Charlotte Co un ty IDA Hospital Reve nu e, Halifax Regio n al Hospital I n c., 5.00%, 9/01/37 2,500,000 2,537,525 Chesterfield Co un ty EDA Reve nu e, Bo n Seco u rs Health System I n c., Series C-1, AGMC I n s u red, 5.00%, 11/01/42 2,250,000 2,328,345 Series C-2, Ass u red G u ara n ty, 5.00%, 11/01/42 8,000,000 8,278,560 Chesterfield Co un ty EDA, PCR, Virgi n ia Electric a n d Power Co. Project, Ref un di n g, Series A, 5.00%, 5/01/23 5,000,000 5,491,750 Fairfax Co un ty EDA Tra n sportatio n District Improveme n t Reve nu e, Silver Li n e Phase I Project, 5.00%, 4/01/36 10,000,000 10,639,400 Fairfax Co un ty IDAR, Health Care, I n ova Health System Project, Ref un di n g, Series C, 5.00%, 5/15/25 3,500,000 3,887,590 Series A, 5.50%, 5/15/35 10,000,000 11,001,700 Fro n t Royal a n d Warre n Co un ty IDA Lease Reve nu e, Series B, AGMC I n s u red, Pre-Ref un ded, 5.00%, 4/01/29 5,115,000 5,132,902 4/01/35 6,000,000 6,021,000 Greater Richmo n d Co n ve n tio n Ce n ter A u thority Hotel Tax Reve nu e, Ref un di n g, NATL I n s u red, 5.00%, 6/15/30 6,000,000 6,165,840 Hampto n Roads Sa n itatio n District Wastewater Reve nu e, 5.00%, 4/01/33 10,000,000 10,757,100 Ref un di n g, 5.00%, 4/01/38 16,000,000 17,003,040 Harriso n b u rg IDAR, Hospital Facilities, Rocki n gham Memorial Hospital, AMBAC I n s u red, 5.00%, 8/15/42 8,095,000 8,213,673 8/15/46 15,000,000 15,202,500 He n rico Co un ty EDA Reve nu e, Bo n Seco u rs Health System I n c., Ref un di n g, 5.00%, 11/01/30 7,000,000 7,412,930 Hopewell Sewer System Reve nu e, Ref un di n g, Series A, 5.00%, 7/15/42 4,850,000 5,137,362 Ki n g George Co un ty IDA Lease Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.00%, 3/01/32 3,595,000 3,595,000 Lexi n gto n IDA Ed u catio n al Facilities Reve nu e, VMI Developme n t Board I n c. Project, Series C, 5.00%, 12/01/36 5,000,000 5,341,100 Washi n gto n a n d Lee U n iversity, 5.00%, 1/01/43 10,000,000 10,762,900 Lo u do un Co un ty Sa n itatio n A u thority Water a n d Sewer Reve nu e, Pre-Ref un ded, 5.00%, 1/01/33 15,060,000 15,659,991 Ma n assas Park GO, Series A, Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 4/01/29 5,545,000 6,319,415 Middle River Regio n al Jail A u thority Jail Facility Reve nu e, NATL I n s u red, 5.00%, 5/15/28 1,000,000 1,012,770 Mo n tgomery Co un ty IDA P u blic Facilities Lease Reve nu e, P u blic Projects, 5.00%, 2/01/29 6,500,000 7,017,920 Newport News EDA, EDR, Series A, Pre-Ref un ded, 5.00%, 1/15/31 5,870,000 6,381,629 Norfolk GO, Capital Improveme n t, Ref un di n g, Series A, 5.00%, 8/01/32 5,845,000 6,522,435 Series C, 5.00%, 10/01/42 7,825,000 8,352,327 Northwester n Regio n al Jail A u thority Jail Facilities Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/33 2,600,000 2,763,982 Patrick Co un ty EDA Lease Reve nu e, School Projects, Ass u red G u ara n ty, 5.25%, 3/01/39 6,435,000 6,683,134 148 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Virginia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Virginia (continued) Pittsylva n ia Co un ty School GO, Series B, 5.75%, 2/01/30 $ 5,800,000 $ 6,419,150 Portsmo u th GO, P u blic Utility, Ref un di n g, Series A, 5.00%, 7/15/41 10,000,000 10,755,800 Pri n ce William Co un ty IDA Health Care Facilities Reve nu e, Nova n t Health Obligatio n Gro u p, Pri n ce William Hospital, Ref un di n g, Series B, 5.00%, 11/01/46 10,000,000 10,175,100 Pri n ce William Co un ty IDA Reve nu e, George Maso n U n iversity Fo un datio n , Pri n ce William Life Scie n ces Lab LLC Project, Series AA, 5.125%, 9/01/41 3,200,000 3,325,952 Pri n ce William Co un ty Service A u thority Water a n d Sewer System Reve nu e, Pre-Ref un ded, 5.00%, 7/01/32 1,255,000 1,333,287 Ref un di n g, 5.00%, 7/01/32 495,000 519,126 Richmo n d P u blic Utility Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.00%, 1/15/35 3,500,000 3,644,445 Ref un di n g, Series A, 5.00%, 1/15/35 11,495,000 12,360,229 Ref un di n g, Series A, 5.00%, 1/15/43 10,000,000 10,848,200 Riverside Regio n al Jail A u thority Jail Facility Reve nu e, NATL I n s u red, 5.00%, 7/01/28 7,000,000 7,330,750 7/01/32 22,000,000 22,787,600 Roa n oke Co un ty EDA Lease Reve nu e, P u blic Facility Projects, Ass u red G u ara n ty, 5.125%, 10/15/37 10,000,000 10,576,900 Roa n oke EDA Hospital Reve nu e, Carilio n Cli n ic Obligated Gro u p, Ref un di n g, 5.00%, 7/01/33 10,615,000 11,118,257 Roa n oke IDA Hospital Reve nu e, Carilio n Health System Obligated Gro u p, Series B, AGMC I n s u red, 5.00%, 7/01/38 3,950,000 4,099,191 Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 7/01/38 50,000 60,350 Smyth Co un ty GO, P u blic Improveme n t, Series A, 5.00%, 11/01/31 4,145,000 4,518,506 Stafford Co un ty a n d Sta un to n IDAR, Virgi n ia M un icipal Leag u e Ass n . of Co un ties Fi n a n ce Program, Series A, NATL I n s u red, 5.25%, 8/01/31 3,890,000 3,975,230 Series A, NATL I n s u red, Pre-Ref un ded, 5.25%, 8/01/31 1,110,000 1,239,315 Series C, NATL I n s u red, 5.00%, 8/01/35 1,395,000 1,404,528 Series C, NATL I n s u red, Pre-Ref un ded, 5.00%, 8/01/35 6,340,000 6,765,034 Series E, XLCA I n s u red, 5.00%, 8/01/37 3,985,000 4,049,318 Stafford Co un ty EDA Hospital Facilities Reve nu e, Medicorp Health System Obligated Gro u p, 5.25%, 6/15/37 5,000,000 5,008,100 S u ffolk GO, Ref un di n g, 5.00%, 2/01/41 10,000,000 10,703,700 6/01/42 10,000,000 10,719,900 U n iversity of Virgi n ia Reve nu e, Ge n eral, 5.00%, 6/01/37 2,780,000 2,896,121 Pre-Ref un ded, 5.00%, 6/01/37 6,155,000 6,514,821 Ref un di n g, 5.00%, 6/01/40 17,750,000 18,998,890 Ref un di n g, Series A, 5.00%, 6/01/43 15,000,000 16,624,800 Virgi n ia Beach Developme n t A u thority P u blic Facility Reve nu e, Series A, 5.00%, 7/15/27 5,635,000 6,110,932 Virgi n ia College B u ildi n g A u thority Ed u catio n al Facilities Reve nu e, Liberty U n iversity Projects, 5.25%, 3/01/29 2,860,000 3,155,924 Liberty U n iversity Projects, 5.00%, 3/01/41 26,855,000 28,228,633 P u blic Higher Ed u catio n Fi n a n ci n g Program, Series A, 5.00%, 9/01/33 4,010,000 4,316,524 Virgi n ia Port A u thority Port Facilities Reve nu e, Ref un di n g, 5.00%, 7/01/40 6,000,000 6,223,560 Virgi n ia State HDA Commo n wealth Mortgage Reve nu e, Series C, S u b Series C-5, 4.80%, 7/01/38 8,500,000 8,901,115 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Virginia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Virginia (continued) Virgi n ia State HDA Reve nu e, Re n tal Ho u si n g, Series B, 5.625%, 6/01/39 $ $ Series B, 5.00%, 6/01/45 Series E, 5.00%, 10/01/44 Series F, 5.05%, 12/01/44 Series F, 5.00%, 4/01/45 Virgi n ia State P u blic School A u thority Special Obligatio n Fl u va nn a Co un ty Reve nu e, School Fi n a n ci n g, Pre-Ref un ded, 6.00%, 12/01/32 Virgi n ia State Reso u rces A u thority I n frastr u ct u re Reve nu e, St. Moral Virgi n ia Pooled Fi n a n ci n g Program, Series B, 5.00%, 11/01/41 Virgi n ia Pooled Fi n a n ci n g Program, Se n ior Series A, 5.00%, 11/01/31 Virgi n ia Pooled Fi n a n ci n g Program, Se n ior Series A, 5.00%, 11/01/36 Virgi n ia Pooled Fi n a n ci n g Program, Se n ior Series A, 5.00%, 11/01/38 Virgi n ia Pooled Fi n a n ci n g Program, Se n ior Series B, 5.00%, 11/01/32 Virgi n ia State Small B u si n ess Fi n a n ci n g A u thority Healthcare Facilities Reve nu e, Se n tara Healthcare, Ref un di n g, 5.00%, 11/01/40 Wi n chester IDA Hospital Reve nu e, Valley Health System Obligated Gro u p, Series E, 5.625%, 1/01/44 District of Columbia 8.1% Metropolita n Washi n gto n D.C. Airports A u thority Airport System Reve nu e, Ref un di n g, Series A, 5.00%, 10/01/35 Series A, AGMC I n s u red, 5.00%, 10/01/32 Series B, BHAC I n s u red, 5.00%, 10/01/29 Series C, 5.125%, 10/01/34 Metropolita n Washi n gto n D.C. Airports A u thority D u lles Toll Road Reve nu e, first se n ior lie n , Series A, 5.00%, 10/01/39 5.25%, 10/01/44 Washi n gto n Metropolita n Area Tra n sit A u thority Gross Reve nu e, Tra n sit, Series A, 5.125%, 7/01/32 U.S. Territories 9.7% Puerto Rico 9.7% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/38 Ass u red G u ara n ty, 5.00%, 7/01/28 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series B, 6.00%, 7/01/39 Series A, 6.00%, 7/01/38 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, Series Y, Pre-Ref un ded, 5.50%, 7/01/36 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Series G, 5.00%, 7/01/33 150 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Virginia Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Electric Power A u thority Power Reve nu e, Series RR, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/35 $ $ Series RR, XLCA I n s u red, Pre-Ref un ded, 5.00%, 7/01/30 Series WW, 5.50%, 7/01/38 Series XX, 5.25%, 7/01/40 P u erto Rico M un icipal Fi n a n ce Age n cy GO, Series A, AGMC I n s u red, 5.00%, 8/01/27 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series Q, 5.625%, 7/01/39 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.375%, 8/01/39 Series A, 6.00%, 8/01/42 Series C, 5.50%, 8/01/40 Total Municipal Bonds before Short Term Investments (Cost $690,178,974) Short Term Investments (Cost $12,000,000) 1.6% Municipal Bonds 1.6% Virginia 1.6% a Virgi n ia State Small B u si n ess Fi n a n ci n g A u thority Hospital Reve nu e, Carilio n Cli n ic Obligated Gro u p, Series A, Daily VRDN a n d P u t, 0.05%, 7/01/42 Total Investments (Cost $702,178,974) 99.1% Other Assets, less Liabilities 0.9% Net Assets 100.0% $ See Abbreviations on page 182. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements Statements of Assets and Liabilities Febr u ary 28, 2014 Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Assets: I n vestme n ts i n sec u rities: Cost $ 263,759,092 $ 803,282,698 $ 486,874,031 Val u e $ 266,248,234 $ 817,109,404 $ 499,731,544 Cash 1,874,383 2,186,907 549,543 Receivables: Capital shares sold 1,299,644 187,394 485,946 I n terest 3,666,971 11,404,252 5,608,365 Other assets 190 588 356 Total assets 273,089,422 830,888,545 506,375,754 Liabilities: Payables: I n vestme n t sec u rities p u rchased 3,142,057 — — Capital shares redeemed 796,227 1,730,159 1,354,252 Ma n ageme n t fees 121,437 330,786 209,704 Distrib u tio n fees 41,380 100,841 85,272 Tra n sfer age n t fees 18,206 55,103 42,598 Distrib u tio n s to shareholders 153,632 781,246 250,031 Professio n al fees 33,760 36,911 34,306 Accr u ed expe n ses a n d other liabilities 16,657 39,859 29,903 Total liabilities 4,323,356 3,074,905 2,006,066 Net assets, at val u e $ 268,766,066 $ 827,813,640 $ 504,369,688 Net assets co n sist of: Paid-i n capital $ 268,956,855 $ 831,197,303 $ 499,876,644 U n distrib u ted n et i n vestme n t i n come 379,705 2,791,789 743,248 Net un realized appreciatio n (depreciatio n ) 2,489,142 13,826,706 12,857,513 Acc u m u lated n et realized gai n (loss) (3,059,636 ) (20,002,158 ) (9,107,717 ) Net assets, at val u e $ 268,766,066 $ 827,813,640 $ 504,369,688 Class A: Net assets, at val u e $ 218,825,918 $ 737,869,341 $ 391,836,536 Shares o u tsta n di n g 19,571,256 66,794,141 32,603,252 Net asset val u e per share a $ 11.18 $ 11.05 $ 12.02 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%) $ 11.68 $ 11.54 $ 12.55 Class C: Net assets, at val u e $ 49,940,148 $ 89,944,299 $ 112,533,152 Shares o u tsta n di n g 4,416,211 7,996,859 9,244,756 Net asset val u e a n d maxim u m offeri n g price per share a $ 11.31 $ 11.25 $ 12.17 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 152 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 28, 2014 Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Assets: I n vestme n ts i n sec u rities: Cost $ 159,915,827 $ 371,082,169 $ 544,009,423 Val u e $ 162,937,909 $ 380,147,911 $ 543,273,638 Cash 1,248,783 4,059,419 9,541,456 Receivables: Capital shares sold 98,062 432,256 425,145 I n terest 2,091,289 4,793,136 6,242,010 Other assets 121 273 396 Total assets 166,376,164 389,432,995 559,482,645 Liabilities: Payables: Capital shares redeemed 281,149 1,018,853 1,138,104 Ma n ageme n t fees 79,381 166,072 229,597 Distrib u tio n fees 12,795 57,075 95,633 Tra n sfer age n t fees 13,057 30,627 42,702 Distrib u tio n s to shareholders 54,420 92,093 316,581 Professio n al fees 32,639 34,155 35,012 Accr u ed expe n ses a n d other liabilities 13,482 23,887 29,287 Total liabilities 486,923 1,422,762 1,886,916 Net assets, at val u e $ 165,889,241 $ 388,010,233 $ 557,595,729 Net assets co n sist of: Paid-i n capital $ 166,056,629 $ 391,799,079 $ 572,215,591 U n distrib u ted n et i n vestme n t i n come 272,755 963,080 1,119,111 Net un realized appreciatio n (depreciatio n ) 3,022,082 9,065,742 (735,785 ) Acc u m u lated n et realized gai n (loss) (3,462,225 ) (13,817,668 ) (15,003,188 ) Net assets, at val u e $ 165,889,241 $ 388,010,233 $ 557,595,729 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 28, 2014 Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Class A: Net assets, at val u e $ 165,889,241 $ 321,748,391 $ 407,060,530 Shares o u tsta n di n g 14,912,298 28,583,051 36,356,645 Net asset val u e per share a $ 11.12 $ 11.26 $ 11.20 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%) $ 11.61 $ 11.76 $ 11.70 Class C: Net assets, at val u e $ 66,261,842 $ 130,550,011 Shares o u tsta n di n g 5,806,638 11,463,016 Net asset val u e a n d maxim u m offeri n g price per share a $ 11.41 $ 11.39 Advisor Class: Net assets, at val u e $ 19,985,188 Shares o u tsta n di n g 1,784,062 Net asset val u e a n d maxim u m offeri n g price per share $ 11.20 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 154 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) February 28, 2014 Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Assets: Investments in securities: Cost $ 1,072,940,762 $ 1,118,968,515 $ 702,178,974 Value $ 1,077,090,167 $ 1,126,539,009 $ 713,002,170 Cash 11,010,259 1,966,054 265,026 Receivables: Investment securities sold — 5,419,664 — Capital shares sold 1,251,341 414,356 553,916 Interest 13,436,366 14,484,954 8,766,326 Other assets 776 811 520 Total assets 1,102,788,909 1,148,824,848 722,587,958 Liabilities: Payables: Capital shares redeemed 2,792,939 3,334,633 2,508,134 Management fees 432,089 449,481 290,138 Distribution fees 150,099 179,149 102,537 Transfer agent fees 82,733 91,322 57,259 Distributions to shareholders 472,748 591,612 347,980 Professional fees 38,287 38,798 36,561 Accrued expenses and other liabilities 52,205 55,006 39,375 Total liabilities 4,021,100 4,740,001 3,381,984 Net assets, at value $ 1,098,767,809 $ 1,144,084,847 $ 719,205,974 Net assets consist of: Paid-in capital $ 1,114,063,713 $ 1,162,753,072 $ 728,906,258 Undistributed net investment income 1,293,657 2,632,259 1,195,929 Net unrealized appreciation (depreciation) 4,149,405 7,570,494 10,823,196 Accumulated net realized gain (loss) (20,738,966 ) (28,870,978 ) (21,719,409 ) Net assets, at value $ 1,098,767,809 $ 1,144,084,847 $ 719,205,974 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 28, 2014 Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Class A: Net assets, at val u e $ 889,701,580 $ 851,504,455 $ 562,670,675 Shares o u tsta n di n g 74,911,718 71,265,516 49,290,153 Net asset val u e per share a $ 11.88 $ 11.95 $ 11.42 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%) $ 12.41 $ 12.48 $ 11.93 Class C: Net assets, at val u e $ 166,226,154 $ 229,369,481 $ 118,952,833 Shares o u tsta n di n g 13,876,336 18,930,491 10,273,658 Net asset val u e a n d maxim u m offeri n g price per share a $ 11.98 $ 12.12 $ 11.58 Advisor Class: Net assets, at val u e $ 42,840,075 $ 63,210,911 $ 37,582,466 Shares o u tsta n di n g 3,605,779 5,290,750 3,291,289 Net asset val u e a n d maxim u m offeri n g price per share $ 11.88 $ 11.95 $ 11.42 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 156 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Operations for the year e n ded Febr u ary 28, 2014 Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund I n vestme n t i n come: I n terest $ 13,489,204 $ 45,885,666 $ 25,660,434 Expe n ses: Ma n ageme n t fees (Note 3a) 1,565,879 4,535,991 2,795,093 Distrib u tio n fees: (Note 3c) Class A 237,696 857,511 439,023 Class C 371,708 703,768 864,569 Tra n sfer age n t fees: (Note 3e) Class A 95,287 300,256 197,384 Class C 23,007 37,999 60,041 C u stodia n fees 2,249 7,220 4,352 Reports to shareholders 19,615 46,413 31,005 Registratio n a n d fili n g fees 13,880 22,818 24,979 Professio n al fees 48,343 40,370 36,807 Tr u stees’ fees a n d expe n ses 1,497 4,977 2,912 Other 32,411 60,996 54,660 Total expe n ses 2,411,572 6,618,319 4,510,825 Net i n vestme n t i n come 11,077,632 39,267,347 21,149,609 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (2,946,640 ) (19,840,274 ) (4,592,835 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (18,131,236 ) (67,227,918 ) (37,900,375 ) Net realized a n d un realized gai n (loss) (21,077,876 ) (87,068,192 ) (42,493,210 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (10,000,244 ) $ (47,800,845 ) $ (21,343,601 ) Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Operations (continued) for the year e n ded Febr u ary 28, 2014 Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund I n vestme n t i n come: I n terest $ 8,807,515 $ 20,579,355 $ 27,376,650 Expe n ses: Ma n ageme n t fees (Note 3a) 1,076,840 2,244,310 3,102,616 Distrib u tio n fees: (Note 3c) Class A 193,148 367,685 460,292 Class C — 530,601 985,880 Tra n sfer age n t fees: (Note 3e) Class A 85,885 159,176 187,489 Class C — 35,502 61,897 Advisor Class — — 12,177 C u stodia n fees 1,462 3,215 4,790 Reports to shareholders 15,886 28,364 36,064 Registratio n a n d fili n g fees 8,715 17,798 24,147 Professio n al fees 33,996 35,693 37,641 Tr u stees’ fees a n d expe n ses 979 2,313 3,284 Other 30,447 46,512 49,827 Total expe n ses 1,447,358 3,471,169 4,966,104 Net i n vestme n t i n come 7,360,157 17,108,186 22,410,546 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (2,708,976 ) (11,779,811 ) (12,419,592 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (11,700,485 ) (24,941,368 ) (39,139,035 ) Net realized a n d un realized gai n (loss) (14,409,461 ) (36,721,179 ) (51,558,627 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (7,049,304 ) $ (19,612,993 ) $ (29,148,081 ) 158 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Operations (continued) for the year e n ded Febr u ary 28, 2014 Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund I n vestme n t i n come: I n terest $ 55,903,269 $ 59,382,018 $ 36,881,563 Expe n ses: Ma n ageme n t fees (Note 3a) 5,863,209 6,214,988 3,988,888 Distrib u tio n fees: (Note 3c) Class A 1,003,899 992,495 661,381 Class C 1,249,531 1,814,348 923,144 Tra n sfer age n t fees: (Note 3e) Class A 440,742 416,468 283,997 Class C 84,527 117,470 61,067 Advisor Class 29,961 32,258 16,316 C u stodia n fees 9,411 9,978 6,348 Reports to shareholders 75,397 76,947 49,660 Registratio n a n d fili n g fees 39,201 41,911 31,083 Professio n al fees 43,168 43,916 40,599 Tr u stees’ fees a n d expe n ses 6,471 6,921 4,325 Other 73,513 77,071 57,586 Total expe n ses 8,919,030 9,844,771 6,124,394 Net i n vestme n t i n come 46,984,239 49,537,247 30,757,169 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (19,496,104 ) (25,955,236 ) (18,266,509 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (86,557,670 ) (99,611,991 ) (51,484,253 ) Net realized a n d un realized gai n (loss) (106,053,774 ) (125,567,227 ) (69,750,762 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (59,069,535 ) $ (76,029,980 ) $ (38,993,593 ) Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin Alabama Franklin Florida Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 11,077,632 $ 11,613,119 $ 39,267,347 $ 45,139,219 Net realized gai n (loss) from i n vestme n ts (2,946,640 ) 406,273 (19,840,274 ) 7,343,362 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (18,131,236 ) 5,024,012 (67,227,918 ) 5,244,085 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (10,000,244 ) 17,043,404 (47,800,845 ) 57,726,666 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (8,991,815 ) (9,613,750 ) (33,520,766 ) (40,019,581 ) Class B — — — (76,153 ) Class C (1,821,929 ) (1,829,432 ) (3,551,370 ) (4,068,509 ) Net realized gai n s: Class A (19,746 ) (241,971 ) (2,181,252 ) (4,909,452 ) Class B — — — (4,135 ) Class C (4,865 ) (57,288 ) (277,295 ) (608,850 ) Total distrib u tio n s to shareholders (10,838,355 ) (11,742,441 ) (39,530,683 ) (49,686,680 ) Capital share tra n sactio n s: (Note 2) Class A (35,310,227 ) 11,768,868 (208,087,591 ) (6,140,960 ) Class B — — (220,545 ) (4,028,017 ) Class C (11,558,248 ) 10,359,720 (32,589,173 ) 15,267,404 Total capital share tra n sactio n s (46,868,475 ) 22,128,588 (240,897,309 ) 5,098,427 Net i n crease (decrease) i n n et assets (67,707,074 ) 27,429,551 (328,228,837 ) 13,138,413 Net assets: Begi nn i n g of year 336,473,140 309,043,589 1,156,042,477 1,142,904,064 E n d of year $ 268,766,066 $ 336,473,140 $ 827,813,640 $ 1,156,042,477 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 379,705 $ 123,216 $ 2,791,789 $ 621,642 160 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Georgia Franklin Kentucky Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 21,149,609 $ 20,919,834 $ 7,360,157 $ 7,494,936 Net realized gai n (loss) from i n vestme n ts (4,592,835 ) 365,230 (2,708,976 ) 92,747 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (37,900,375 ) 13,637,136 (11,700,485 ) 4,048,979 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (21,343,601 ) 34,922,200 (7,049,304 ) 11,636,662 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (16,540,000 ) (16,097,424 ) (7,118,111 ) (7,498,666 ) Class C (4,201,491 ) (4,221,269 ) — — Total distrib u tio n s to shareholders (20,741,491 ) (20,318,693 ) (7,118,111 ) (7,498,666 ) Capital share tra n sactio n s: (Note 2) Class A (74,458,025 ) 61,828,536 (38,712,538 ) 24,400,696 Class C (37,616,499 ) 27,489,757 — — Total capital share tra n sactio n s (112,074,524 ) 89,318,293 (38,712,538 ) 24,400,696 Net i n crease (decrease) i n n et assets (154,159,616 ) 103,921,800 (52,879,953 ) 28,538,692 Net assets: Begi nn i n g of year 658,529,304 554,607,504 218,769,194 190,230,502 E n d of year $ 504,369,688 $ 658,529,304 $ 165,889,241 $ 218,769,194 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 743,248 $ 336,430 $ 272,755 $ 30,199 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Louisiana Franklin Maryland Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 17,108,186 $ 17,606,766 $ 22,410,546 $ 24,401,025 Net realized gai n (loss) from i n vestme n ts (11,779,811 ) 379,063 (12,419,592 ) 1,744,132 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (24,941,368 ) 6,132,715 (39,139,035 ) 3,618,461 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (19,612,993 ) 24,118,544 (29,148,081 ) 29,763,618 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (13,711,607 ) (14,690,226 ) (16,072,452 ) (18,849,711 ) Class C (2,546,831 ) (2,672,919 ) (4,373,565 ) (4,952,895 ) Advisor Class — — (1,048,780 ) (952,083 ) Total distrib u tio n s to shareholders (16,258,438 ) (17,363,145 ) (21,494,797 ) (24,754,689 ) Capital share tra n sactio n s: (Note 2) Class A (81,677,834 ) 43,644,249 (95,352,529 ) 26,648,813 Class C (27,399,586 ) 21,024,677 (34,962,476 ) 20,507,243 Advisor Class — — (7,734,369 ) 11,524,993 Total capital share tra n sactio n s (109,077,420 ) 64,668,926 (138,049,374 ) 58,681,049 Net i n crease (decrease) i n n et assets (144,948,851 ) 71,424,325 (188,692,252 ) 63,689,978 Net assets: Begi nn i n g of year 532,959,084 461,534,759 746,287,981 682,598,003 E n d of year $ 388,010,233 $ 532,959,084 $ 557,595,729 $ 746,287,981 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 963,080 $ 113,332 $ 1,119,111 $ 236,884 162 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Missouri Franklin North Carolina Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 46,984,239 $ 48,968,179 $ 49,537,247 $ 50,790,855 Net realized gai n (loss) from i n vestme n ts (19,496,104 ) 1,945,224 (25,955,236 ) 746,978 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (86,557,670 ) 14,945,910 (99,611,991 ) 18,325,575 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (59,069,535 ) 65,859,313 (76,029,980 ) 69,863,408 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (37,129,029 ) (39,448,934 ) (35,876,622 ) (38,749,861 ) Class C (5,990,295 ) (5,950,810 ) (8,399,064 ) (8,932,000 ) Advisor Class (2,505,322 ) (2,986,066 ) (2,836,411 ) (2,784,070 ) Total distrib u tio n s to shareholders (45,624,646 ) (48,385,810 ) (47,112,097 ) (50,465,931 ) Capital share tra n sactio n s: (Note 2) Class A (191,322,678 ) 121,701,067 (227,135,329 ) 108,332,262 Class C (38,172,043 ) 43,429,540 (79,767,549 ) 50,863,331 Advisor Class (39,887,579 ) 20,950,270 (19,137,364 ) 25,329,034 Total capital share tra n sactio n s (269,382,300 ) 186,080,877 (326,040,242 ) 184,524,627 Net i n crease (decrease) i n n et assets (374,076,481 ) 203,554,380 (449,182,319 ) 203,922,104 Net assets: Begi nn i n g of year 1,472,844,290 1,269,289,910 1,593,267,166 1,389,345,062 E n d of year $ 1,098,767,809 $ 1,472,844,290 $ 1,144,084,847 $ 1,593,267,166 U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of year $ 1,293,657 $ (36,151 ) $ 2,632,259 $ 219,082 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Virginia Tax-Free Income Fund Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s ) Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class C ) ) Advisor Class ) ) Total distrib u tio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class C ) Advisor Class ) Total capital share tra n sactio n s ) Net i n crease (decrease) i n n et assets ) Net assets: Begi nn i n g of year E n d of year $ $ U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of year $ $ ) 164 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of twenty-four separate funds, nine of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The classes of shares offered within each of the Funds are indicated below. Effective March 1, 2013, all Class B shares were converted to Class A. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. Class A Class A & Class C Fra n kli n Ke n t u cky Tax-Free I n come F un d Fra n kli n Alabama Tax-Free I n come F un d Fra n kli n Florida Tax-Free I n come F un d Fra n kli n Georgia Tax-Free I n come F un d Fra n kli n Lo u isia n a Tax-Free I n come F un d Class A, Class C & Advisor Class Fra n kli n Maryla n d Tax-Free I n come F un d Fra n kli n Misso u ri Tax-Free I n come F un d Fra n kli n North Caroli n a Tax-Free I n come F un d Fra n kli n Virgi n ia Tax-Free I n come F un d The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a Delayed Delivery Basis Certain funds purchase securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 28, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial 166 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Income Taxes (continued) statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions from realized capital gains and other distributions, if any, are recorded on the ex-dividend date. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At February 28, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin Alabama Franklin Florida Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,482,199 $ 16,838,639 3,306,053 $ 37,118,374 Shares iss u ed i n rei n vestme n t of distrib u tio n s 679,332 7,639,313 2,356,189 26,303,464 Shares redeemed (5,329,566 ) (59,788,179 ) (24,406,789 ) (271,509,429 ) Net i n crease (decrease) (3,168,035 ) $ (35,310,227 ) (18,744,547 ) $ (208,087,591 ) Year e n ded Febr u ary 28, 2013 Shares sold 2,828,652 $ 33,553,835 7,823,203 $ 93,600,648 Shares iss u ed i n rei n vestme n t of distrib u tio n s 673,613 7,994,003 2,776,373 33,182,971 Shares redeemed (2,506,058 ) (29,778,970 ) (11,107,794 ) (132,924,579 ) Net i n crease (decrease) 996,207 $ 11,768,868 (508,218 ) $ (6,140,960 ) 168 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Alabama Franklin Florida Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class B Shares: Year e n ded Febr u ary 28, 2014 a Shares redeemed (18,259 ) $ (220,545 ) Year e n ded Febr u ary 28, 2013 Shares sold 9,413 $ 113,837 Shares iss u ed i n rei n vestme n t of distrib u tio n s 5,752 69,203 Shares redeemed (348,976 ) (4,211,057 ) Net i n crease (decrease) (333,811 ) $ (4,028,017 ) Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 471,363 $ 5,463,376 750,275 $ 8,660,027 Shares iss u ed i n rei n vestme n t of distrib u tio n s 120,181 1,366,811 278,539 3,165,175 Shares redeemed (1,631,621 ) (18,388,435 ) (3,925,348 ) (44,414,375 ) Net i n crease (decrease) (1,040,077 ) $ (11,558,248 ) (2,896,534 ) $ (32,589,173 ) Year e n ded Febr u ary 28, 2013 Shares sold 1,326,641 $ 15,913,007 2,357,200 $ 28,692,902 Shares iss u ed i n rei n vestme n t of distrib u tio n s 111,614 1,339,069 316,022 3,841,789 Shares redeemed (575,000 ) (6,892,356 ) (1,417,401 ) (17,267,287 ) Net i n crease (decrease) 863,255 $ 10,359,720 1,255,821 $ 15,267,404 a Effective March 1, 2013, all Class B shares were converted to Class A. Franklin Georgia Franklin Kentucky Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 5,453,725 $ 66,088,682 1,503,180 $ 17,148,151 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,161,778 14,007,558 569,264 6,378,705 Shares redeemed (12,913,170 ) (154,554,265 ) (5,600,511 ) (62,239,394 ) Net i n crease (decrease) (6,297,667 ) $ (74,458,025 ) (3,528,067 ) $ (38,712,538 ) Year e n ded Febr u ary 28, 2013 Shares sold 8,526,507 $ 108,495,130 3,632,919 $ 42,879,716 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,066,519 13,562,073 536,022 6,325,432 Shares redeemed (4,737,286 ) (60,228,667 ) (2,098,607 ) (24,804,452 ) Net i n crease (decrease) 4,855,740 $ 61,828,536 2,070,334 $ 24,400,696 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Georgia Tax-Free Income Fund Shares Amount Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,244,186 $ 15,501,916 Shares iss u ed i n rei n vestme n t of distrib u tio n s 291,633 3,564,656 Shares redeemed (4,668,428) (56,683,071 ) Net i n crease (decrease) (3,132,609) $ (37,616,499 ) Year e n ded Febr u ary 28, 2013 Shares sold 3,117,612 $ 40,132,810 Shares iss u ed i n rei n vestme n t of distrib u tio n s 277,416 3,571,219 Shares redeemed (1,259,291) (16,214,272 ) Net i n crease (decrease) 2,135,737 $ 27,489,757 Franklin Louisiana Franklin Maryland Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 3,279,977 $ 37,623,531 3,219,635 $ 36,651,592 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,119,821 12,703,730 1,176,002 13,246,010 Shares redeemed (11,730,537 ) (132,005,095 ) (12,962,978 ) (145,250,131 ) Net i n crease (decrease) (7,330,739 ) $ (81,677,834 ) (8,567,341 ) $ (95,352,529 ) Year e n ded Febr u ary 28, 2013 Shares sold 7,546,541 $ 90,543,306 6,658,559 $ 79,870,783 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,115,610 13,382,003 1,319,215 15,808,334 Shares redeemed (5,030,280 ) (60,281,060 ) (5,760,002 ) (69,030,304 ) Net i n crease (decrease) 3,631,871 $ 43,644,249 2,217,772 $ 26,648,813 Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 673,976 $ 7,902,716 906,466 $ 10,543,615 Shares iss u ed i n rei n vestme n t of distrib u tio n s 204,595 2,353,474 325,574 3,728,316 Shares redeemed (3,296,251 ) (37,655,776 ) (4,336,546 ) (49,234,407 ) Net i n crease (decrease) (2,417,680 ) $ (27,399,586 ) (3,104,506 ) $ (34,962,476 ) Year e n ded Febr u ary 28, 2013 Shares sold 2,253,888 $ 27,402,094 2,849,115 $ 34,727,349 Shares iss u ed i n rei n vestme n t of distrib u tio n s 196,158 2,384,281 347,248 4,229,074 Shares redeemed (720,807 ) (8,761,698 ) (1,514,123 ) (18,449,180 ) Net i n crease (decrease) 1,729,239 $ 21,024,677 1,682,240 $ 20,507,243 170 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Maryland Tax-Free Income Fund Shares Amount Advisor Class Shares: Year ended February 28, 2014 Shares sold 1,117,999 $ 12,895,251 Shares issued in reinvestment of distributions 45,533 513,914 Shares redeemed (1,913,019 ) (21,143,534 ) Net increase (decrease) (749,487 ) $ (7,734,369 ) Year ended February 28, 2013 Shares sold 1,330,479 $ 15,947,149 Shares issued in reinvestment of distributions 34,003 408,366 Shares redeemed (402,833 ) (4,830,522 ) Net increase (decrease) 961,649 $ 11,524,993 Franklin Missouri Franklin North Carolina Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year ended February 28, 2014 Shares sold 7,003,327 $ 84,735,207 6,925,642 $ 84,525,706 Shares issued in reinvestment of distributions 2,728,507 32,737,442 2,516,133 30,472,186 Shares redeemed (25,890,384 ) (308,795,327 ) (28,364,312 ) (342,133,221 ) Net increase (decrease) (16,158,550 ) $ (191,322,678 ) (18,922,537 ) $ (227,135,329 ) Year ended February 28, 2013 Shares sold 17,026,414 $ 216,405,499 16,576,786 $ 214,155,442 Shares issued in reinvestment of distributions 2,673,289 34,004,155 2,564,087 33,112,517 Shares redeemed (10,118,884 ) (128,708,587 ) (10,745,498 ) (138,935,697 ) Net increase (decrease) 9,580,819 $ 121,701,067 8,395,375 $ 108,332,262 Class C Shares: Year ended February 28, 2014 Shares sold 2,001,437 $ 24,777,626 1,780,825 $ 22,267,850 Shares issued in reinvestment of distributions 436,433 5,279,296 565,287 6,939,932 Shares redeemed (5,676,690 ) (68,228,965 ) (8,931,764 ) (108,975,331 ) Net increase (decrease) (3,238,820 ) $ (38,172,043 ) (6,585,652 ) $ (79,767,549 ) Year ended February 28, 2013 Shares sold 4,668,771 $ 59,846,753 6,222,978 $ 81,410,926 Shares issued in reinvestment of distributions 402,945 5,168,218 555,952 7,274,940 Shares redeemed (1,682,537 ) (21,585,431 ) (2,890,825 ) (37,822,535 ) Net increase (decrease) 3,389,179 $ 43,429,540 3,888,105 $ 50,863,331 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Missouri Franklin North Carolina Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,073,166 $ 13,013,595 2,633,684 $ 31,936,880 Shares iss u ed i n rei n vestme n t of distrib u tio n s 123,868 1,495,437 180,476 2,186,581 Shares redeemed (4,584,395 ) (54,396,611 ) (4,445,864 ) (53,260,825 ) Net i n crease (decrease) (3,387,361 ) $ (39,887,579 ) (1,631,704 ) $ (19,137,364 ) Year e n ded Febr u ary 28, 2013 Shares sold 2,508,885 $ 31,910,010 2,883,237 $ 37,258,202 Shares iss u ed i n rei n vestme n t of distrib u tio n s 155,160 1,975,410 159,044 2,055,142 Shares redeemed (1,013,801 ) (12,935,150 ) (1,079,064 ) (13,984,310 ) Net i n crease (decrease) 1,650,244 $ 20,950,270 1,963,217 $ 25,329,034 Franklin Virginia Tax-Free Income Fund Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 4,402,667 $ 51,348,448 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,758,488 20,249,632 Shares redeemed (20,475,079 ) (234,254,568 ) Net i n crease (decrease) (14,313,924 ) $ (162,656,488 ) Year e n ded Febr u ary 28, 2013 Shares sold 10,167,337 $ 124,228,580 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,889,654 23,083,370 Shares redeemed (6,764,788 ) (82,634,153 ) Net i n crease (decrease) 5,292,203 $ 64,677,797 Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,128,097 $ 13,264,571 Shares iss u ed i n rei n vestme n t of distrib u tio n s 317,903 3,712,682 Shares redeemed (5,017,378 ) (58,207,503 ) Net i n crease (decrease) (3,571,378 ) $ (41,230,250 ) Year e n ded Febr u ary 28, 2013 Shares sold 3,323,187 $ 41,155,790 Shares iss u ed i n rei n vestme n t of distrib u tio n s 338,905 4,196,243 Shares redeemed (1,497,651 ) (18,567,226 ) Net i n crease (decrease) 2,164,441 $ 26,784,807 172 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Virginia Tax-Free Income Fund Shares Amount Advisor Class Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,785,416 $ 20,244,533 Shares iss u ed i n rei n vestme n t of distrib u tio n s 94,571 1,086,930 Shares redeemed (1,982,918 ) (22,551,742 ) Net i n crease (decrease) (102,931 ) $ (1,220,279 ) Year e n ded Febr u ary 28, 2013 Shares sold 1,298,876 $ 15,865,866 Shares iss u ed i n rei n vestme n t of distrib u tio n s 79,523 972,119 Shares redeemed (476,273 ) (5,833,993 ) Net i n crease (decrease) 902,126 $ 11,003,992 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Funds pay an investment management fee to Advisers based on the month-end net assets of each of the Funds as follows: Annualized Fee Rate Net Assets 0.625 % Up to a n d i n cl u di n g $100 millio n 0.500 % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n 0.450 % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n 0.440 % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n 0.430 % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n 0.420 % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n 0.400 % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n 0.380 % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n 0.360 % I n excess of $20 billio n Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds’ average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds’ shares up to the maximum annual plan rate for each class. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds’ Class C compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin Franklin Franklin Franklin Alabama Florida Georgia Kentucky Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Reimb u rseme n t Pla n s: Class A 0.10 % 0.10 % 0.10 % 0.10 % Compe n satio n Pla n s: Class C 0.65 % 0.65 % 0.65 % — Franklin Franklin Franklin Franklin Franklin Louisiana Maryland Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Income Fund Reimb u rseme n t Pla n s: Class A 0.10 % 0.10 % 0.10 % 0.10 % 0.10 % Compe n satio n Pla n s: Class C 0.65 % 0.65 % 0.65 % 0.65 % 0.65 % 174 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees (continued) For the year ended February 28, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Tra n sfer age n t fees $ 44,092 $ 144,718 $ 89,087 Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Tra n sfer age n t fees $ 28,639 $ 60,284 $ 109,541 Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Tra n sfer age n t fees $ 197,485 $ 188,456 $ 150,111 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At February 28, 2014, the capital loss carryforwards were as follows: Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Capital loss carryforwards s u bject to expiratio n : 2015 $ — $ — $ 125,659 2016 — — 414,407 2017 — — 2,923,290 Capital loss carryforwards n ot s u bject to expiratio n : Short term 1,159,119 9,506,356 2,551,572 Lo n g term 1,900,517 10,002,410 3,059,993 Total capital loss carryforwards $ 3,059,636 $ 19,508,766 $ 9,074,921 176 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Capital loss carryforwards s u bject to expiratio n : 2016 $ 107,105 $ — $ — 2017 417,325 42,728 1,038,820 2018 — 782,096 205,848 Capital loss carryforwards n ot s u bject to expiratio n : Short term 1,844,166 8,918,092 8,160,169 Lo n g term 1,093,629 4,074,752 5,598,351 Total capital loss carryforwards $ 3,462,225 $ 13,817,668 $ 15,003,188 Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Capital loss carryforwards s u bject to expiratio n : 2016 $ 384,082 $ — $ — 2018 760,455 16,085 1,530,757 2019 835 — — Capital loss carryforwards n ot s u bject to expiratio n : Short term 7,301,123 21,581,256 12,539,339 Lo n g term 11,788,704 7,005,441 7,649,313 Total capital loss carryforwards $ 20,235,199 $ 28,602,782 $ 21,719,409 On February 28, 2014, the Franklin Georgia Tax-Free Income Fund and Franklin Kentucky Tax-Free Income Fund had expired capital loss carryforwards of $51,012 and $65,408, respectively, which were reclassified to paid-in capital. The tax character of distributions paid during the years ended February 28, 2014 and 2013, was as follows: Franklin Alabama Franklin Florida Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from: Tax exempt i n come $ 10,816,183 $ 11,443,182 $ 37,080,732 $ 44,164,243 Ordi n ary i n come — 74,444 — — Lo n g term capital gai n 22,172 224,815 2,449,951 5,522,437 $ 10,838,355 $ 11,742,441 $ 39,530,683 $ 49,686,680 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) Franklin Georgia Franklin Kentucky Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 20,741,491 $ 20,318,693 $ 7,118,111 $ 7,498,666 Franklin Louisiana Franklin Maryland Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 16,258,438 $ 17,363,145 $ 21,494,797 $ 24,754,689 Franklin Missouri Franklin North Carolina Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 45,624,646 $ 48,385,810 $ 47,112,097 $ 50,465,931 Franklin Virginia Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 29,547,255 $ 32,836,143 At February 28, 2014, the cost of investments, net unrealized appreciation (depreciation) and undistributed tax exempt income for income tax purposes were as follows: Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Cost of i n vestme n ts $ 263,705,075 $ 803,632,739 $ 486,757,246 U n realized appreciatio n $ 9,096,604 $ 45,720,018 $ 24,614,110 U n realized depreciatio n (6,553,445 ) (32,243,353 ) (11,639,812 ) Net un realized appreciatio n (depreciatio n ) $ 2,543,159 $ 13,476,665 $ 12,974,298 Distrib u table ear n i n gs – un distrib u ted tax exempt i n come $ 479,310 $ 3,429,679 $ 843,701 178 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $ U n realized depreciatio n ) ) ) Net un realized appreciatio n (depreciatio n ) $ $ $ ) Distrib u table ear n i n gs  un distrib u ted tax exempt i n come $ $ $ Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $ U n realized depreciatio n ) ) ) Net un realized appreciatio n (depreciatio n ) $ $ $ Distrib u table ear n i n gs  un distrib u ted tax exempt i n come $ $ $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts and wash sales. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended February 28, 2014, were as follows: Franklin Franklin Franklin Alabama Florida Georgia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund P u rchases $ $ $ Sales $ $ $ Franklin Franklin Franklin Kentucky Louisiana Maryland Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund P u rchases $ $ $ Sales $ $ $ Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 5. I NVESTMENT T RANSACTIONS (continued) Franklin Franklin Franklin Missouri North Carolina Virginia Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund P u rchases $ $ $ Sales $ $ $ 6. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within its respective state, U.S. territories, and the District of Columbia. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states, U.S. territories and the District of Columbia. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 7. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended February 28, 2014, the Funds did not use the Global Credit Facility. 180 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 8. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At February 28, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 9. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 10. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) A BBREVIATIONS Selected Portfolio ACES - Adj u stable Co n vertible Exempt Sec u rity HDA -Ho u si n gDevelopme n t A u thority/Age n cy AGMC - Ass u red G u ara n ty M un icipal Corp. HFA -Ho u si n gFi n a n ce A u thority/Age n cy AMBAC - America n M un icipal Bo n d Ass u ra n ce Corp. HFAR -Ho u si n gFi n a n ce A u thority Reve nu e BAN -Bo n dA n ticipatio n Note IDA -I n d u strialDevelopme n t A u thority/Age n cy BHAC - Berkshire Hathaway Ass u ra n ce Corp. IDAR -I n d u strialDevelopme n t A u thority Reve nu e CDA - Comm un ity Developme n t A u thority/Age n cy IDB -I n d u strialDevelopme n t Bo n d/Board CDD - Comm un ity Developme n t District IDBR -I n d u strialDevelopme n t Board Reve nu e CDR - Comm un ity Developme n t Reve nu e MBS - Mortgage-Backed Sec u rity CIFG - CDC IXIS Fi n a n cial G u ara n ty MFHR -M u lti-FamilyHo u si n g Reve nu e COP - Certificate of Participatio n MFMR -M u lti-FamilyMortgage Reve nu e CRDA - Comm un ity Redevelopme n t A u thority/Age n cy MFR -M u lti-FamilyReve nu e EDA - Eco n omic Developme n t A u thority NATL - Natio n al P u blic Fi n a n cial G u ara n tee Corp. EDC - Eco n omic Developme n t Corp. NATL RE - Natio n al P u blic Fi n a n cial G u ara n tee Corp. Rei n s u red EDR - Eco n omic Developme n t Reve nu e PBA -P u blicB u ildi n g A u thority ETM - Escrow to Mat u rity PCFA - Poll u tio n Co n trol Fi n a n ci n g A u thority FGIC -Fi n a n cialG u ara n ty I n s u ra n ce Co. PCR - Poll u tio n Co n trol Reve nu e FHA - Federal Ho u si n g A u thority/Age n cy PFAR -P u blicFi n a n ci n g A u thority Reve nu e FICO -Fi n a n ci n gCorp. RAN - Reve nu e A n ticipatio n Note FSA -Fi n a n cialSec u rity Ass u ra n ce I n c. SFM -Si n gleFamily Mortgage GARB -Ge n eralAirport Reve nu e Bo n d SFMR -Si n gleFamily Mortgage Reve nu e GNMA - Gover n me n t Natio n al Mortgage Associatio n XLCA - XL Capital Ass u ra n ce GO -Ge n eralObligatio n 182 | Annual Report Franklin Tax-Free Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Tax-Free Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Alabama Tax-Free Income Fund, Franklin Florida Tax-Free Income Fund, Franklin Georgia Tax-Free Income Fund, Franklin Kentucky Tax-Free Income Fund, Franklin Louisiana Tax-Free Income Fund, Franklin Maryland Tax-Free Income Fund, Franklin Missouri Tax-Free Income Fund, Franklin North Carolina Tax-Free Income Fund and Franklin Virginia Tax-Free Income Fund (separate portfolios of Franklin Tax-Free Trust, hereafter referred to as the Funds) at February 28, 2014, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at February 28, 2014 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California April 17, 2014 Annual Report | Franklin Tax-Free Trust Tax Information (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code (Code), the Funds hereby report 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended February 28, 2014. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. By mid-February 2015, shareholders will be notified of amounts for use in preparing their 2014 income tax returns. Under Section 852(b)(3)(C) of the Code, the funds hereby report the maximum amount allowable but no less than the following amounts as long term capital gain dividends for the fiscal year ended February 28, 2014: Franklin Franklin Alabama Florida Tax-Free Tax-Free Income Fund Income Fund $ $ 184 | Annual Report Franklin Tax-Free Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1984 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) Trustee Since 2007 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Principal Occupation During at Least the Past 5 Years: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 1998 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manu- facture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2005 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). Larry D. Thompson (1945) Trustee Since 2007 Cbeyond, Inc. (business commu- One Franklin Parkway nications provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President  Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (July 2012); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since None One Franklin Parkway Independent 2007 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. 186 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the None One Franklin Parkway the Board and Board and Trustee San Mateo, CA 94403-1906 Trustee since June 2013 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Sheila Amoroso (1959) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer  Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway  AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer  Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). 188 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Thomas Walsh (1961) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes cat least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. Annual Report | Franklin Tax-Free Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund-complex, the adherence to fair value pricing procedures established by the Board, and the accuracy 190 | Annual Report Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years and that those operations in the New York/New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance, or those of its Class A shares for Funds having multiple share classes, in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended December 31, 2013, and for additional periods ended that date up to 10 years depending on when a particular Fund commenced operations. The Lipper report showed the income return for each Fund to be above the median of its Lipper performance universe for 2013, as well as for the previous three-, five- and 10-year periods on an annualized basis, with most being in the highest or second-highest performing quintile during all such periods. The Lipper report showed the total returns of a majority of the Funds to be below the medians of their respective Lipper performance universes in 2013, but on an annualized basis, the total returns of all the Funds were at or above the medians of their Lipper performance universes for the 10-year period, with the majority being at or above the middle performing quintiles of their respective performance Annual Report | Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) universes for the previous three- and five-year periods as well. The Board was satisfied with the overall performance of these Funds, noting their income oriented objective. COMPARATIVE EXPENSES. Consideration was given to the management fee and total expense ratio of each Fund in comparison with those of a group of funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes an administrative charge as being part of the investment management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares for Funds having multiple share classes. The Lipper reports showed that the contractual investment management fee rates for each Fund were at or below the medians of their respective Lipper expense groups, with the exception of Franklin Kentucky Tax-Free Income Fund, Franklin Maryland Tax-Free Income Fund and Franklin Virginia Tax-Free Income Fund. The contractual investment management fee rate of each such Fund, however, was within two basis points of its respective Lipper expense group median. The Lipper reports further showed that the actual total expense ratios for all Funds were below the medians of their respective Lipper expense groups, with each being in the least expensive quintile of such group. Based on the above, the Board was satisfied with the investment management fee and total expense ratio of each Fund in comparison to its Lipper expense group as shown in the Lipper reports. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continuously makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds profitability report presentations from prior years. Additionally, the Funds independent registered 192 | Annual Report Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some Funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such Fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Funds investment management agreements, so that as a Fund grows in size, its effective management fee rate declines. The fee structure under the investment management agreement with each Fund provides an initial fee of 0.625% on the first $100 million of assets; 0.5% on the next $150 million of assets; 0.45% on assets in excess of $250 million; with additional breakpoints beginning at 0.44% on assets in excess of $7.5 billion; 0.43% on assets in excess of $10 billion and continuing thereafter until reaching a final breakpoint of 0.36% on assets in excess of $20 billion. In reviewing such structure, management stated its belief that this fee structure reaches a relatively low rate quickly as a Fund grows and that such low rate, in effect, reflects anticipated economies of scale as a Funds assets increase and pointed out the favorable contractual management fee and total expense comparisons for each Fund within its Lipper expense group as discussed under Comparative Expenses. The Board observed that at December 31, 2013, none of these Funds had assets in excess of $8 billion and believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for each such Fund provides a sharing of benefits with the Fund and its shareholders. Annual Report | Franklin Tax-Free Trust Shareholder Information (continued) Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 194 | Annual Report This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson, and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services . (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $823,994 for the fiscal year ended February 28, 2014 and $872,267 for the fiscal year ended February 28, 2013. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $6,930 for the fiscal year ended February 28, 2014 and $4,600 for the fiscal year ended February 28, 2013. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and requirements on local country’s self certification forms. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended February 28, 2014 and $12,167 for the fiscal year ended February 28, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $39,194 for the fiscal year ended February 28, 2014 and $140,283 for the fiscal year ended February 28, 2013. The services for which these fees were paid included preparation and review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $46,124 for the fiscal year ended February 28, 2014 and $157,050 for the fiscal year ended February 28, 2013. (h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TAX-FREE TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 25, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 25, 2014
